 



EXHIBIT 10.8



--------------------------------------------------------------------------------

AMENDED AND RESTATED SALE AND SERVICING AGREEMENT

among

OPTION ONE OWNER TRUST 2001-2
as Issuer

and

OPTION ONE LOAN WAREHOUSE CORPORATION
as Depositor

and

OPTION ONE MORTGAGE CORPORATION
as Loan Originator and Servicer

and

WELLS FARGO BANK MINNESOTA, NATIONAL ASSOCIATION
as Indenture Trustee

Dated as of November 25, 2003

OPTION ONE OWNER TRUST 2001-2
MORTGAGE-BACKED NOTES



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Page
 
       
ARTICLE I DEFINITIONS    
Section 1.01
  Definitions   1
Section 1.02
  Other Definitional Provisions   31
 
       
ARTICLE II CONVEYANCE OF THE TRUST ESTATE; ADDITIONAL NOTE PRINCIPAL BALANCES  
 
 
       
Section 2.01
  Conveyance of the Trust Estate; Additional Note Principal Balances.   32
Section 2.02
  Ownership and Possession of Loan Files   34
Section 2.03
  Books and Records Intention of the Parties   34
Section 2.04
  Delivery of Loan Documents   35
Section 2.05
  Acceptance by the Indenture Trustee of the Loans; Certain Substitutions    
 
  and Repurchases; Certification by the Custodian   36
Section 2.06
  Conditions Precedent to Transfer Dates and Funding Dates   37
Section 2.07
  Termination of Revolving Period   40
Section 2.08
  Correction of Errors   40
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES    
 
       
Section 3.01
  Representations and Warranties of the Depositor   41
Section 3.02
  Representations and Warranties of the Loan Originator   43
Section 3.03
  Representations, Warranties and Covenants of the Servicer   45
Section 3.04
  Reserved   47
Section 3.05
  Representations and Warranties Regarding Loans   47
Section 3.06
  Purchase and Substitution   48
Section 3.07
  Dispositions   50
Section 3.08
  Servicer Put; Servicer Call   53
Section 3.09
  Modification of Underwriting Guidelines   53
 
       
ARTICLE IVADMINISTRATION AND SERVICING OF THE LOANS    
 
       
Section 4.01
  Servicer’s Servicing Obligations   53
 
       
ARTICLE V ESTABLISHMENT OF TRUST ACCOUNTS; TRANSFER OBLIGATION    
 
       
Section 5.01
  Collection Account and Distribution Account   54
Section 5.02
  Payments to Securityholders   58
Section 5.03
  Trust Accounts; Trust Account Property   59
Section 5.04
  Advance Account   61

i



--------------------------------------------------------------------------------



 



                  Page
 
       
Section 5.05
  Transfer Obligation Account   61
Section 5.06
  Transfer Obligation   63
 
       
ARTICLE VISTATEMENTS AND REPORTS; SPECIFICATION OF TAX MATTERS    
 
       
Section 6.01
  Statements   64
Section 6.02
  Specification of Certain Tax Matters   67
Section 6.03
  Valuation of Loans, Hedge Value and Retained Securities Value; Market    
 
  Value Agent   67
 
       
ARTICLE VIIHEDGING    
 
       
Section 7.01
  Hedging Instruments   68
 
       
ARTICLE VIIITHE SERVICER    
 
       
Section 8.01
  Indemnification; Third Party Claims   69
Section 8.02
  Merger or Consolidation of the Servicer   71
Section 8.03
  Limitation on Liability of the Servicer and Others   71
Section 8.04
  Servicer Not to Resign; Assignment   71
Section 8.05
  Relationship of Servicer to Issuer and the Indenture Trustee   72
Section 8.06
  Servicer May Own Securities   72
Section 8.07
  Indemnification of the Indenture Trustee and Initial Noteholder   72
 
       
ARTICLE IXSERVICER EVENTS OF DEFAULT    
 
       
Section 9.01
  Servicer Events of Default   73
Section 9.02
  Appointment of Successor   75
Section 9.03
  Waiver of Defaults   76
Section 9.04
  Accounting Upon Termination of Servicer   76
 
       
ARTICLE XTERMINATION; PUT OPTION    
 
       
Section 10.01
  Termination   77
Section 10.02
  Optional Termination   77
Section 10.03
  Notice of Termination   78
Section 10.04
  Put Option   78
 
       
ARTICLE XIMISCELLANEOUS PROVISIONS    
 
       
Section 11.01
  Acts of Securityholders   78

ii



--------------------------------------------------------------------------------



 



                  Page
 
       
Section 11.02
  Amendment   78
Section 11.03
  Recordation of Agreement   79
Section 11.04
  Duration of Agreement   79
Section 11.05
  Governing Law   79
Section 11.06
  Notices   80
Section 11.07
  Severability of Provisions   80
Section 11.08
  No Partnership   80
Section 11.09
  Counterparts   80
Section 11.10
  Successors and Assigns   81
Section 11.11
  Headings   81
Section 11.12
  Actions of Securityholders   81
Section 11.13
  Non-Petition Agreement   81
Section 11.14
  Holders of the Securities   82
Section 11.15
  Due Diligence Fees; Due Diligence   82
Section 11.16
  No Reliance   83
Section 11.17
  Confidential Information   83
Section 11.18
  Conflicts   84
Section 11.19
  Limitation on Liability   84
Section 11.20
  No Agency   85

iii



--------------------------------------------------------------------------------



 



      EXHIBITS    
 
   
EXHIBIT A
  Form of Notice of Additional Note Principal Balance
EXHIBIT B
  Form of Servicer’s Remittance Report to Trustee
EXHIBIT C
  Form of S&SA Assignment
EXHIBIT D
  Piggy-Backed Loan Underwriting Criteria
EXHIBIT E
  Representations and Warranties Regarding the Loans
EXHIBIT F
  Servicing Addendum
EXHIBIT G
  Form of Quarterly Compliance Certificate

iv



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED SALE AND SERVICING AGREEMENT

          This Amended and Restated Sale and Servicing Agreement is entered into
effective as of November 25, 2003, among OPTION ONE OWNER TRUST 2001-2, a
Delaware business trust (the “Issuer” or the “Trust”), OPTION ONE LOAN WAREHOUSE
CORPORATION, a Delaware corporation, as Depositor (in such capacity, the
“Depositor”), OPTION ONE MORTGAGE CORPORATION, a California corporation (“Option
One”), as Loan Originator (in such capacity, the “Loan Originator”) and as
Servicer (in such capacity, the “Servicer”), and WELLS FARGO BANK MINNESOTA,
NATIONAL ASSOCIATION, a national banking association, as Indenture Trustee on
behalf of the Noteholders (in such capacity, the “Indenture Trustee”).

W I T N E S E T H:

          In consideration of the mutual agreements herein contained, the
Issuer, the Depositor, the Loan Originator, the Servicer and the Indenture
Trustee hereby agree as follows for the benefit of each of them and for the
benefit of the holders of the Securities:

ARTICLE 1

DEFINITIONS

          Section 1.1 Definitions.

          Whenever used in this Agreement, the following words and phrases,
unless the context otherwise requires, shall have the meanings specified in this
Article. Unless otherwise specified, all calculations of interest described
herein shall be made on the basis of a 360-day year and the actual number of
days elapsed in each Accrual Period.

          Accepted Servicing Practices: The Servicer’s normal servicing
practices in servicing and administering similar mortgage loans for its own
account, which in general will conform to the mortgage servicing practices of
prudent mortgage lending institutions which service for their own account
mortgage loans of the same type as the Loans in the jurisdictions in which the
related Mortgaged Properties are located and will give due consideration to the
Noteholders’ reliance on the Servicer.

          Accrual Period: With respect to the Notes, the period commencing on
and including the preceding Payment Date (or, in the case of the first Payment
Date, the period commencing on and including the first Transfer Date (which
first Transfer Date is the first date on which the Note Principal Balance is
greater than zero)) and ending on the day preceding the related Payment Date.

          Act or Securities Act: The Securities Act of 1933, as amended.

          Additional Advance Rate: With respect to each day, a per annum
interest rate equal to (i) 0.75% minus the LIBOR Margin for such day (but in no
event less than zero) or (ii) following the

 



--------------------------------------------------------------------------------



 



occurrence of an Advance Note Event of Default, 3% minus the LIBOR Margin for
such day (but in no event less than zero).

          Additional Note Balance: As defined in the Advance Indenture.

          Additional Note Principal Balance: With respect to each (i) Transfer
Date, the aggregate Sales Prices of all Loans conveyed on such date and
(ii) Funding Date, the amount of Additional Note Balance purchased by the Issuer
from the Advance Trust on such date.

          Adjustment Date: With respect to each ARM, the date set forth in the
related Promissory Note on which the Loan Interest Rate on such ARM is adjusted
in accordance with the terms of the related Promissory Note.

          Administration Agreement: The Administration Agreement, dated as of
April 1, 2001, among the Issuer and the Administrator.

          Administrator: Option One Mortgage Corporation, in its capacity as
Administrator under the Administration Agreement.

          Advance Account: The account established and maintained pursuant to
Section 5:04.

          Advance Depositor: Option One Advance Corporation.

          Advance Documents: The “Transaction Documents” as defined in the
Advance Indenture.

          Advance Indenture: The Indenture, dated as of November 1, 2003,
between Option One Advance Trust 2003-ADV1, as issuer and Wells Fargo Bank
Minnesota, National Association, not in its individual capacity, but solely as
indenture trustee.

          Advance Note: Any of the Advance Trust’s Advance Receivables Backed
Notes, Series 2003-ADV1, executed, authenticated and delivered under the Advance
Indenture.

          Advance Note Event of Default: An “Event of Default” as defined in the
Advance Indenture.

          Advance Note Purchase Agreement: The Note Purchase Agreement, dated as
of November 1, 2003, among the Advance Trust, Option One Owner Trust 2001-1A,
Option One Owner Trust 2001-1B, Option One Owner Trust 2001-2 and Greenwich
Capital Financial Products, Inc. as agent.

          Advance Trust: Option One Advance Trust 2003-ADV1.

          Affiliate: With respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control” when used with respect to any
specified Person means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of

 



--------------------------------------------------------------------------------



 



voting securities, by contract or otherwise, and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

          Agreement: This Agreement, as the same may be amended and supplemented
from time to time.

          ALTA: The American Land Title Association and its successors in
interest.

          Appraised Value: With respect to any Loan, and the related Mortgaged
Property, the lesser of:

          (i) the lesser of (a) the value thereof as determined by an appraisal
made for the originator of the Loan at the time of origination of the Loan by an
appraiser who met the minimum requirements of Fannie Mae or Freddie Mac, and
(b) the value thereof as determined by a review appraisal conducted by the Loan
Originator in the event any such review appraisal determines an appraised value
more than 10% lower than the value thereof, in the case of a Loan with a
Loan-to-Value Ratio less than or equal to 80%, or more than 5% lower than the
value thereof, in the case of a Loan with a Loan-to-Value Ratio greater than
80%, as determined by the appraisal referred to in clause (i)(a) above; and

          (ii) the purchase price paid for the related Mortgaged Property by the
Borrower with the proceeds of the Loan; provided, however, that in the case of a
refinanced Loan (which is a Loan the proceeds of which were not used to purchase
the related Mortgaged Property) or a Loan originated in connection with a “lease
option purchase” if the “lease option purchase price” was set 12 months or more
prior to origination, such value of the Mortgaged Property is based solely upon
clause (i) above.

          ARM: Any Loan, the Loan Interest Rate with respect to which is subject
to adjustment during the life of such Loan.

          Assignment: A LPA Assignment or S&SA Assignment.

          Assignment of Mortgage: With respect to any Loan, an assignment of the
related Mortgage in blank or to Wells Fargo Bank Minnesota, National
Association, as custodian or trustee under the applicable custodial agreement or
trust agreement, and notice of transfer or equivalent instrument in recordable
form, sufficient under the laws of the jurisdiction wherein the related
Mortgaged Property is located to reflect the assignment and pledge of such
Mortgage.

          Balloon Loan: Any Loan for which the related monthly payments, other
than the monthly payment due on the maturity date stated in the Promissory Note,
are computed on the basis of a period to full amortization ending on a date that
is later than such maturity date.

          Basic Documents: This Agreement, the Administration Agreement, the
Custodial Agreement, the Indenture, the Loan Purchase and Contribution
Agreement, the Master Disposition Confirmation Agreement, the Note Purchase
Agreement, the Advance Note Purchase Agreement, the Trust Agreement, the
Subordination Agreement, the Cross Default Agreement, each Hedging Instrument,
if any, and, as and when required to be executed and delivered, the Assignments.

-3-



--------------------------------------------------------------------------------



 



          Bill of Sale: With respect to any Funding Date, a bill of sale,
substantially in the form attached as Exhibit C to the Receivables Purchase
Agreement, delivered by Option One and the Depositor to the Issuer, the Agent
and the Indenture Trustee pursuant to the Receivables Purchase Agreement.

          Borrower: The obligor or obligors on a Promissory Note.

          Business Day: Any day other than (i) a Saturday or Sunday, or (ii) a
day on which banking institutions in New York City, California, Maryland,
Minnesota, Pennsylvania, Delaware or in the city in which the corporate trust
office of the Indenture Trustee is located or the city in which the Servicer’s
servicing operations are located are authorized or obligated by law or executive
order to be closed.

          Certificateholder: A holder of a Trust Certificate.

          Clean-up Call Date: The first Payment Date occurring after the end of
the Revolving Period and the date on which the Note Principal Balance declines
to 10% or less of the aggregate Note Principal Balance as of the end of the
Revolving Period.

          Closing Date: April 18, 2001.

          Code: The Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated by the United States Treasury thereunder.

          Collateral Percentage: With respect to each Loan and any Business Day,
a percentage determined as follows:

          (a) with respect to all Loans other than Scratch & Dent Loans, 98%;
and

          (b) with respect to all Scratch & Dent Loans, 90%.

          Collateral Value: (I) With respect to the Advance Note and each
Business Day, 100% of the Note Principal Balance of the Advance Note on such day
and (II) with respect to each Loan and each Business Day, an amount equal to the
positive difference, if any, between (a) the lesser of (1) the Collateral
Percentage of the Market Value of such Loan, and (2) 100% of the Principal
Balance of such Loan (other than a Scratch & Dent Loan which shall be 75% of the
Principal Balance thereof) each as of such Business Day, less (b) the aggregate
unreimbursed Servicing Advances attributable to such Loan as of the most recent
Determination Date; provided, however, that the Collateral Value shall be zero
with respect to the Advance Note following the occurrence of an Advance Note
Event of Default and with respect to each Loan (1) that the Loan Originator is
required to repurchase pursuant to Section 2.05 or Section 3.06 hereof or
(2) which is a Loan of the type specified in subparagraphs (i)-(ix) hereof and
which is in excess of the limits permitted under subparagraphs(i)-(ix) hereof,
or (3) which remains pledged to the Indenture Trustee later than 180 days after
its related Transfer Date, or (4) which has been released from the possession of
the Custodian to the Servicer or any Loan Originator for a period in excess of
21 days or exceed the 50

-4-



--------------------------------------------------------------------------------



 



Loan limit for released Loans set forth in the Custodial Agreement, or (5) that
is a Loan which is 60 or more days Delinquent or a Foreclosed Loan, or (6) that
is a Mixed Use Loan, or (7) that is a Wet Funded Loan and the related Loan
Documents have not been delivered to the Custodian within fifteen (15) calendar
days after the date of conveyance of such Loan to the Issuer hereunder, or
(8) that is a Scratch and Dent Loan that has not been liquidated within 90 days
after the determination of such deficiency, or (9) that has an original
Principal Balance greater than $1,000,000 or (10) that is a Scratch and Dent
Loan for which a description of the related deficiency has not been reported to
the Initial Noteholder within one Business Day of the related Transfer Date;
provided, further, that (A)

          (1) the aggregate Collateral Value of Loans which are Second Lien
Loans may not exceed 15% of the Maximum Note Principal Balance; provided, that
the aggregate Collateral Value of Second Lien Loans exclusive of any Second Lien
Loans that are Piggy-Backed Loans may not exceed 7.5% of the Maximum Note
Principal Balance;

          (2) the aggregate Collateral Value of Loans that are High LTV Loans
with an LTV or CLTV, as applicable, of 95.01% or greater may not exceed; 3% of
the Maximum Note Principal Balance;

          (3) the aggregate Collateral Value of Loans which are 30 to 59 days
Delinquent as of the related Determination Date may not exceed 5% of the Maximum
Note Principal Balance;

          (4) the aggregate Collateral Value of Loans with an original Principal
Balance greater than $350,000 but less than $500,000 may not exceed 20% of the
Maximum Note Principal Balance;

          (5) the aggregate Collateral Value of Loans with an original Principal
Balance greater than $500,000 may not exceed 5% of the Maximum Note Principal
Balance;

          (6) the aggregate Collateral Value of Loans which are classified as
“CC” quality Loans may not exceed 5% of the Maximum Note Principal Balance;

          (7) the aggregate Collateral Value of Loans which are classified as
“C” or “CC” quality Loans may not exceed 12% of the Maximum Note Principal
Balance;

          (8) the aggregate Collateral Value of Loans which are Scratch and Dent
Loans may not in the aggregate exceed 5% of the Maximum Note Principal Balance;
and

-5-



--------------------------------------------------------------------------------



 



          (9) the aggregate Collateral Value of Loans that are Wet Funded Loans
may not exceed 40% of the Maximum Note Principal Balance.

          (10) the aggregate Collateral Value of Loans that conform to Fannie
Mae, Freddie Mac or Ginnie Mae underwriting guidelines may not exceed 20% of the
Maximum Note Principal Balance, and the interest rates of such Loans shall be
sufficiently hedged to the satisfaction of the Initial Noteholder.

          (11) the aggregate Collateral Value of Advance Receivables shall in no
event exceed $112 million.

          (B) each Loan shall be counted in each applicable category in
(A) above and may be counted in 2 or more categories in (A) above at the same
time; provided that once the Collateral Value of any Loan equals zero, it shall
not be counted in any category listed in (A) above.

          Collection Account: The account designated as such, established and
maintained by the Servicer in accordance with Section 5.01(a)(1) hereof.

          Combined LTV or CLTV: With respect to any Second Lien Loan, the ratio
of the outstanding principal balance on the related date of origination of (a)
(i) such Loan plus (ii) the loan constituting the first lien to the lesser of
(b) (x) the Appraised Value of the Mortgaged Property at origination or (y) if
the Mortgaged Property was purchased within 12 months of the origination of the
Loan, the purchase price of the Mortgaged Property, expressed as a percentage.

          Commission: The Securities and Exchange Commission.

          Convertible Loan: A Loan that by its terms and subject to certain
conditions contained in the related Mortgage or Promissory Note allows the
Borrower to convert the adjustable -±. Loan Interest Rate on such Loan to a
fixed Loan Interest Rate.

          Cross Default Agreement: The letter agreement dated as of April 1,
2001, between Bank of America, N.A. and Option One Mortgage Corporation.

          Custodial Agreement: The custodial agreement dated as of April 1,
2001, among the Issuer, the Servicer, the Indenture Trustee and the Custodian,
providing for the retention of the Custodial Loan Files by the Custodian on
behalf of the Indenture Trustee.

          Custodial Loan File: As defined in the Custodial Agreement.

          Custodian: The custodian named in the Custodial Agreement, which
custodian shall not be affiliated with the Servicer, the Loan Originator, the
Depositor or any Subservicer. Wells Fargo Bank Minnesota, National Association,
a national banking association, shall be the initial Custodian pursuant to the
terms of the Custodial Agreement.

-6-



--------------------------------------------------------------------------------



 



          Custodian Fee: For any Payment Date, the fee payable to the Custodian
on such Payment Date as set forth in the Custodian Fee Notice for such Payment
Date, which fee shall be calculated in accordance with the separate fee letter
between the Custodian and the Servicer.

          Custodian Fee Notice: For any Payment Date, the written notice
provided by the Custodian to the Servicer and the Indenture Trustee pursuant to
Section 6.01, which notice shall specify the amount of the Custodian Fee payable
on such Payment Date.

          Daily Interest Accrual Amount: With respect to each day and the
related Accrual Period, the sum of (i) interest accrued at the Note Interest
Rate with respect to such Accrual Period on the Note Principal Balance as of the
preceding Business Day after giving effect to all changes to the Note Principal
Balance on or prior to such preceding Business Day, (ii) interest accrued at the
Additional Advance Rate on the portion of the Note Principal Balance equal to
the outstanding principal balance of the Advance Note as of the preceding
Business Day after giving effect to all changes to the outstanding principal
balance of the Advance Note on or prior to such Business Day and (iii) interest
accrued at 0.10% with respect to such Accrual Period on the aggregate Principal
Balance of all Wet Funded Loans as of the preceding Business Day after giving
effect to all changes to the aggregate Collateral Value of all Wet Funded Loans
on or prior to such preceding Business Day; provided however, for purposes of
calculating the Daily Interest Accrual Amount, Wet Funded Loans shall not
include Loans for which a Trust Receipt (as defined in the Custodial Agreement)
has been delivered to the Initial Noteholder as of the Wet Funded Custodial File
Delivery Date. For purposes of the Daily Interest Accrual Amount, a Wet Funded
Loan shall cease to be a Wet Funded Loan on the Business Day that a Trust
Receipt is received by the Note Purchaser with respect to such Loan, provided,
that any Wet Funded Loan for which a Trust Receipt is received after 4:30 p.m.
New York City time shall continue to be a Wet Funded Loan until the following
Business Day.

          Deemed Cured: With respect to the occurrence of a Performance Trigger
or Rapid Amortization Trigger, when the condition that originally gave rise to
the occurrence of such trigger has not continued for 20 consecutive days, or if
the occurrence of such Performance Trigger or Rapid Amortization Trigger has
been waived in writing by the Majority Noteholder.

          Default: Any occurrence that is, or with notice or the lapse of time
or both would become, an Event of Default.

          Defaulted Loan: With respect to any Determination Date, any Loan,
including, without limitation, any Liquidated Loan with respect to which any of
the following has occurred as of the end of the related Remittance Period:
(a) foreclosure or similar proceedings have been commenced; or (b) the Servicer
or any Subservicer has determined in good faith and in accordance with the
servicing standard set forth in Section 4.01 of the Servicing Addendum that such
Loan is in default or imminent default.

          Deleted Loan: A Loan replaced or to be replaced by one or more
Qualified Substitute Loans.

-7-



--------------------------------------------------------------------------------



 



          Delinquency Ratio: The percentage equivalent of a fraction: (i) the
numerator of which is equal to the aggregate outstanding Principal Balance of
all Loans that are Delinquent 60 days or more, including Foreclosure Property,
and (ii) the denominator of which is equal to the average aggregate outstanding
Principal Balance of all Loans for the three immediately preceding calendar
months as of the date of determination.

          Delinquent: A Loan is “Delinquent” if any Monthly Payment due thereon
is not made by the close of business on the day such Monthly Payment is required
to be paid. A Loan is “30 days Delinquent” if any Monthly Payment due thereon
has not been received by the close of business on the corresponding day of the
month immediately succeeding the month in which such Monthly Payment was
required to be paid or, if there is no such corresponding day (e.g., as when a
30-day month follows a 31-day month in which a payment was required to be paid
on the 31st day of such month), then on the last day of such immediately
succeeding month. The determination of whether a Loan is “60 days Delinquent,”
“90 days Delinquent”, etc., shall be made in like manner.

          Delivery: When used with respect to Trust Account Property means:

          (a) with respect to bankers’ acceptances, commercial paper, negotiable
certificates of deposit and other obligations that constitute “instruments”
within the meaning of Section 9-105(1)(i) of the UCC and are susceptible of
physical delivery (except with respect to Trust Account Property consisting of
certificated securities (as defined in Section 8-102(a)(4) of the UCC)),
physical delivery to the Indenture Trustee or its custodian (or the related
Securities Intermediary) endorsed to the Indenture Trustee or its custodian (or
the related Securities Intermediary) or endorsed in blank (and if delivered and
endorsed to the Securities Intermediary, by continuous credit thereof by
book-entry to the related Trust Account);

          (b) with respect to a certificated security (i) delivery of such
certificated security endorsed to, or registered in the name of, the Indenture
Trustee or endorsed in blank to its custodian or the related Securities
Intermediary and the making by such Securities Intermediary of appropriate
entries in its records identifying such certificated securities as credited to
the related Trust Account, or (ii) by delivery thereof to a “clearing
corporation” (as defined in Section 8-102(5) of the UCC) and the making by such
clearing corporation of appropriate entries in its records crediting the
securities account of the related Securities Intermediary by the amount of such
certificated security and the making by such Securities Intermediary of
appropriate entries in its records identifying such certificated securities as
credited to the related Trust Account (all of the Trust Account Property
described in Subsections (a) and (b), “Physical Property”);

          and, in any event, any such Physical Property in registered form shall
be in the name of the Indenture Trustee or its nominee or custodian (or the
related Securities Intermediary); and such additional or alternative procedures
as may hereafter become appropriate to effect the complete transfer of ownership
of any such Trust Account Property to the Indenture Trustee or its nominee or
custodian, consistent with changes in applicable law or regulations or the
interpretation thereof;

          (c) with respect to any security issued by the U.S. Treasury, Fannie
Mae or Freddie Mac that is a book-entry security held through the Federal
Reserve System pursuant to federal book-entry regulations, the following
procedures, all in accordance with applicable law,

-8-



--------------------------------------------------------------------------------



 



including applicable federal regulations and Articles 8 and 9 of the UCC: the
making by a Federal Reserve Bank of an appropriate entry crediting such Trust
Account Property to an account of the related Securities Intermediary or the
securities intermediary that is (x) also a `participant” pursuant to applicable
federal regulations and (y) is acting as securities intermediary on behalf of
the Securities Intermediary with respect to such Trust Account Property; the
making by such Securities Intermediary or securities intermediary of appropriate
entries in its records crediting such book-entry security held through the
Federal Reserve System pursuant to federal book-entry regulations and Articles 8
and 9 of the UCC to the related Trust Account; and such additional or
alternative procedures as may hereafter become appropriate to effect complete
transfer of ownership of any such Trust Account Property to the Indenture
Trustee or its nominee or custodian, consistent with changes in applicable law
or regulations or the interpretation thereof; and

          (d) with respect to any item of Trust Account Property that is an
uncertificated security (as defined in Section 8-102(a)(18) of the UCC) and that
is not governed by clause (c) above, registration in the records of the issuer
thereof in the name of the related Securities Intermediary, and the making by
such Securities Intermediary of appropriate entries in its records crediting
such uncertificated security to the related Trust Account.

          Designated Depository Institution: With respect to an Eligible
Account, an institution whose deposits are insured by the Bank Insurance Fund or
the Savings Association Insurance Fund of the FDIC, the long-term deposits of
which shall be rated A or better by S&P or A2 or better by Moody’s and the
short-term deposits of which shall be rated P-1 or better by Moody’s and A- I or
better by S&P, unless otherwise approved in writing by the Initial Noteholder
and which is any of the following: (A) a federal savings and loan association
duly organized, validly existing and in good standing under the federal banking
laws, (B) an institution duly organized, validly existing and in good standing
under the applicable banking laws of any state, (C) a national banking
association duly organized, validly existing and in good standing under the
federal banking laws, (D) a principal subsidiary of a bank holding company or
(E) approved in writing by the Initial Noteholder and, in each case acting or
designated by the Servicer as the depository institution for the Eligible
Account; provided, however, that any such institution or association shall have
combined capital, surplus and undivided profits of at least $50,000,000.

          Depositor: Option One Loan Warehouse Corporation, a Delaware
corporation, and any successors thereto.

          Determination Date: With respect to any Payment Date occurring on the
10th day of a month, the last calendar day of the month immediately preceding
the month of such Payment Date, and with respect to any other Payment Date, as
mutually agreed by the Servicer and the Noteholders.

          Disposition: A Securitization, Whole Loan Sale transaction, or other
disposition of Loans.

          Disposition Agent: Bank of America, N.A. and its successors and
assigns acting at the direction, and as agent, of the Majority Noteholders.

-9-



--------------------------------------------------------------------------------



 



          Disposition Participant: As applicable, with respect to a Disposition,
any “depositor” with respect to such Disposition, the Disposition Agent, the
Majority Noteholders, the Issuer, the Servicer, the related trustee and the
related custodian, any nationally recognized credit rating agency, the related
underwriters, the related placement agent, the related credit enhancer, the
related whole-loan purchaser, the related purchaser of securities and/or any
other party necessary or, in the good faith belief of any of the foregoing,
desirable to effect a Disposition.

          Disposition Proceeds: With respect to a Disposition, (x) the proceeds
of the Disposition remitted to the Trust in respect of the Loans transferred on
the date of and with respect to such Disposition, including without limitation,
any cash and Retained Securities created in any related Securitization less all
costs, fees and expenses incurred in connection with such Disposition,
including, without limitation, all amounts deposited into any reserve accounts
upon the closing thereof plus or minus (y) the net positive or net negative
value of all Hedging Instruments terminated in connection with such Disposition
minus (z) all other amounts agreed upon in writing by the Initial Noteholder,
the Trust and the Servicer.

          Distribution Account: The account established and maintained pursuant
to Section 5.01(a)(2) hereof.

          Due Date: The day of the month on which the Monthly Payment is due
from the Borrower with respect to a Loan.

          Due Diligence Fees: Shall have the meaning provided in Section 11.15
hereof.

          Eligible Account: At any time, an account which is: (i) maintained
with a Designated Depository Institution; (ii) fully insured by either the Bank
Insurance Fund or the Savings Association Insurance Fund of the FDIC; (iii) a
trust account (which shall be a “segregated trust account”) maintained with the
corporate trust department of a federal or state chartered depository
institution or trust company with trust powers and acting in its fiduciary
capacity for the benefit of the Indenture Trustee and the Issuer, which
depository institution or trust company shall have capital and surplus of not
less than $50,000,000; or (iv) with the prior written consent of the Majority
Noteholders, any other account.

          Eligible Servicer: (x) Option One or (y) any other Person to which the
Majority Noteholders may consent in writing.

          Escrow Payments: With respect to any Loan, the amounts constituting
ground rents, taxes, assessments, water rates, sewer rents, municipal charges,
fire, hazard, liability and other insurance premiums, condominium charges, and
any other payments required to be escrowed by the related Borrower with the
lender or servicer pursuant to the Mortgage or any other document.

          Event of Default: Either a Servicer Event of Default or an Event of
Default under the Indenture.

          Exceptions Report: The meaning set forth in the Custodial Agreement.

-10-



--------------------------------------------------------------------------------



 



          Exchange Act: The Securities Exchange Act of 1934, as amended.

          Fannie Mae: The Federal National Mortgage Association and any
successor thereto.

          FDIC: The Federal Deposit Insurance Corporation and any successor
thereto.

          Fidelity Bond: As described in Section 4.10 of the Servicing Addendum.

          Final Put Date: The Put Date following the end of the Revolving Period
on which the Majority Noteholders exercise the Put Option with respect to the
entire outstanding Note Principal Balance.

          Final Recovery Determination: With respect to any defaulted Loan or
any Foreclosure Property, a determination made by the Servicer that all Mortgage
Insurance Proceeds, Liquidation Proceeds and other payments or recoveries which
the Servicer, in its reasonable good faith judgment, expects to be finally
recoverable in respect thereof have been so recovered. The Servicer shall
maintain records, prepared by a servicing officer of the Servicer, of each Final
Recovery Determination.

          Financial Covenants: With respect to Option One, the following
financial covenants:

          (a) Option One must maintain a minimum “Tangible Net Worth” (defined
and determined in accordance with GAAP and exclusive of (i) any loans
outstanding to any officer or director of Option One or its Affiliates and
(ii) any intangibles (other than originated or purchased servicing rights)) of
$425 million as of any day;

          (b) Option One may not exceed a maximum leverage ratio (the ratio of
total liabilities (exclusive of non-recourse debt), determined in accordance
with GAAP, to its Tangible Net Worth) of 6.Ox as of any day;

          (c) Option One may not exceed a maximum non-warehouse leverage ratio
(the ratio of (i) the sum of (A) all funded debt (excluding debt from H&R Block
or any of its Affiliates and all non-recourse debt) less (B) 100% of its
mortgage loan inventory held for sale less (C) 80% of servicing advance
receivables (determined and valued in accordance with GAAP) to (ii) Tangible Net
Worth) of 0.50x at any time. Any direct or indirect debt provided by H&R Block
or any of its Affiliates will be subject to the Subordination Agreement; or, if
H&R Block does not enter into the Subordination Agreement, the maximum permitted
non-warehousing leverage ratio including debt from H&R Block will be 1.0x at any
time, provided, that no more than 0.5x of such non-warehouse leverage ratio can
be funded by entities not affiliated with Option One or H&R Block.

          (d) Option One will maintain a minimum liquidity facility (defined as
a committed, unsecured, non-amortizing liquidity facility from H&R Block not to
mature (scheduled or accelerated) prior to the Maturity Date) in an amount no
less than $150 million. Such facility from H&R Block cannot contain covenants or
termination events more restrictive than the covenants or termination events
contained in the Basic Documents.

-11-



--------------------------------------------------------------------------------



 



          First Lien Loan: A Loan secured by the lien on the related Mortgaged
Property, subject to no prior liens on such Mortgaged Property.

          Foreclosed Loan: As of any Determination Date, any Loan that as of the
end of the preceding Remittance Period has been discharged as a result of
(i) the completion of foreclosure or comparable proceedings by the Servicer, on
behalf of the Issuer; (ii) the acceptance of the deed or other evidence of title
to the related Mortgaged Property in lieu of foreclosure or other comparable
proceeding; or (iii) the acquisition of title to the related Mortgaged Property
by operation of law.

          Foreclosure Property: Any real property securing a Foreclosed Loan
that has been acquired by the Servicer on behalf of the Issuer through
foreclosure, deed in lieu of foreclosure or similar proceedings in respect of
the related Loan.

          Freddie Mac: The Federal Home Loan Mortgage Corporation and any
successor thereto.

          Funding Account: As defined in the Advance Indenture.

          Funding Date: With respect to the Advance Note, the day on which
Additional Note Balance is purchased by the Issuer under the Advance Note
Purchase Agreement.

          Funding Notice: As defined in the Advance Indenture.

          GAAP: Generally Accepted Accounting Principles as in effect in the
United States.

          Gross Margin: With respect to each ARM, the fixed percentage amount
set forth in the related Promissory Note.

          H&R Block: H&R Block Inc. and any successor thereto.

          Hedge Funding Requirement: With respect to any day, all amounts
required to be paid or delivered by the Issuer under any Hedging Instrument,
whether in respect of payments thereunder or in order to meet margin, collateral
or other requirements thereof. Such amounts shall be calculated by the Market
Value Agent and the Indenture Trustee shall be notified of such amount by the
Market Value Agent.

          Hedge Value: With respect to any Business Day and a specific Hedging
Instrument the positive amount, if any, that is equal to the amount that would
be paid to the Issuer in consideration of an agreement between the Issuer and an
unaffiliated third party, that would have the effect of preserving for the
Issuer the net economic equivalent, as of such Business Day, of all payment and
delivery requirements payable to and by the Issuer under such Hedging Instrument
until the termination thereof, as determined by the Market Value Agent in
accordance with Section 6.03 hereof.

          Hedging Counterparty: A Person (i) (A) the long-term and commercial
paper or short-term deposit ratings of which are acceptable to the Majority
Noteholders and (B) which shall

-12-



--------------------------------------------------------------------------------



 



agree in writing that, in the event that any of its long-term or commercial
paper or short-term deposit ratings cease to be at or above the levels deemed
acceptable by the Majority Noteholders, it shall secure its obligations in
accordance with the request of the Majority Noteholders, (ii) that has entered
into a Hedging Instrument and (iii) that is acceptable to the Majority
Noteholders.

          Hedging Instrument: Any interest rate cap agreement, interest rate
floor agreement, interest rate swap agreement or other interest rate hedging
agreement entered into by the Issuer with a Hedging Counterparty, and which
requires the Hedging Counterparty to deposit all amounts payable thereby
directly to the Collection Account. Each Hedging Instrument shall meet the
requirements set forth in Article VII hereof with respect thereto.

          High LTV Loans: First Lien Loans with an LTV, and Second Lien Loans
(which are not Piggy-Backed Loans) with a CLTV, greater than or equal to 85% and
less than or equal to 100%.

          Indenture: The Indenture dated as of April 1, 2001, and as amended and
restated through and including November 25, 2003, between the Issuer and the
Indenture Trustee, as the same may be further amended or supplemented from time
to time.

          Indenture Trustee: Wells Fargo Bank Minnesota, National Association, a
national banking association, as Indenture Trustee under the Indenture, or any
successor indenture trustee under the Indenture.

          Indenture Trustee Fee: An annual fee of $5,000 payable by the Servicer
in accordance with a separate fee agreement between the Indenture Trustee and
the Servicer and Section 5.01 hereof.

          Independent: When used with respect to any specified Person, such
Person (i) is in fact independent of the Loan Originator, the Servicer, the
Depositor or any of their respective Affiliates, (ii) does not have any direct
financial interest in, or any material indirect financial interest in, the Loan
Originator, the Servicer, the Depositor or any of their respective Affiliates
and (iii) is not connected with the Loan Originator, the Depositor, the Servicer
or any of their respective Affiliates, as an officer, employee, promoter,
underwriter, trustee, partner, director or Person performing similar functions;
provided, however, that a Person shall not fail to be Independent of the Loan
Originator, the Depositor, the Servicer or any of their respective Affiliates
merely because such Person is the beneficial owner of 1% or less of any class of
securities issued by the Loan Originator, the Depositor, the Servicer or any of
their respective Affiliates, as the case may be.

          Independent Accountants: A firm of nationally recognized certified
public accountants which is independent according to the provisions of SEC
Regulation S-X, Article 2.

          Index: With respect to each ARM, the index set forth in the related
Promissory Note for the purpose of calculating the Loan Interest Rate thereon.

          Initial Noteholder: Bank of America, N.A. or an Affiliate thereof
identified in writing by Bank of America, N.A. to the Indenture Trustee and the
other parties hereto.

-13-



--------------------------------------------------------------------------------



 



          Interest Carry-Forward Amount: With respect to any Payment Date, the
excess, if any, of (A) the Interest Payment Amount for such Payment Date plus
the Interest Carry-Forward Amount for the prior Payment Date over (B) the amount
in respect of interest that is actually paid from the Distribution Account on
such Payment Date in respect of the interest for such Payment Date.

          Interest Payment Amount: With respect to any Payment Date, the sum of
the Daily Interest Accrual Amounts for all days in the related Accrual Period.

          LIBOR Business Day: Any day on which banks in the City of London are
open and conducting transactions in United States dollars.

          LIBOR Determination Date: With respect to each Accrual Period, each
day during such Accrual Period.

          LIBOR Margin: with respect to each Accrual Period, the percentage
corresponding to the Unfunded Transfer Obligation Percentage as of each LIBOR
Determination Date, as set forth in the following table:

          Unfunded Transfer Obligation Percentage:   LIBOR Margin:  
 
       
>= 8.00%
    0.50 %
 
       
>= 4.00%, but < 8.00%
    1.25 %
 
       
< 4.00%
    2.00 %

provided, further, that the LIBOR Margin shall be equal to 2.00% upon the
occurrence of an Event of Default or for the period commencing on the Payment
Date identified in clause (i) of the definition of Clean-up Call Date.

          Lien: With respect to any asset, (a) any mortgage, lien, pledge,
charge, security to interest, hypothecation, option or encumbrance of any kind
in respect of such asset or (b) the interest of a vendor or lessor under any
conditional sale agreement, financing lease or other title retention agreement
relating to such asset.

          Lifetime Cap: The provision in the Promissory Note for each ARM which
limits the maximum Loan Interest Rate over the life of such ARM.

          Lifetime Floor: The provision in the Promissory Note for each ARM
which limits the minimum Loan Interest Rate over the life of such ARM.

          Liquidated Loan: As defined in Section 4.03(c) of the Servicing
Addendum.

          Liquidated Loan Losses: With respect to any Determination Date, the
difference between (i) the aggregate Principal Balances as of such date of all
Loans that became Liquidated Loans and (ii) all Liquidation Proceeds allocable
to principal received on or prior to such date.

-14-



--------------------------------------------------------------------------------



 



          Liquidation Proceeds: With respect to a Liquidated Loan, any cash
amounts received in connection with the liquidation of such Liquidated Loan,
whether through trustee’s sale, foreclosure sale or other disposition, any cash
amounts received in connection with the management of the Mortgaged Property
from Defaulted Loans, any proceeds from Primary Insurance Policies, and any
other amounts required to be deposited in the Collection Account pursuant to
Section 5.01(b)(1) hereof, in each case other than Mortgage Insurance Proceeds
and Released Mortgaged Property Proceeds. Liquidation Proceeds shall also
include any awards or settlements in respect of the related Mortgage Property,
whether permanent or temporary, partial or entire, by exercise of the power of
eminent domain or condemnation.

          Loan: Any loan sold to the Trust hereunder and pledged to the
Indenture Trustee, which loan includes, without limitation, (i) a Promissory
Note and related Mortgage and (ii) all right, title and interest of the Loan
Originator in and to the Mortgaged Property covered by such Mortgage. The term
Loan shall be deemed to include the related Promissory Note, related Mortgage
and related Foreclosure Property, if any.

          Loan Documents: With respect to a Loan, the documents comprising the
Custodial Loan File for such Loan File.

          Loan File: With respect to each Loan, the Custodial Loan File and the
Servicer’s Loan

          Loan Interest Rate: With respect to each Loan, the annual rate of
interest borne by the related Promissory Note, as shown on the Loan Schedule,
and, in the case of an ARM, as the same may be periodically adjusted in
accordance with the terms of such Loan.

          Loan Originator: Option One and its permitted successors and assigns.

          Loan Pool: As of any date of determination, the pool of all Loans
conveyed to the Issuer pursuant to this Agreement on all Transfer Dates up to
and including such date of determination, which Loans have not been released
from the Lien of the Indenture pursuant to the terms of the Basic Documents,
together with the rights and obligations of a holder thereof, and the payments
thereon and proceeds therefrom received on and after the applicable Transfer
Cut-off Date, as identified from time to time on the Loan Schedule.

          Loan Purchase and Contribution Agreement: The Loan Purchase and
Contribution Agreement, between Option One, as seller and the Depositor, as
purchaser, dated as of April 1, 2001, and all supplements and amendments
thereto.

          Loan Schedule: The schedule of Loans conveyed to the Issuer on the
Closing Date and on each Transfer Date and delivered to the Initial Noteholder
and the Custodian in the form of a computer-readable transmission specifying the
information set forth in Exhibit C to the Custodial Agreement.

          Loan-to-Value Ratio or LTV: With respect to any First Lien Loan, the
ratio of the original outstanding principal amount of such Loan to the lesser of
(a) the Appraised Value of the

-15-



--------------------------------------------------------------------------------



 



Mortgaged Property at origination or (b) if the Mortgaged Property was purchased
within 12 months of the origination of the Loan, the purchase price of the
Mortgaged Property.

          LPA Assignment: The Assignment of Loans from Option One to the
Depositor under the Loan Purchase and Contribution Agreement.

          Majority Certificateholders: Has the meaning set forth in the Trust
Agreement.

          Majority Noteholders: The holder or holders of in excess of 50% of the
Note Principal Balance. In the event of the release of the Lien of the Indenture
in accordance with the terms thereof, the Majority Noteholders shall mean the
Majority Certificateholders.

          Market Value: The market value of a Loan as of any Business Day as
determined by the Market Value Agent in accordance with Section 6.03 hereof.

          Market Value Agent: Bank of America, N.A. or an Affiliate thereof
designated by Bank of America, N.A. in writing to the parties hereto and, in
either case, its successors in interest.

          Master Disposition Confirmation Agreement: The Master Disposition
Confirmation Agreement dated as of March 1, 2001, by and among Option One
Mortgage Corporation, the Depositor, Option One Owner Trust 2001-1 A, Option One
Owner Trust 2001-1 B, Option One Owner Trust 2001-2, Wells Fargo Bank Minnesota,
National Association, Bank of America, N.A., Greenwich Capital Financial
Products, Inc. and Steamboat Funding Corporation.

          Maturity Date: With respect to the Notes, as set forth in the
Indenture or such later date as may be agreed in writing by the Majority
Noteholders.

          Maximum Cumulative Loss Ratio: With respect to all mortgage loans
originated in the same calendar year (each year’s loans being considered as a
single pool) and serviced by Option One (whether or not such mortgage loans are
sold or contributed to the Depositor), beginning with mortgage loans originated
in 1997 (measured on a static pool basis) the cumulative losses on each such
pool may not exceed 1.50% in the first year, 2.25% in the second year, 2.85% in
the third year, 3.60% in the fourth year and 4.25% thereafter.

          Maximum Note Principal Balance: As defined in Section 1.01 of the Note
Purchase Agreement.

          Mixed Use Loan: A Loan secured by a Mortgaged Property that is used
primarily for residential purposes, but which is also used for non-residential
purposes.

          Monthly Advance: The aggregate of the advances made by the Servicer on
any Remittance Date pursuant to Section 4.14 of the Servicing Addendum.

          Monthly Payment: The scheduled monthly payment of principal and/or
interest required to be made by a Borrower on the related Loan, as set forth in
the related Promissory Note.

-16-



--------------------------------------------------------------------------------



 



          Monthly Remittance Amount: With respect to each Remittance Date, the
sum, without duplication, of (i) the aggregate payments on the Loans collected
by the Servicer pursuant to Section 5.01(b)(1)(i) during the immediately
preceding Remittance Period and (ii) the aggregate of amounts deposited into the
Collection Account pursuant to Section 5.01(b)(1)(ii) through 5.01(b)(1)(vi) and
Section 5.01(b)(1)(xi) during the immediately preceding Remittance Period and
(iii) any Termination Price, cash Disposition Proceeds and payments by Hedging
Counterparties received on or prior to the related Determination Date and not
previously included in a Monthly Remittance Amount.

          Moody’s: Moody’s Investors Service, Inc., or any successor thereto.

          Mortgage: With respect to any Loan, the mortgage, deed of trust or
other instrument securing the related Promissory Note, which creates a first or
second lien on the fee in real property and/or a first or second lien on the
leasehold estate in real property securing the Promissory Note and the
assignment of rents and leases related thereto.

          Mortgage Insurance Policies: With respect to any Mortgaged Property or
Loan, the insurance policies required pursuant to Section 4.08 of the Servicing
Addendum.

          Mortgage Insurance Proceeds: With respect to any Mortgaged Property,
all amounts collected in respect of Mortgage Insurance Policies and not required
either pursuant to applicable law or the related Loan Documents to be applied to
the restoration of the related Mortgaged Property or paid to the related
Borrower.

          Mortgaged Property: With respect to a Loan, the related Borrower’s fee
and/or leasehold interest in the real property (and/or all improvements,
buildings, fixtures, building equipment and personal property thereon (to the
extent applicable) and all additions, alterations and replacements made at any
time with respect to the foregoing) and all other collateral securing repayment
of the debt evidenced by the related Promissory Note.

          Net Liquidation Proceeds: With respect to any Payment Date,
Liquidation Proceeds received during the prior Remittance Period, net of any
reimbursements to the Servicer made from such amounts for any unreimbursed
Servicing Compensation and Servicing Advances (including Nonrecoverable
Servicing Advances) made and any other fees and expenses paid in connection with
the foreclosure, inspection, conservation and liquidation of the related
Liquidated Loans or Foreclosure Properties pursuant to Section 4.03 of the
Servicing Addendum.

          Net Loan Losses: With respect to any Defaulted Loan that is subject to
a modification pursuant to Section 4.01 of the Servicing Addendum, an amount
equal to the portion of the Principal Balance, if any, released in connection
with such modification.

          Net Portfolio Yield: The annualized percentage equivalent of a
fraction: (i) the numerator of which is equal to accrued interest on the Advance
Note and the Loans (excluding accrued interest on Loans Delinquent over 30 days)
for the related Accrual Period, less all interest, fees and expenses due to the
Noteholders and less any Servicing Fees, and (ii) the denominator of which is
the average Note Principal Balance for such Accrual Period.

-17-



--------------------------------------------------------------------------------



 



          Nonrecoverable Monthly Advance: Any Monthly Advance previously made or
proposed to be made with respect to a Loan or Foreclosure Property that, in the
good faith business judgment of the Servicer, as evidenced by an Officer’s
Certificate of a Servicing Officer delivered to the Initial Noteholder, will
not, or, in the case of a proposed Monthly Advance, would not be, ultimately
recoverable from the related late payments,. Mortgage Insurance Proceeds
Liquidation Proceeds or condemnation proceeds on such Loan or Foreclosure
Property as provided herein.

          Nonrecoverable Servicing Advance: With respect to any Loan or any
Foreclosure Property, (a) any Servicing Advance previously made and not
reimbursed from late collections, condemnation proceeds, Liquidation Proceeds,
Mortgage Insurance Proceeds or the Released Mortgaged Property Proceeds on the
related Loan or Foreclosure Property or (b) a Servicing Advance proposed to be
made in respect of a Loan or Foreclosure Property either of which, in the good
faith business judgment of the Servicer, as evidenced by an Officer’s
Certificate of a Servicing Officer delivered to the Initial Noteholder, would
not be ultimately recoverable.

          Note: The meaning assigned thereto in the Indenture.

          Noteholder: The meaning assigned thereto in the Indenture.

          Note Interest Rate: With respect to each Accrual Period, a per annum
interest rate equal to One-Month LIBOR for the related LIBOR Determination Date
plus the LIBOR Margin for such Accrual Period.

          Note Principal Balance: With respect to the Notes, as of any date of
determination (a) the sum of the Additional Note Principal Balances purchased on
or prior to such date pursuant to the Note Purchase Agreement less (b) all
amounts previously distributed in respect of principal of the Notes on or prior
to such day.

          Note Purchase Agreement: The Note Purchase Agreement, dated as of
April 18, 2001, and as amended and restated as of November 25, 2003, among the
Initial Noteholder, the Issuer and the Depositor, as the same may be amended
from time to time.

          Note Redemption Amount: As of any Determination Date, an amount
without duplication equal to the sum of (i) the then outstanding Note Principal
Balance of the Notes, plus the Interest Payment Amount for the related Payment
Date, (ii) any Trust Fees and Expenses due and unpaid on the related Payment
Date, (iii) any Servicing Advance Reimbursement Amount as of such Determination
Date and (iv) all amounts due to Hedging Counterparties in respect of the
termination of all related Hedging Instruments.

          Officer’s Certificate: A certificate signed by a Responsible Officer
of the Depositor, the Loan Originator, the Servicer or the Issuer, in each case,
as required by this Agreement.

          One-Month LIBOR: With respect to each Accrual Period, the rate
determined by the Initial Noteholder on each LIBOR Determination Date on the
basis of the offered rate for one-month U.S. dollar deposits, as such rate
appears on Telerate Page 3750 as of 11:00 a.m. (London time) on

-18-



--------------------------------------------------------------------------------



 



such LIBOR Determination Date; provided that if such rate does not appear on
Telerate Page 3750, the rate for such date will be determined on the basis of
the offered rates of the Reference Banks for one-month U.S. dollar deposits, as
of 11:00 a.m. (London time) on such LIBOR Determination Date. In such event, the
Initial Noteholder will request the principal London office of each of the
Reference Banks to provide a quotation of its rate. If on such LIBOR
Determination Date, two or more Reference Banks provide such offered quotations,
One-Month LIBOR on such LIBOR Determination Date shall be the arithmetic mean of
all such offered quotations (rounded to the nearest whole multiple of 1/16%). If
on such LIBOR Determination Date, fewer than two Reference Banks provide such
offered quotations, One-Month LIBOR for such LIBOR Determination Date shall be
the higher of (i) LIBOR as determined on the previous LIBOR Determination Date
and (ii) the Reserve Interest Rate. Notwithstanding the foregoing, if, under the
priorities described above, One-Month LIBOR for a LIBOR Determination Date would
be based on One-Month LIBOR for the previous LIBOR Determination Date for the
third consecutive LIBOR Determination Date, the Initial Noteholder shall select
an alternative comparable index (over which the Initial Noteholder has no
control), used for determining one-month Eurodollar lending rates that is
calculated and published (or otherwise made available) by an independent party.

          Opinion of Counsel: A written opinion of counsel who may be employed
by the Servicer, the Depositor, the Loan Originator or any of their respective
Affiliates.

          Option One: Option One Mortgage Corporation, a California corporation.

          Overcollateralization Shortfall: With respect to any Business Day, an
amount equal to the positive difference, if any, between (a) the Note Principal
Balance on such Business Day and (b) (i) the aggregate Collateral Value of the
Advance Note and all Loans in the Loan Pool as of such Business Day, or (ii) in
the event that a Performance Trigger shall have occurred and not been Deemed
Cured, the aggregate Collateral Value of the Advance Note and all Loans in the
Loan Pool as of such Business Day multiplied by 0.98; provided, however, that,
in either case, on (A) the termination of the Revolving Period, (B) the
occurrence of a Rapid Amortization Trigger, (C) the Payment Date on which the
Trust is to be terminated pursuant to Section 10.02 hereof, or (D) the Final Put
Date, the Overcollateralization Shortfall shall be equal to the Note Principal
Balance. Notwithstanding anything to the contrary herein, in no event shall the
Overcollateralization Shortfall, with respect to any Business Day, exceed the
Note Principal Balance as of such date. If as of such Business Day, no Rapid
Amortization Trigger or Default under this Agreement or the Indenture shall be
in effect, the Overcollateralization Shortfall shall be reduced (but in no event
to an amount below zero) by all or any portion of the aggregate Hedge Value as
of such Payment Date as the Majority Noteholders may, in their sole discretion,
designate in writing.

          Owner Trustee: means Wilmington Trust Company, a Delaware banking
corporation, not in its individual capacity but solely as Owner Trustee under
this Agreement, and any successor owner trustee under the Trust Agreement.

          Owner Trustee Fee: The annual fee of $4,000 payable in equal monthly
installments to the Servicer pursuant to Section 5.01(c)(3)(i) which shall in
turn pay such amount annually to the Owner Trustee on the anniversary of the
Closing Date occurring each year during the term of this Agreement.

-19-



--------------------------------------------------------------------------------



 



          Payment Date: Each of, (i) the 10th day of each calendar month
commencing on the first such 10th day to occur after the first Transfer Date, or
if any such day is not a Business Day, the first Business Day immediately
following such day, (ii) any day a Loan is sold pursuant to the terms hereof,
(iii) a Put Date as specified by the Majority Noteholder pursuant to
Section 10.05 of the Indenture and (iv) an additional Payment Date pursuant to
Section 5.01(c)(4)(i) and 5.01(c)(4)(iii). From time to time, the Majority
Noteholders and the Issuer may agree, upon written notice to the Owner Trustee
and the Indenture Trustee, to additional Payment Dates in accordance with
Section 5.01(c)(4)(ii).

          Payment Statement: As defined in Section 6.01(b) hereof.
          Percentage Interest: As defined in the Trust Agreement.

          Performance Trigger: As of any Determination Date, the existence of
one or more of the following conditions:

          (i) the aggregate Principal Balance of all Loans that are 30 to
59 days Delinquent as of such Determination Date divided by the Pool Principal
Balance as of such Determination Date is greater than 5%, provided, however,
that a Performance Trigger shall not occur if such percentage is reduced to less
than 5% within 3 Business Days of such Determination Date as the result of the
exercise of a Servicer Call;

          (ii) the aggregate Principal Balance of all Loans that are 60 to
89 days Delinquent as of such Determination Date divided by the Pool Principal
Balance as of such Determination Date is greater than 2%, provided, however,
that a Performance Trigger shall not occur if such percentage is reduced to less
than 2% within 3 Business Days of such Determination Date as the result of the
exercise of a Servicer Call;

          (iii) (x) the aggregate Liquidated Loan Losses for the three calendar
months preceding such Determination Date divided by (y) the average Pool
Principal Balance during such three calendar months (measured for each such
calendar month at the end of the Remittance Period) is greater than 0.25% and a
Performance Trigger shall continue to exist until Deemed Cured.

          Periodic Cap: With respect to each ARM Loan and any Rate Change Date
therefor, the annual percentage set forth in the related Promissory Note, which
is the maximum annual percentage by which the Loan Interest Rate for such Loan
may increase or decrease (subject to the Lifetime Cap or the Lifetime Floor) on
such Rate Change Date from the Loan Interest Rate in effect immediately prior to
such Rate Change Date.

          Permitted Investments: Each of the following:

          (a) Direct general obligations of the United States or the obligations
of any agency or instrumentality of the United States fully and unconditionally
guaranteed, the timely payment or the guarantee of which constitutes a full
faith and credit obligation of the United States.

-20-



--------------------------------------------------------------------------------



 



          (b) Federal Housing Administration debentures rated Aa2 or higher by
Moody’s and AA or better by S&P.

          (c) Freddie Mac senior debt obligations rated Aa2 or higher by Moody’s
and AA or better by S&P.

          (d) Federal Home Loan Banks’ consolidated senior debt obligations
rated Aa2 or higher by Moody’s and AA or better by S&P.

          (e) Fannie Mae senior debt obligations rated Aa2 or higher by Moody’s.

          (f) Federal funds, certificates or deposit, time and demand deposits,
and bankers’ acceptances (having original maturities of not more than 365 days)
of any domestic bank, the short-term debt obligations of which have been rated
A-1 or better by S&P and P-1 or better by Moody’s.

          (g) Investment agreements approved by the Initial Noteholder provided:

          1. The agreement is with a bank or insurance company which has an
unsecured, uninsured and unguaranteed obligation (or claims-paying ability)
rated Aa2 or better by Moody’s and AA or better by S&P, and

          2. Monies invested thereunder may be withdrawn without any penalty,
premium or charge upon not more than one day’s notice (provided such notice may
be amended or canceled at any time prior to the withdrawal date), and

          3. The agreement is not subordinated to any other obligations of such
insurance company or bank, and

          4. The same guaranteed interest rate will be paid on any future
deposits made pursuant to such agreement, and

          5. The Indenture Trustee and the Initial Noteholder receive an opinion
of counsel that such agreement is an enforceable obligation of such insurance
company or bank.

          (h) Commercial paper (having original maturities of not more than
365 days) rated A-1 or better by S&P and P-1 or better by Moody’s.

          (i) Investments in money market funds rated AAAM or AAAM-G by S&P and
Aaa or P-1 by Moody’s.

          Investments approved in writing by the Initial Noteholder;

          provided that no instrument described above is permitted to evidence
either the right to receive (a) only interest with respect to obligations
underlying such instrument or (b) both principal and interest payments derived
from obligations underlying such instrument and the interest and

-21-



--------------------------------------------------------------------------------



 



principal payments with respect to such instrument provided a yield to maturity
at par greater than 120% of the yield to maturity at par of the underlying
obligations; and provided, further, that no instrument described above may be
purchased at a price greater than par if such instrument may be prepaid or
called at a price less than its purchase price prior to stated maturity; and
provided, further, that, with respect to any instrument described above, such
instrument qualifies as a “permitted investment” within the meaning of
Section 860G(a)(5) of the Code and the regulations thereunder.

          Each reference in this definition to the Rating Agency shall be
construed, as a reference to each of S&P and Moody’s.

          Person: Any individual, corporation, partnership, joint venture,
limited liability company, association, joint-stock company, trust, national
banking association, unincorporated organization or government or any agency or
political subdivision thereof.

          Physical Property: As defined in clause (b) of the definition of
“Delivery” above.

          Piggy-Backed Loan: A combined First Lien Loan, with an LTV less than
or equal to 80%, and Second Lien Loan, with a CLTV less than or equal to 100%,
that satisfy the underwriting criteria set forth in Exhibit D hereto and have a
minimum FICO score of 600.

          Pool Principal Balance: With respect to any Determination Date, the
aggregate Principal Balances of the Loans as of such Determination Date.

          Premium Recapture: Any portion of a Premium that the Loan Originator
receives back from a third party seller of a Loan.

          Prepaid Installment: With respect to any Loan, any installment of
principal thereof and interest thereon received prior to the scheduled Due Date
for such installment, intended by the Borrower as an early payment thereof and
not as a Prepayment with respect to such Loan.

          Prepayment: Any payment of principal of a Loan which is received by
the Servicer in advance of the scheduled due date for the payment of such
principal (other than the principal portion of any Prepaid Installment), and the
proceeds of any Mortgage Insurance Policy which are to be applied as a payment
of principal on the related Loan shall be deemed to be Prepayments for all
purposes of this Agreement.

          Preservation Expenses: Expenditures made by the Servicer in connection
with a foreclosed Loan prior to the liquidation thereof, including, without
limitation, expenditures for real estate property taxes, hazard insurance
premiums, property restoration or preservation.

          Primary Insurance Policy: A policy of primary mortgage guaranty
insurance issued by a Qualified Insurer pursuant to Section 4.06 of the
Servicing Addendum.

          Principal Balance: With respect to any Loan or related Foreclosure
Property, (i) at the Transfer Cut-off Date, the Transfer Cut-off Date Principal
Balance and (ii) with respect to any other date of determination, the
outstanding unpaid principal balance of the Loan as of the end of the

-22-



--------------------------------------------------------------------------------



 



preceding Remittance Period (after giving effect to all payments received
thereon and the allocation of any Net Loan Losses with respect thereto for a
Defaulted Loan prior to the end of such Remittance Period); provided, however,
that any Liquidated Loan shall be deemed to have a Principal Balance of zero.

          Proceeding: Means any suit in equity, action at law or other judicial
or administrative proceeding.

          Promissory Note: With respect to a Loan, the original executed
promissory note or other evidence of the indebtedness of the related Borrower or
Borrowers.

          Put/Call Loan: Any (i) Loan that has become 30 or more days (but less
than 60 days) Delinquent, (ii) Loan that has become 60 or more days (but less
than 90 days) Delinquent, (iii) Loan that has become 90 or more days Delinquent,
(iv) Defaulted Loan, (v) Loan that has been in default for a period of 30 days
or more (other than a Loan referred to in clause (i), (ii), (iii) or
(iv) hereof), (vi) Loan that does not meet criteria established by independent
rating agencies or surety agency conditions for Dispositions which criteria have
been established at the related Transfer Date and may be modified only to match
changed criteria of independent rating agencies or surety agents, or (vii) Loan
that is inconsistent with the intended tax status of a Securitization.

          Put Date: Any date on which all or a portion of the Notes are to be
purchased by the Issuer as a result of the exercise of the Put Option.

          Put Option: The right of the Majority Noteholders to require the
Issuer to repurchase all or a portion of the Notes in accordance with
Section 10.04 of the Indenture.

          QSPE Affiliate: Any of Option One Owner Trust 2001-1 A, Option One
Owner Trust 2001-1 B, Option One Owner Trust 2002-3, Option One Owner Trust
2003-4, Option One Owner Trust 2003-5, or any other Affiliate which is a
“qualified special purpose entity” in accordance with Financial Accounting
Standards Board’s Statement No. 140.

          Qualified Insurer: An insurance company duly qualified as such under
the laws of the states in which the Mortgaged Property is located, duly
authorized and licensed in such states to transact the applicable insurance
business and to write the insurance provided and that meets the requirements of
Fannie Mae and Freddie Mac.

          Qualified Substitute Loan: A Loan or Loans substituted for a Deleted
Loan pursuant to Section 3.06 hereof, which (i) has or have been approved in
writing by the Majority Noteholders and (ii) complies or comply as of the date
of substitution with each representation and warranty set forth in Exhibit E and
is or are not 30 or more days Delinquent as of the date of substitution for such
Deleted Loan or Loans.

          Rapid Amortization Trigger: As of any Determination Date, the
existence of one or more of the following conditions as of such Determination
Date:

          (i) the aggregate Principal Balance of all Loans that are 30 to
59 days Delinquent as of such Determination Date divided by the Pool Principal
Balance as of such

-23-



--------------------------------------------------------------------------------



 



Determination Date is greater than 7%; provided, however, that a Rapid
Amortization Trigger shall not occur if such percentage is reduced to less than
5% within 3 Business Days of such Determination Date as a result of the exercise
of a Servicer Call;

     (ii) the aggregate Principal Balance of all Loans that are 60 to 89 days
Delinquent as of such Determination Date divided by the Pool Principal Balance
as of such Determination Date is greater than 3%; provided, however, that a
Rapid Amortization Trigger shall not occur if such percentage is reduced to less
than 2% within 3 Business Days of such Determination Date as a result of the
exercise of a Servicer Call;

     (iii) (x) the aggregate Liquidated Loan Losses for the three calendar
months preceding such Determination Date divided by (y) the average Pool
Principal Balance of the Loans during such three calendar months (measured for
each calendar month at the end of the Remittance Period) is greater than 0.25%;

     (iv) the Net Portfolio Yield averaged for any three consecutive months is
less than 1.75%;

     (v) the Delinquency Ratio exceeds 15%;

     (vi) the Maximum Cumulative Loss Ratio is exceeded;

     (vii) the Market Value of the Loans falls below 102% of the aggregate
Principal Balance of the Loans; and

     a Rapid Amortization Trigger shall continue to exist until it is Deemed
Cured.

          Rate Change Date: The date on which the Loan Interest Rate of each ARM
is subject to adjustment in accordance with the related Promissory Note.

          Rating Agencies: S&P and Moody’s or such other nationally recognized
credit rating agencies as may from time to time be designated in writing by the
Majority Noteholders in their sole discretion.

          Receivables Purchase Agreement: The Receivables Purchase Agreement,
dated as of November 1, 2003, among Option One, the Advance Depositor and the
Advance Trust.

          Receivables Seller: Option One.

          Record Date: With respect to each Payment Date, the close of business
of the immediately preceding Business Day.

          Reference Banks: Bankers Trust Company, Barclay’s Bank PLC, The Tokyo
Mitsubishi Bank and National Westminster Bank PLC and their successors in
interest; provided, however, that if the Initial Noteholder determines that any
of the foregoing banks are not suitable to serve as a Reference Bank, then any
leading banks selected by the Initial Noteholder with the

-24-



--------------------------------------------------------------------------------



 



approval of the Issuer, which approval shall not be unreasonably withheld, which
are engaged in transactions in Eurodollar deposits in the international
Eurocurrency market (i) with an established place of business in London and
(ii) which have been designated as such by the Initial Noteholder with the
approval of the Issuer, which approval shall not be unreasonably withheld. Three
money center banks selected by the Initial Noteholder.

          Refinanced Loan: A Loan the proceeds of which were not used to
purchase the related Mortgaged Property.

          Released Mortgaged Property Proceeds: With respect to any Loan,
proceeds received by the Servicer in connection with (i) a taking of an entire
Mortgaged Property by exercise of the power of eminent domain or condemnation or
(ii) any release of part of the Mortgaged Property from the lien of the related
Mortgage, whether by partial condemnation, sale or otherwise; which proceeds in
either case are not released to the Borrower in accordance with applicable law
and/or Accepted Servicing Practices.

          Remittance Date: The Business Day immediately preceding each Payment
Date.

          Remittance Period: With respect to any Payment Date, the period
commencing immediately following the Determination Date for the preceding
Payment Date (or, in the case of the initial Payment Date, commencing
immediately following the initial Transfer Cut-off Date) and ending on and
including the related Determination Date.

          Repurchase Price: With respect to a Loan the sum of (i), the Principal
Balance thereof as of the date of purchase or repurchase, plus (ii) all accrued
and unpaid interest on such Loan to the date of purchase or repurchase computed
at the applicable Loan Interest Rate, plus (iii) the amount of any unreimbursed
Servicing Advances made by the Servicer with respect to such Loan (after
deducting therefrom any amounts received in respect of such purchased or
repurchased Loan and being held in the Collection Account for future
distribution to the extent such amounts represent recoveries of principal not
yet applied to reduce the related Principal Balance or interest (net of the
Servicing Fee) for the period from and after the date of repurchase). The
Repurchase Price shall be (i) increased by the net negative value or
(ii) decreased by the net positive value of all Hedging Instruments terminated
with respect to the purchase of such Loan. To the extent the Servicer does not
reimburse itself for amounts, if any, in respect of the Servicing Advance
Reimbursement Amount pursuant to Section 5.01(c)(1) hereof, with respect to such
Loan, the Repurchase Price shall be reduced by such amounts.

          Reserve Interest Rate: With respect to any LIBOR Determination Date,
the rate per annum that the Initial Noteholder determines to be either (i) the
arithmetic mean (rounded to the nearest whole multiple of 1/16%) of the
one-month U.S. dollar lending rates which New York City banks selected by the
Initial Noteholder are quoting on the relevant LIBOR Determination Date to the
principal London offices of leading banks in the London interbank market or
(ii) in the event that the Initial Noteholder can determine no such arithmetic
mean, the lowest one-month U.S. dollar lending rate which New York City banks
selected by the Initial Noteholder are quoting on such LIBOR Determination Date
to leading European banks.

-25-



--------------------------------------------------------------------------------



 



          Responsible Officer: When used with respect to the Indenture Trustee
or Custodian, any officer within the corporate trust office of such Person,
including any Vice President, Assistant Vice President, Secretary, Assistant
Secretary or any other officer of such Person customarily performing functions
similar to those performed by any of the above designated officers and also,
with respect to a particular matter, any other officer to whom such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject. When used with respect to the Issuer, any officer of the
Owner Trustee who is authorized to act for the Owner Trustee in matters relating
to the Issuer and who is identified on the list of Authorized Officers delivered
by the Administrator to the Owner Trustee on the date hereof (as such list may
be modified or supplemented from time to time thereafter) and, so long as the
Administration Agreement is in effect, any Vice President or more senior officer
of the Administrator who is authorized to act for the Administrator in matters
relating to the Issuer and to be acted upon by the Administrator pursuant to the
Administration Agreement and who is identified on the list of Responsible
Officers delivered by the Administrator to the Owner Trustee on the date hereof
(as such list may be modified or supplemented from time to time thereafter).
When used with respect to the Depositor, the Loan Originator or the Servicer,
the President, any Vice President, or the Treasurer.

          Retained Securities: With respect to a Securitization, any
subordinated securities issued or expected to be issued, or excess collateral
value retained or expected to be retained, in connection therewith to the extent
the Depositor, the Loan Originator or an Affiliate thereof retains, instead of
sell, such securities.

          Retained Securities Value: With respect to any Business Day and a
Retained Security, the market value thereof as determined by the Market Value
Agent in accordance with Section 6.03(d) hereof.

          Revolving Period: With respect to the Notes, the period commencing on
April 19, 2001 and ending on the earlier of (i) the date on which the Revolving
Period is terminated pursuant to Section 2.07 and (ii) the Maturity Date.

          Sales Price: For any Transfer Date, the sum of the Collateral Values
with respect to each Loan conveyed on such Transfer Date as of such Transfer
Date.

          S&SA Assignment: An Assignment, in the form of Exhibit C hereto, of
Loans and other property from the Depositor to the Issuer pursuant to this
Agreement.

          Scratch & Dent Loan: A Loan identified as having minor documentation,
appraisal or underwriting deficiencies, which Loan may not be Delinquent on the
Transfer Date; provided, that the Loan Originator has provided a detailed
description of such deficiencies to the Initial Noteholder prior to the Transfer
Date (or, with respect to Loans that become Scratch & Dent Loans after the
Transfer Date, within one Business Day of the discover, of such deficiencies);
provided further, however, that any Scratch & Dent Loan, which in the sole
judgment of the Loan Originator has deficiencies unacceptable to the Loan
Originator will be deemed an Unqualified Loan and will be repurchased or
substituted pursuant to the procedures in Section 3.06.

-26-



--------------------------------------------------------------------------------



 



          Second Lien Loan: A Loan secured by the lien on the Mortgaged
Property, subject to one Senior Lien on such Mortgaged Property.

          Securities: The Notes and the Trust Certificates.

          Securities Intermediary: A “securities intermediary” as defined in
Section 8-102(a)(14) of the UCC that is holding a Trust Account for the
Indenture Trustee as the sole “entitlement holder” as defined in
Section 8-102(a)(7) of the UCC.

          Securitization: A sale or transfer of Loans by the Issuer at the
direction of the Majority Noteholders to any other Person in order to effect one
or a series of structured-finance securitization transactions, including but not
limited to transactions involving the issuance of securities which may be
treated for federal income tax purposes as indebtedness of Option One or one or
more of its wholly-owned subsidiaries.

          Securityholder: Any Noteholder or Certificateholder.

          Senior Lien: With respect to any Second Lien Loan, the mortgage loan
having a senior priority lien on the related Mortgaged Property.

          Servicer: Option One, in its capacity as the servicer hereunder, or
any successor appointed as herein provided.

          Servicer Call: The optional repurchase by the Servicer of a Loan
pursuant to Section 3.08(b) hereof.

          Servicer Event of Default: As described in Section 9.01 hereof.

          Servicer Put: The mandatory repurchase by the Servicer, at the option
of the Majority Noteholders, of a Loan pursuant to Section 3.08(a) hereof.

          Servicer’s Fiscal Year: May 1st of each year through April 30th of the
following year.

          Servicer’s Loan File: With respect to each Loan, the file held by the
Servicer, consisting of all documents (or electronic images thereof) relating to
such Loan, including, without limitation, copies of all of the Loan Documents
included in the related Custodial Loan File.

          Servicer’s Remittance Report: A report prepared and computed by the
Servicer in substantially the form of Exhibit B attached hereto.

          Servicing Addendum: The terms and provisions set forth in Exhibit F
attached hereto relating to the administration and servicing of the Loans.

          Servicing Advance Reimbursement Amount: With respect to any
Determination Date, the amount of any Servicing Advances that have not been
reimbursed as of such date, including Nonrecoverable Servicing Advances.

-27-



--------------------------------------------------------------------------------



 



          Servicing Advances: As defined in Section 4.14(b) of the Servicing
Addendum.

          Servicing Compensation: The Servicing Fee and other amounts to which
the Servicer is entitled pursuant to Section 4.15 of the Servicing Addendum.

          Servicing Fee: As to each Loan (including any Loan that has been
foreclosed and for which the related Mortgaged Property has become a Foreclosure
Property, but excluding any Liquidated Loan), the fee payable monthly to the
Servicer, which shall be the product of 0.50% (50 basis points), or such other
lower amount as shall be mutually agreed to in writing by the Majority
Noteholders and the Servicer, and the Principal Balance of such Loan as of the
beginning of the related Remittance Period, divided by 12. The Servicing Fee
shall only be payable to the extent interest is collected on a Loan.

          Servicing Officer: Any officer of the Servicer or Subservicer involved
in, or responsible for, the administration and servicing of the Loans whose name
and specimen signature appears on a list o servicing officers annexed to an
Officer’s Certificate furnished by the Servicer or the Subservicer,
respectively, on the date hereof to the Issuer and the Indenture Trustee, on
behalf of the Noteholders, as such list may from time to time be amended.

          S&P: Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

          State: Means any one of the states of the United States of America or
the District of Columbia.

          Subordination Agreement: The subordination agreement dated as of
April 1, 2001, among Bank of America, N.A., H&R Block Inc. and Block Financial
Corporation.

          Subservicer: Any Person with which the Servicer has entered into a
Subservicing Agreement and which is an Eligible Servicer and satisfies any
requirements set forth in Section 4.22 in the Servicing Addendum in respect of
the qualifications of a Subservicer.

          Subservicing Account: An account established by a Subservicer pursuant
to a Subservicing Agreement, which account must be an Eligible Account.

          Subservicing Agreement: Any agreement between the Servicer and any
Subservicer relating to subservicing and/or administration of any or all Loans
as provided in Section 4.22 in the Servicing Addendum.

          Substitution Adjustment: As to any date on which a substitution occurs
pursuant to Section 2.05 or Section 3.06 hereof, the amount, if any, by which
(a) the aggregate principal balance of any Qualified Substitute Loans (after
application of principal payments received on or before the related Transfer
Cut-off Date) is less than (b) the aggregate of the Principal Balances of the
related Deleted Loans as of the first day of the month in which such
substitution occurs.

-28-



--------------------------------------------------------------------------------



 



          Termination Price: As of any Determination Date, an amount without.
duplication equal to the greater of (A) the Note Redemption Amount and (B) the
sum of (i) the Principal Balance of each Loan included in the Trust as of the
end of the preceding Remittance Period; (ii) all unpaid interest accrued on the
Principal Balance of each such Loan at the related Loan Interest Rate to the end
of the preceding Remittance Period; (iii) the aggregate fair market value of
each Foreclosure Property included in the Trust as of the end of the preceding
Remittance Period, as determined by an Independent appraiser acceptable to the
Majority Noteholders as of a date not more than 30 days prior to such Payment
Date; (iv) the Note Principal Balance of the Advance Note as of such date;
(v) all accrued and unpaid interest on the Advance Note; and (vi) all other
amounts due under the Advance Documents.

          Transfer Cut-off Date: With respect to each Loan, the first day of the
month in which the Transfer Date with respect to such Loan occurs or if
originated in such month, the date of origination.

          Transfer Cut-off Date Principal Balance: As to each Loan, its
Principal Balance as of the opening of business on the Transfer Cut-off Date
(after giving effect to any payments received on the Loan before the Transfer
Cut-off Date).

          Transfer Date: With respect to each Loan, the day such Loan is either
(i) sold and conveyed to the Depositor by the Loan Originator pursuant to the
Loan Purchase and Contribution Agreement and to the Issuer by the Depositor
pursuant to Section 2.01 hereof or (ii) sold to the Issuer pursuant to the
Master Disposition Confirmation Agreement, which results in an increase in the
Note Principal Balance by the related Additional Note Principal Balance;
provided, that the aggregate Collateral Value of the Loans sold and conveyed on
any Transfer Date shall not be less than $1 million. With respect to any
Qualified Substitute Loan, the Transfer Date shall be the day such Loan is
conveyed to the Trust pursuant to Section 2.05 or 3.06.

          Transfer Obligation: The obligation of the Loan Originator under
Section 5.06 hereof to make certain payments in connection with Dispositions and
other related matters.

          Transfer Obligation Account: The account designated as such,
established and maintained pursuant to Section 5.05 hereof.

          Transfer Obligation Target Amount: With respect to any Payment Date,
the cumulative total of all withdrawals pursuant to Section 5.05(e), 5.05(f),
5.05(g), and 5.05(h) hereof from the Transfer Obligation Account to but not
including such Payment Date minus any amount withdrawn from the Transfer
Obligation Account to return to the Loan Originator pursuant to
Section 5.05(i)(i).

          Trust: Option One Owner Trust 2001-2, the Delaware business trust
created pursuant to the Trust Agreement.

          Trust Agreement: The Trust Agreement dated as of April 1, 2001 among
the Depositor and the Owner Trustee.

-29-



--------------------------------------------------------------------------------



 



          Trust Account Property: The Trust Accounts, all amounts and
investments held from time to time in the Trust Accounts and all proceeds of the
foregoing.

          Trust Accounts: The Distribution Account, the Collection Account and
the Transfer Obligation Account.

          Trust Certificate: The meaning assigned thereto in the Trust
Agreement.

          Trust Estate: Shall mean the assets subject to this Agreement, the
Trust Agreement and the Indenture and assigned to the Trust, which assets
consist of (i) such Loans as from time to time are subject to this Agreement as
listed in the Loan Schedule, as the same may be amended or supplemented on each
Transfer Date and by the removal of Deleted Loans and Unqualified Loans and by
the addition of Qualified Substitute Loans, together with the Servicer’s Loan
Files and the Custodial Loan Files relating thereto and all proceeds thereof
other than any Premium Recapture, (ii) the Mortgages and security interests in
the Mortgaged Properties, (iii) all payments in respect of interest and
principal with respect to each Loan received on or after the related Transfer
Cut-off Date, (iv) such assets as from time to time are identified as
Foreclosure Property, (v) such assets and funds as are from time to time
deposited in the Distribution Account, Collection Account and the Transfer
Obligation Account, including, without limitation, amounts on deposit in such
accounts that are invested in Permitted Investments other than any Premium
Recapture, (vi) lenders’ rights under all Mortgage Insurance Policies and to any
Mortgage Insurance Proceeds, (vii) Net Liquidation Proceeds and Released
Mortgaged Property Proceeds, (viii) all right, title and interest of the Trust
(but none of the obligations) in and to the obligations of Hedging
Counterparties under Hedging Instruments, (ix) the Advance Note and all right,
title and interest of the Trust in and under the Advance Documents including,
without limitation, all voting and consent rights of the Noteholders thereunder
and (x) all right, title and interest of each of the Depositor, the Loan
Originator and the Trust in and under the Basic Documents including, without
limitation, the obligations of the Loan Originator under the Loan Purchase and
Contribution Agreement and/or the Master Disposition Confirmation Agreement, and
all proceeds of any of the foregoing.

          Trust Fees and Expenses: As of each Payment Date, an amount equal to
the Servicing, Compensation, the Owner Trustee Fee, the Indenture Trustee Fee
and the Custodian Fee, if any, and any expenses of the foregoing.

          UCC: The Uniform Commercial Code as in effect in the State of New
York.

          UCC Assignment: A form “UCC-2” or “UCC-3” statement meeting the
requirements of the Uniform Commercial Code of the relevant jurisdiction to
reflect an assignment of a secured party’s interest in collateral.

          UCC-1 Financing Statement: A financing statement meeting the
requirements of the Uniform Commercial Code of the relevant jurisdiction.

          Underwriting Guidelines: The underwriting guidelines (including the
loan origination guidelines) of the Loan Originator, as the same may be amended
from time to time with notice to the Initial Noteholder.

-30-



--------------------------------------------------------------------------------



 



          Unfunded Fee Amount: With respect to each Accrual Period, the interest
accrued at the applicable Unfunded Fee Rate with respect to such Accrual Period
on the Unfunded Portion.

          Unfunded Fee Rate: A rate of 0.15%.

          Unfunded Portion: The positive difference between the Note Principal
Balance and the Maximum Note Principal Balance.

          Unfunded Transfer Obligation: With respect to any date of
determination, an amount equal to (x) the sum of (A) 10% of the aggregate
Collateral Value (as of the related Transfer Date) of all Loans sold hereunder,
plus (B) 10% of the aggregate Collateral Value (as of the related Funding Date)
of the initial principal balance of the Advance Note and all Additional
Principal Balance related thereto purchased by the Issuer, plus (C) any amounts
withdrawn from the Transfer Obligation Account for return to the Loan Originator
pursuant to Section 5.05(i)(i) hereof prior to such Payment Date, less (y) the
sum of (i) the aggregate amount of payments actually made by the Loan Originator
in respect of the Transfer Obligation pursuant to Section 5.06, (ii) the amount
obtained by multiplying (a) the Unfunded Transfer Obligation Percentage by
(b) the aggregate Collateral Value (as of the related date of Disposition) of
all Loans that have been subject to a Disposition and (iii) without duplication,
the aggregate amount of the Repurchase Prices paid by the Servicer in respect of
any Servicer Puts.

          Unfunded Transfer Obligation Percentage: As of any date of
determination, an amount equal to (x) the Unfunded Transfer Obligation as of
such date, divided by (y) 100% of the aggregate Collateral Values as of the
related Transfer Date of all Loans in the Loan Pool.

          Unqualified Loan: As defined in Section 3.06(a) hereof.

          Wet Funded Custodial File Delivery Date: With respect to a Wet Funded
Loan, the fifteenth calendar day after the related Transfer Date, provided that
if a Default or Event of Default shall have occurred, the Wet Funded Custodial
File Delivery Date shall be the earlier of (x) such fifteenth calendar day and
(y) the second Business Day after the occurrence of such event.

          Wet Funded Loan: A Loan for which the related Custodial Loan File
shall not have been delivered to the Custodian as of the related Transfer Date.

          Whole Loan Sale: A Disposition of Loans pursuant to a whole-loan sale.

          Section 1.1 Other Definitional Provisions.

          (1) Any agreement, instrument or statute defined or referred to herein
or in any instrument or certificate delivered in connection herewith means such
agreement, instrument or statute as from time to time amended, modified or
supplemented and includes (in the case of agreements or instruments) references
to all attachments thereto and instruments incorporated therein; references to a
Person are also to its permitted successors and assigns.

-31-



--------------------------------------------------------------------------------



 



          (2) All terms defined in this Agreement shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto unless otherwise defined therein.

          (3) As used in this Agreement and in any certificate or other document
made or delivered pursuant hereto or thereto, accounting terms not defined in
this Agreement or in any such certificate or other document, and accounting
terms partly defined in this Agreement or in any such certificate or other
document to the extent not defined, shall have the respective meanings given to
them under GAAP. To the extent that the definitions of accounting terms in this
Agreement or in any such certificate or other document are inconsistent with the
meanings of such terms under GAAP, the definitions contained in this Agreement
or in any such certificate or other document shall control.

          (4) The words “hereof,” “herein,” “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement; Article, Section, Schedule
and Exhibit references contained in this Agreement are references to Articles,
Sections, Schedules and Exhibits in or to this Agreement unless otherwise
specified; and the term “including” shall mean “including without limitation.”

          (5) The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such terms.

ARTICLE 2

CONVEYANCE OF THE TRUST ESTATE;
ADDITIONAL NOTE PRINCIPAL BALANCES

          Section 2.1 Conveyance of the Trust Estate; Additional Note Principal
Balances.

          (a) (1) On the terns and conditions of this Agreement, on each
Transfer Date during the Revolving Period, the Depositor agrees to offer for
sale and to sell a portion of each of the Loans and contribute to the capital
stock of the Issuer the balance of each of the Loans and deliver the related
Loan Documents to or at the direction of the Issuer. To the extent the Issuer
has or is able to obtain sufficient funds under the Note Purchase Agreement and
the Notes for the purchase thereof, the Issuer agrees to purchase such Loans
offered for sale by the Depositor. On the terms and conditions of this Agreement
and the Master Disposition Confirmation Agreement, on each Transfer Date during
the Revolving Period, the Issuer may acquire Loans from another QSPE Affiliate
of the Loan Originator to the extent the Issuer has or is able to obtain
sufficient funds for the purchase

-32-



--------------------------------------------------------------------------------



 



thereof. On the terms and conditions of this Agreement and the Advance Note
Purchase Agreement, on each Funding Date during the Revolving Period, the Issuer
shall acquire Additional Note Balance from the Advance Trust to the extent the
Issuer has or is able to obtain sufficient funds under the Note Purchase
Agreement and the Notes for the purchase thereof.

     (2) On each Transfer Date, in consideration of the payment of the
Additional Note Principal Balance pursuant to Section 2.06(a) hereof and as a
contribution to the assets of the Issuer, the Depositor as of the related
Transfer Date and concurrently with the execution and delivery hereof, hereby
sells, transfers, assigns, sets over and otherwise conveys to the Issuer,
without recourse, but subject to the other terms and provisions of this
Agreement, all of the right, title and interest of the Depositor in and to the
Trust Estate.

     (3) During the Revolving Period, on each Transfer Date, subject to the
conditions precedent set forth in Section 2.06(a) and in accordance with the
procedures set forth in Section 2.01(c), the Depositor, pursuant to an S&SA
Assignment, will assign to the Issuer without recourse all of its respective
right, title and interest, in and to the Loans and all proceeds thereof listed
on the Loan Schedule attached to such S&SA Assignment, including all interest
and principal received by the Loan Originator, the Depositor or the Servicer on
or with respect to the Loans on or after the related Transfer Cut-off Date,
together with all right, title and interest in and to the proceeds of any
related Mortgage Insurance Policies and all of the Depositor’s rights, title and
interest in and to (but none of its obligations under) the Loan Purchase and
Contribution Agreement and all proceeds of the foregoing.

     (4) The foregoing sales, transfers, assignments, set overs and conveyances
do not, and are not intended to, result in a creation or an assumption by the
Issuer of any of the obligations of the Depositor, the Loan Originator or any
other Person in connection with the Trust Estate or under any agreement or
instrument relating thereto except as specifically set forth herein.

          (1) As of the Closing Date and as of each Transfer Date and each
Funding Date, the Issuer acknowledges the conveyance to it of the Trust Estate,
including, as applicable, all rights, title and interest of the Depositor and
any QSPE Affiliate in and to the Trust Estate, receipt of which is hereby
acknowledged by the Issuer. Concurrently with such delivery, as of the Closing
Date and as of each Transfer Date and each Funding Date, pursuant to the
Indenture the Issuer pledges the Trust Estate to the Indenture Trustee. In
addition, concurrently with such delivery and in exchange therefor, the Owner
Trustee, pursuant to the instructions of the Depositor, has executed (not in its
individual capacity, but solely as Owner Trustee on behalf of the Issuer) and
caused the Trust Certificates to be authenticated and delivered to or at the
direction of the Depositor.

          (2) (i) Pursuant to and subject to the Note Purchase Agreement, the
Trust may, at its sole option, from time to time request that the Initial
Noteholder advance on any Transfer Date Additional Note Principal Balances and
the Initial Noteholder shall remit on such Transfer Date to the Advance Account
an amount equal to the Additional Note Principal Balance with respect to such
Transfer Date. Pursuant to and subject to the Note Purchase Agreement, the Trust
shall request that the Initial Noteholder advance on each Funding Date
Additional Note Principal Balances equal

-33-



--------------------------------------------------------------------------------



 



to the Additional Note Balance to be purchased by the Trust on such date and the
Initial Noteholder shall remit on such Funding Date to the Funding Account an
amount equal to such Additional Note Principal Balance.

          (1) Notwithstanding anything to the contrary herein, in no event shall
the Initial Noteholder be required to advance Additional Note Principal Balances
on a Transfer Date if the conditions precedent with respect to such Transfer
Date under Section 2.06(a) and the conditions precedent to the purchase of
Additional Note Principal Balances set forth in Section 3.01 of the Note
Purchase Agreement have not been fulfilled. Notwithstanding anything to the
contrary herein, in no event shall the Initial Noteholder be required to advance
Additional Note Principal Balances on a Funding Date if the conditions precedent
with respect to such Funding Date under Section 2.06(b), the conditions
precedent to the purchase of Additional Note Principal Balances set forth in
Section 3.02 of the Note Purchase Agreement and the conditions precedent to the
purchase of Additional Principal Balances set forth in Section 3.01 of the
Advance Note Purchase Agreement have not been fulfilled.

          (2) The Servicer shall appropriately note any Additional Note
Principal Balance (and the increased Note Principal Balance) in the next
succeeding Payment Statement; provided, however, that failure to make any such
notation in such Payment Statement or any error in such notation shall not
adversely affect any Noteholder’s rights with respect to its Note Principal
Balance and its right to receive interest and principal payments in respect of
the Note Principal Balance held by such Noteholder. The Initial Noteholder shall
record on the schedule attached to such Noteholder’s Note, the date and amount
of any Additional Note Principal Balance advanced by it; provided, that failure
to make such recordation on such schedule or any error in such schedule shall
not adversely affect any Noteholder’s rights with respect to its Note Principal
Balance and its right to receive interest payments in respect of the Note
Principal Balance held by such Noteholder.

          (3) Absent manifest error, the Note Principal Balance of each Note as
set forth in the Initial Noteholder’s records shall be binding upon the
Noteholders and the Trust, notwithstanding any notation made by the Servicer in
its Payment Statement pursuant to the preceding paragraph.

          Section 2.2 Ownership and Possession of Loan Files.

          With respect to each Loan, as of the related Transfer Date the
ownership of the related Promissory Note, the related Mortgage and the contents
of the related Servicer’s Loan File and Custodial Loan File shall be vested in
the Trust for the benefit of the Securityholders, although possession of the
Servicer’s Loan File on behalf of and for the benefit of the Securityholders
shall

-34-



--------------------------------------------------------------------------------



 



remain with the Servicer, and the Custodian shall take possession of the
Custodial Loan Files as contemplated in Section 2.05 hereof.

          Section 2.3 Books and Records Intention of the Parties.

          (1) As of each Transfer Date, the sale of each of the Loans conveyed
by the Depositor on such Transfer Date shall be reflected on the balance sheets
and other financial statements of the Depositor and the Loan Originator, as the
case may be, as a sale of assets by the Depositor and a sale of assets and a
contribution to capital by the Loan Originator and the Depositor, as applicable,
under GAAP. Each of the Servicer and the Custodian shall be responsible for
maintaining, and shall maintain, a complete set of books and records for each
Loan which shall be clearly marked to reflect the ownership of each Loan, as of
the related Transfer Date, by the Issuer and for the benefit of the
Securityholders.

          (2) It is the intention of the parties hereto that, other than for
federal, state and local income or franchise tax purposes, the transfers and
assignments on the initial Closing Date and on each Transfer Date shall
constitute a sale of the Loans and all related property from the Depositor to
the Issuer and such property shall not be property of the Depositor or the Loan
Originator. It is the intention of the parties hereto that, other than for
federal, state and local income or franchise tax purposes, the transfers and
assignments on each Funding Date shall constitute a sale of the Advance Note,
the related Additional Note Balances and all related property from the Advance
Trust to the Issuer and such property shall not be property of the Advance
Depositor or the Receivables Seller. The parties hereto shall treat s the Notes
as indebtedness for federal, state and local income and franchise tax purposes.

          (3) If any of the assignments and transfers of the Loans and the other
property of the Trust Estate specified in Section 2.01(a) hereof by the
Depositor to the Issuer pursuant to this Agreement or the conveyance of the
Loans or any of such other property of the Trust Estate by the Depositor to the
Issuer, other than for federal, state and local income or franchise tax
purposes, is held or deemed not to be a sale or is held or deemed to be a pledge
of security for a loan, the Depositor intends that the rights and obligations of
the parties shall be established pursuant to the terms of this Agreement and
that, in such event, with respect to such property, (i) consisting of Loans and
related property, the Depositor shall be deemed to have granted, as of the
related Transfer Date, to the Issuer a first priority security interest in the
entire right, title and interest of the Depositor in and to such Loans and
proceeds and all other property conveyed to the Issuer as of such Transfer Date,
(ii) consisting of any other property specified in Section 2.01(a), the
Depositor shall be deemed to have granted, as of the initial Closing Date, to
the Issuer a first priority security interest in the entire right, title and
interest of the Depositor in and to such property and the proceeds thereof. In
such event, with respect to such property, this Agreement shall constitute a
security agreement under applicable law.

-35-



--------------------------------------------------------------------------------



 



          (4) On the Closing Date, the Depositor shall, at each party’s sole
expense, cause to be filed UCC-1 Financing Statements naming the Issuer as
“secured party” and describing the Trust Estate being sold by the Depositor to
the Issuer with the office of the Secretary of State of the state in which the
Depositor is located and any other jurisdictions as shall be necessary to
perfect a security interest in the Trust Estate. In addition, on the Closing
Date, the Loan Originator shall, at its expense, cause to be filed UCC-1
Financing Statements naming the Depositor as “secured party” and describing the
Loans being sold by the Loan Originator to the Depositor with the office of the
Secretary of the State in which the Loan Originator is located and such other
jurisdictions as shall be necessary to perfect a security interest in the Trust
Estate. On or before the initial Funding Date, the Issuer shall, at its expense,
cause to be filed UCC-1 Financing Statements naming the Issuer as “secured
party” and describing the Advance Note being sold by the Advance Trust to the
Issuer with the office of the Secretary of the State in which the Advance Trust
is located and such other jurisdictions as shall be necessary to perfect a
security interest in the Trust Estate.

          Section 2.4 Delivery of Loan Documents.

          (1) The Loan Originator shall, prior to the related Transfer Date, in
accordance with the terns and conditions set forth in the Custodial Agreement,
deliver or cause to be delivered to the Custodian, as the designated agent of
the Indenture Trustee, a Loan Schedule, the Borrowing Base Information (as
defined in the Custodial Agreement) and each document constituting the Custodial
Loan File (or, in the case of a Wet Funded Loan, the Custodial Loan File must be
delivered on or before the related Wet Funded Custodial File Delivery Date).

          (2) The Loan Originator shall, on the related Transfer Date (or in the
case of a Wet Funded Loan, on or before the related Wet Funded Custodial File
Delivery Date), deliver or cause to be delivered to the Servicer the related
Servicer’s Loan File (i) for the benefit of, and as agent for, the Noteholders
and (ii) for the benefit of the Indenture Trustee, on behalf of the Noteholders,
for so long as the Notes are outstanding; after the Notes are not outstanding,
the Servicer’s Loan File shall be held in the custody of the Servicer for the
benefit of, and as agent for, the Certificateholders.

          (3) The Indenture Trustee shall cause the Custodian to take and
maintain continuous physical possession of the Custodial Loan Files in the State
of California (or upon prior written notice from the Custodian to the Loan
Originator and the Initial Noteholder and delivery of an Opinion of Counsel with
respect to the continued perfection of the Indenture Trustee’s security
interest, in the State of Minnesota or Utah) and, in connection therewith, shall
act solely as agent for the Noteholders in accordance with the terms hereof and
not as agent for the Loan Originator, the Servicer or any other party.

          Section 2.5 Acceptance by the Indenture Trustee of the Loans; Certain
Substitutions and Repurchases; Certification by the Custodian.

-36-



--------------------------------------------------------------------------------



 



          (1) The Indenture Trustee declares that it will cause the Custodian to
hold the Custodial Loan Files and any additions, amendments, replacements or
supplements to the documents contained therein, as well as any other assets
included in the Trust Estate and delivered to the Custodian, in trust, upon and
subject to the conditions set forth herein. The Indenture Trustee further agrees
to cause the Custodian to execute and deliver such certifications as are
required under the Custodial Agreement and to otherwise direct the Custodian to
perform all of its obligations with respect to the Custodial Loan Files in
strict accordance with the terms of the Custodial Agreement.

          (2) (i) With respect to any Loans which are set forth as exceptions in
the Exceptions Report, the Loan Originator shall cure such exceptions by
delivering such missing documents to the Custodian or otherwise curing the
defect no later than, in the case of (x) a non-Wet Funded Loan, 5 Business Days,
or (y) in the case of a Wet Funded Loan one Business Day after the Wet Funded
Custodial File Delivery Date, in each case, following the receipt of the first
Exceptions Report listing such exception with respect to such Loan.

     (1) In the event that, with respect to any Loan, the Loan Originator does
not comply with the document delivery requirements of this Section 2.05, the
Loan Originator shall repurchase such Loan within one Business Day of notice
thereof from the Indenture Trustee or the Initial Noteholder at the Repurchase
Price thereof with respect to such Loan by depositing such Repurchase Price in
the Collection Account. In lieu of such a repurchase, the Depositor and Loan
Originator may comply with the substitution provisions of Section 3.06 hereof.
The Loan Originator shall provide the Servicer, the Indenture Trustee, the
Issuer and the Initial Noteholder with a certification of a Responsible Officer
on or prior to such repurchase or substitution indicating that the Loan
Originator intends to repurchase or substitute such Loan.

     (2) It is understood and agreed that the obligation of the Loan Originator
to repurchase or substitute any such Loan pursuant to this Section 2.05(6) shall
constitute the sole remedy with respect to such failure to comply with the
foregoing delivery requirements.

          (3) In performing its reviews of the Custodial Loan Files pursuant to
the Custodial Agreement, the Custodian shall have no responsibility to determine
the genuineness of any document contained therein and any signature thereon. The
Custodian shall not have any responsibility for determining whether any document
is valid and binding, whether the text of any assignment or endorsement is in
proper or recordable form, whether any document has been recorded in accordance
with the requirements of any applicable jurisdiction, or whether a blanket
assignment is permitted in any applicable jurisdiction.

-37-



--------------------------------------------------------------------------------



 



          (4) The Servicer’s Loan File shall be held in the custody of the
Servicer (i) for the benefit of, and as agent for, the Noteholders and (ii) for
the benefit of the Indenture Trustee, on behalf of the Noteholders, for so long
as the Notes are outstanding; after the Notes are not outstanding, the
Servicer’s Loan File shall be held in the custody of the Servicer for the
benefit of, and as agent for, the Certificateholders. It is intended that, by
the Servicer’s agreement pursuant to this Section 2.05(d), the Indenture Trustee
shall be deemed to have possession of the Servicer’s Loan Files for purposes of
Section 9-305 of the UCC of the state in which such documents or instruments are
located. The Servicer shall promptly report to the Indenture Trustee any failure
by it to hold the Servicer’s Loan File as herein provided and shall promptly
take appropriate action to remedy any such failure. In acting as custodian of
such documents and instruments, the Servicer agrees not to assert any legal or
beneficial ownership interest in the Loans or such documents or instruments.
Subject to Section 8.01(d), the Servicer agrees to indemnify the Securityholders
and the Indenture Trustee, their officers, directors, employees, agents and
“control persons” as such term is used under the Act and under the Securities
Exchange Act of 1934, as amended for any and all liabilities, obligations,
losses, damages, payments, costs or expenses of any kind whatsoever which may be
imposed on, incurred by or asserted against the Securityholders or the Indenture
Trustee as the result of the negligence or willful misfeasance by the Servicer
relating to the maintenance and custody of such documents or instruments which
have been delivered to the Servicer provided, however, that the Servicer will
not be liable for any portion of any such amount resulting from the negligence
or willful misconduct of any Securityholders or the Indenture Trustee; and
provided, further, that the Servicer will not be liable for any portion of any
such amount resulting from the Servicer’s compliance with any instructions or
directions consistent with this Agreement issued to the Servicer by the
Indenture Trustee or the Majority Noteholders. The Indenture Trustee shall have
no duty to monitor or otherwise oversee the Servicer’s performance as custodian
of the Servicer Loan File hereunder.

          Section 2.6 Conditions Precedent to Transfer Dates and Funding Dates.

          (a) Two (2) Business Days prior to each Transfer Date, the Issuer
shall give notice to the Initial Noteholder of such upcoming Transfer Date and
provide an estimate of the number of Loans and aggregate Principal Balance of
such Loans to be transferred on such Transfer Date. On the Business Day prior to
each Transfer Date, the Issuer shall provide the Initial Noteholder a final Loan
Schedule with respect to the Loans to be transferred on such Transfer Date. On
each Transfer Date, the Depositor or the applicable QSPE Affiliate shall convey
to the Issuer, the Loans and the other property and rights related thereto
described in the related S&SA Assignment, and the Issuer, only upon the
satisfaction of each of the conditions set forth below on or prior to such
Transfer Date, shall deposit or cause to be deposited cash in the amount of the
Additional Note Principal Balance received from the Initial Noteholder in the
Advance Account in respect thereof, and the Servicer shall, promptly after such
deposit, withdraw the amount deposited in respect of applicable Additional Note
Principal Balance from the Advance Account, and distribute such amount to or at
the direction of the Depositor or the applicable QSPE Affiliate.

          As of the Closing Date and each Transfer Date:

-38-



--------------------------------------------------------------------------------



 



     (1) the Depositor, the QSPE Affiliate and the Servicer, as applicable,
shall have delivered to the Issuer and the Initial Noteholder duly executed
Assignments, which shall have attached thereto a Loan Schedule setting forth the
appropriate information with respect to all Loans conveyed on such Transfer Date
and shall have delivered to the Initial, Noteholder a computer readable
transmission of such Loan Schedule;

     (2) the Depositor shall have deposited, or caused to be deposited, in the
Collection Account all collections received with respect to each of the Loans on
and after the applicable Transfer Cut-off Date or, in the case of purchases from
a QSPE Affiliate, such QSPE Affiliate shall have deposited, or caused to be
deposited, in the Collection Account as collections received with respect to
each of the Loans and allocable to the period after the related Transfer Date;

     (3) as of such Transfer Date, neither the Loan Originator, the Depositor
nor the QSPE Affiliate, as applicable, shall (A) be insolvent, (B) be made
insolvent by its respective sale of Loans or (C) have reason to believe that its
insolvency is imminent;

     (4) the Revolving Period shall not have terminated;

     (5) as of such Transfer Date (after giving effect to the sale of Loans on
such Transfer Date), there shall be no Overcollateralization Shortfall;

     (6) in the case of non-Wet Funded Loans, the Issuer shall have delivered
the Custodial Loan File to the Custodian in accordance with the Custodial
Agreement and the Initial Noteholder shall have received a Trust Receipt by 4:30
p.m. New York City time, reflecting such delivery; provided that, in the event
that any Additional Note Principal Balance is to be paid earlier than S a.m. New
York City time on the Transfer Date, the Trust Receipt must be received by the
Initial Noteholder prior to 6:00 p.m. New York City time on the Business Day
prior to such Transfer Date;

     (7) each of the representations and warranties made by the Loan Originator
contained in Exhibit E with respect to the Loans shall be true and correct in
all material respects as of the related Transfer Date with the same effect as if
then made and the proviso set forth in Section 3.05 with respect to Loans sold
by a QSPE Affiliate shall not be applicable to any Loans, and the Depositor or
the QSPE Affiliate, as applicable, shall have performed all obligations to be
performed by it under the Basic Documents on or prior to such Transfer Date;

-39-



--------------------------------------------------------------------------------



 



     (8) the Depositor or the QSPE Affiliate shall, at its own expense, within
one Business Day following the Transfer Date, indicate in its computer files
that the Loans identified in each S&SA Assignment have been sold to the Issuer
pursuant to this Agreement and the S&SA Assignment;

     (9) the Depositor or the QSPE Affiliate shall have taken any action
requested by the Indenture Trustee, the Issuer or the Noteholders required to
maintain the ownership interest of the Issuer in the Trust Estate;

     (10) no selection procedures believed by the Depositor or the QSPE
Affiliate to be adverse to the interests of the Noteholders shall have been
utilized in selecting the Loans to be conveyed on such Transfer Date;

     (11) the Depositor shall have provided the Issuer, the Indenture Trustee
and the Initial Noteholder no later than two Business Days prior to such date a
notice of Additional Note Principal Balance in the form of Exhibit A hereto;

     (12) after giving effect to the Additional Note Principal Balance
associated therewith, the Note Principal Balance will not exceed the Maximum
Note Principal Balance;

     (13) all conditions precedent to the Depositor’s purchase of Loans pursuant
to the Loan Purchase and Contribution Agreement shall have been fulfilled as of
such Transfer Date, and, in the case of purchases from a QSPE Affiliate, all
conditions precedent to the Issuer’s purchase of Loans pursuant to the Master
Disposition Confirmation Agreement shall have been fulfilled as of such Transfer
Date;

     (14) all conditions precedent to the Noteholders’ purchase of Additional
Note Principal Balance pursuant to the Note Purchase Agreement shall have been
fulfilled as of such Transfer Date; and

     (15) with respect to each Loan acquired from any QSPE Affiliate that has a
limited right of recourse to the Loan Originator under the terms of the
applicable loan purchase agreement, the Loan Originator has not been required to
pay any amount to or on behalf of such QSPE Affiliate that lowered the recourse
to the Loan Originator available to such QSPE Affiliate below the maximum
recourse to the Loan Originator available to such QSPE Affiliate under the terms
of the related loan purchase contract providing for recourse by that QSPE
Affiliate to the Loan Originator.

-40-



--------------------------------------------------------------------------------



 



          (b) Two (2) Business Days prior to each Funding Date, the Issuer shall
deliver or cause to be delivered to the Initial Noteholder the Funding Notice
and Funding Date Report delivered by the Receivables Seller pursuant to the
Receivables Purchase Agreement. On each Funding Date, the Issuer shall purchase
the Additional Note Balance issued by the Advance Trust on such Funding Date and
the Issuer, only upon the satisfaction of each of the conditions set forth below
on or prior to such Funding Date, shall cause the Initial Noteholder to deposit
the applicable Additional Note Principal Balance into the Funding Account.

          As of the each Funding Date:

          (i) the Receivables Seller and the Advance Depositor, shall have
delivered to the Issuer the related Funding Notice and Bill of Sale, and the
exhibits related thereto, pursuant to the Receivables Purchase Agreement;

          (ii) neither the Loan Originator nor the Depositor shall (A) be
insolvent or (B) have reason to believe that its insolvency is imminent;

          (iii) the Revolving Period shall not have terminated;

          (iv) after giving effect to the purchase of Additional Note Balance on
such Funding Date, there shall be no Overcollateralization Shortfall;

          (v) the Issuer shall have taken any action requested by the Indenture
Trustee or the Noteholders required to maintain the ownership interest of the
Issuer in the Trust Estate;

          (vi) the Issuer shall have provided the Indenture Trustee and the
Initial Noteholder no later than two Business Days prior to such date a notice
of Additional Note Principal Balance in the form of Exhibit A hereto;

          (vii) after giving effect to the Additional Note Principal Balance
associated therewith, the Note Principal Balance will not exceed the Maximum
Note Principal Balance;

          (viii) all conditions precedent to the Issuer’s purchase of Additional
Note Balance pursuant to the Advance Note Purchase Agreement shall have been
fulfilled as of such Funding Date; and

          (ix) all conditions precedent to the Noteholders’ purchase of
Additional Note Principal Balance pursuant to the Note Purchase Agreement shall
have been fulfilled as of such Funding Date.

          Section 2.7 Termination of Revolving Period.

-41-



--------------------------------------------------------------------------------



 



          Upon the occurrence of (i) an Event of Default or Default or (ii) a
Rapid Amortization Trigger or (iii) the Unfunded Transfer Obligation Percentage
equals 4% or less, the Initial Noteholder may, in any such case, in its sole
discretion, terminate the Revolving Period.

          Section 2.8 Correction of Errors.

          The parties hereto who have relevant information shall cooperate to
reconcile any errors in calculating the Sales Price from and after the Closing
Date. In the event that an error in the Sales Price is discovered by either
party, including without limitation, any error due to miscalculations of Market
Value where insufficient information has been provided with respect to a Loan to
make an accurate determination of Market Value as of any applicable Transfer
Date, any miscalculations of Principal Balance, accrued interest,
Overcollateralization Shortfall or aggregate unreimbursed Servicing Advances
attributable to the applicable Loan, or any prepayments not properly credited,
such party shall give prompt notice to the other parties hereto, and the party
that shall have benefitted from such error shall promptly remit to the other, by
wire transfer of immediately available funds. the amount of such error with no
interest thereon.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

          Section 3.1 Representations and Warranties of the Depositor.

          The Depositor hereby represents, warrants and covenants to the other
parties hereto and the Securityholders that as of the Closing Date, as of each
Transfer Date and as of each date on which Loans are sold to the Depositor:

          (1) The Depositor is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization and
has, and had at all relevant times, full power to own its property, to carry on
its business as currently conducted, to enter into and perform its obligations
under each Basic Document to which it is a party;

          (2) The execution and delivery by the Depositor of each Basic Document
to which the Depositor is a party and its performance of and compliance with all
of the terms thereof will not violate the Depositor’s organizational documents
or constitute a default (or an event which, with notice or lapse of time, or
both, would constitute a default) under, or result in the breach or acceleration
of, any material contract, agreement or other instrument to which the Depositor
is a party or which are applicable to the Depositor or any of its assets;

          (3) The Depositor has the full power and authority to enter into and
consummate the transactions contemplated by each Basic Document to which the
Depositor is a party, has duly

-42-



--------------------------------------------------------------------------------



 



authorized the execution, delivery and performance of each Basic Document to
which it is a party and has duly executed and delivered each Basic Document to
which it is a party; each Basic Document to which it is a party, assuming due
authorization, execution and delivery by the other party or parties thereto,
constitutes a valid, legal and binding obligation of the Depositor, enforceable
against it in accordance with the terms thereof, except as such enforcement may
be limited by bankruptcy, insolvency, reorganization, receivership, moratorium
or other similar laws relating to or affecting the rights of creditors
generally, and by general equity principles (regardless of whether such
enforcement is considered in a proceeding in equity or at law);

          (4) The Depositor is not in violation of, and the execution and
delivery by the Depositor of each Basic Document to which the Depositor is a
party and its performance and compliance with the terms of each Basic Document
to which the Depositor is a party will not constitute a violation with respect
to, any order or decree of any court or any order or regulation of any federal,
state, municipal or governmental agency having jurisdiction, which violation
would materially and adversely affect the condition (financial or otherwise) or
operations of the Depositor or any of its properties or materially and adversely
affect the performance of any of its duties hereunder;

          (5) There are no actions or proceedings against, or investigations of,
the Depositor currently pending with regard to which the Depositor has received
service of process and no action or proceeding against, or investigation of, the
Depositor is, to the knowledge of the Depositor, threatened or otherwise pending
before any court, administrative agency or other tribunal that (A) if determined
adversely to the Depositor, would prohibit its entering into any of the Basic
Documents to which it is a party or render the Securities invalid, (B) seek to
prevent the issuance of the Securities or the consummation of any of the
transactions contemplated by any of the Basic Documents to which it is a party
or (C) if determined adversely to the Depositor, would prohibit or materially
and adversely affect the performance by the Depositor of its obligations under,
or the validity or enforceability of, any of the Basic Documents to which it is
a party or the Securities;

          (6) No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Depositor of, or compliance by the Depositor with, any of the
Basic Documents to which the Depositor is a party or the Securities, or for the
consummation of the transactions contemplated by any of the Basic Documents to
which the Depositor is a party, except for such consents, approvals,
authorizations and orders, if any, that have been obtained prior to such date;

          (7) The Depositor is solvent, is able to pay its debts as they become
due and has capital sufficient to carry on its business and its obligations
hereunder; it will not be rendered insolvent by the execution and delivery of
any of the Basic Documents to which it is a party or the assumption of any of
its obligations thereunder; no petition of bankruptcy (or similar insolvency
proceeding) has been filed by or against the Depositor;

-43-



--------------------------------------------------------------------------------



 



          (8) The Depositor did not transfer the Loans sold thereon by the
Depositor to the Trust with any intent to hinder, delay or defraud any of its
creditors; nor will the Depositor be rendered insolvent as a result of such
sale;

          (9) The Depositor had good title to, and was the sole owner of, each
Loan sold thereon by the Depositor free and clear of any lien other than any
such lien released simultaneously with the sale contemplated herein, and,
immediately upon each transfer and assignment herein contemplated, the Depositor
will have delivered to the Trust good title to, and the Trust will be the sole
owner of, each Loan transferred by the Depositor thereon free and clear of any
lien;

          (10) The Depositor acquired title to each of the Loans sold thereon by
the Depositor in good faith, without notice of any adverse claim;

          (11) None of the Basic Documents to which the Depositor is a party,
nor any Officer’s Certificate, statement, report or other document prepared by
the Depositor and furnished or to be furnished by it pursuant to any of the
Basic Documents to which it is a party or in connection with the transactions
contemplated thereby contains any untrue statement of material fact or omits to
state a material fact necessary to make the statements contained herein or
therein not misleading;

          (12) The Depositor is not required to be registered as an “investment
company,” under the Investment Company Act of 1940, as amended;

          (13) The transfer, assignment and conveyance of the Loans by the
Depositor thereon pursuant to this Agreement is not subject to the bulk transfer
laws or any similar statutory provisions in effect in any applicable
jurisdiction;

          (14) The Depositor’s principal place of business and chief executive
offices are located at Irvine, California or at such other address as shall be
designated by such party in a written notice to the other parties hereto;

          (15) The Depositor covenants that during the continuance of this
Agreement it will comply in all respects with the provisions of its
organizational documents in effect from time to time; and

          (16) The representations and warranties. set forth in (h), (i),
(j) and (m) above were true and correct (with respect to the applicable QSPE
Affiliate) with respect to each Loan transferred to the Trust by any QSPE
Affiliate at the time such Loan was transferred to a QSPE Affiliate.

-44-



--------------------------------------------------------------------------------



 



          Section 3.2 Representations and Warranties of the Loan Originator.

          The Loan Originator hereby represents and warrants to the other
parties hereto and the Securityholders that as of the Closing Date and as of
each Transfer Date:

          (1) The Loan Originator is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and (i) is duly qualified, in good standing and licensed to carry
on its business in each state where any Mortgaged Property related to a Loan
sold by it is located and (ii) is in compliance with the laws of any such
jurisdiction, in both cases, to the extent necessary to ensure the
enforceability of such Loans in accordance with the terms thereof and had at all
relevant times, full corporate power to originate such Loans, to own its
property, to carry on its business as currently conducted and to enter into and
perform its obligations under each Basic Document to which it is a party;

          (2) The execution and delivery by the Loan Originator of each Basic
Document to which it is a party and its performance of and compliance with the
terms thereof will not violate the Loan Originator’s articles of organization or
by-laws or constitute a default (or an event which, with notice or lapse of
time, or both, would constitute a default) under, or result in the breach or
acceleration of, any contract, agreement or other instrument to which the Loan
Originator is a party or which may be applicable to the Loan Originator or any
of its assets;

          (3) The Loan Originator has the full power and authority to enter into
and consummate all transactions contemplated by the Basic Documents to be
consummated by it, has duly authorized the execution, delivery and performance
of each Basic Document to which it is a party and has duly executed and
delivered each Basic Document to which it is a party; each Basic Document to
which it is a party, assuming due authorization, execution and delivery by each
of the other parties thereto, constitutes a valid, legal and binding obligation
of the Loan Originator, enforceable against it in accordance with the terms
hereof, except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, receivership, moratorium or other similar laws relating to or
affecting the rights of creditors generally, and by general equity principles
(regardless of whether such enforcement is considered in a proceeding in equity
or at law);

          (4) The Loan Originator is not in violation of, and the execution and
delivery of each Basic Document to which it is a party by the Loan Originator
and its performance and compliance with the terms of each Basic Document to
which it is a party will not constitute a violation with respect to, any order
or decree of any court or any order or regulation of any federal, state,
municipal or governmental agency having jurisdiction, which violation would
materially and adversely affect the condition (financial or otherwise) or
operations of the Loan Originator or its properties or materially and adversely
affect the performance of its duties under any Basic Document to which it is a
party;

-45-



--------------------------------------------------------------------------------



 



          (5) There are no actions or proceedings against, or investigations of,
the Loan Originator currently pending with regard to which the Loan Originator
has received service of process and no action or proceeding against, or
investigation of, the Loan Originator is, to the knowledge of the Loan
Originator, threatened or otherwise pending before any court, administrative
agency or other tribunal that (A) if determined adversely to the Loan
Originator, would prohibit its entering into any Basic Document to which it is a
party or render the Securities invalid, (B) seek to prevent the issuance of the
Securities or the consummation of any of the transactions contemplated by any
Basic Document to which it is a party or (C) if determined adversely to the Loan
Originator, would prohibit or materially and adversely affect the sale of the
Loans to the Depositor, the performance by the Loan Originator of its
obligations under, or the validity or enforceability of, any Basic Document to
which it is a party or the Securities;

          (6) No consent, approval, authorization or order of any court or
governmental agency or body is required for: (1) the execution, delivery and
performance by the Loan Originator of, or compliance by the Loan Originator
with, any Basic Document to which it is a party, (2) the issuance of the
Securities, (3) the sale and contribution of the Loans, or (4) the consummation
of the transactions required of it by any Basic Document to which it is a party,
except such as shall have been obtained before such date;

          (7) Immediately prior to the sale of any Loan to the Depositor, the
Loan Originator had good title to the Loans sold by it on such date without
notice of any adverse claim;

          (8) The information, reports, financial statements, exhibits and
schedules furnished in writing by or on behalf of the Loan Originator to the
Initial Noteholder in connection with the negotiation, preparation or delivery
of the Basic Documents to which it is a party or delivered pursuant thereto,
when taken as a whole, do not contain any untrue statement of material fact or
omit to state any material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading. All
written information furnished after the date hereof by or on behalf of the Loan
Originator to the Initial Noteholder in connection with the Basic Documents to
which it is a party and the transactions contemplated thereby will be true,
complete and accurate in every material respect, or (in the case of projections)
based on reasonable estimates, on the date as of which such information is
stated or certified.

          (9) The Loan Originator is solvent, is able to pay its debts as they
become due and has capital sufficient to carry on its business and its
obligations under each Basic Document to which it is a party; it will not be
rendered insolvent by the execution and delivery of this Agreement or by the
performance of its obligations under each Basic Document to which it is a party;
no petition of bankruptcy (or similar insolvency proceeding) has been filed by
or against the Loan Originator prior to the date hereof;

-46-



--------------------------------------------------------------------------------



 



          (10) The Loan Originator has transferred the Loans transferred by it
on or prior to such Transfer Date without any intent to hinder, delay or defraud
any of its creditors;

          (11) The Loan Originator has received fair consideration and
reasonably equivalent value in exchange for the Loans sold by it on such
Transfer Date to the Depositor;

          (12) The Loan Originator has not dealt with any broker or agent or
other Person who might be entitled to a fee, commission or compensation in
connection with the transaction contemplated by this Agreement; and

          (13) The Loan Originator’s principal place of business and chief
executive offices are located at Irvine, California or at such other address as
shall be designated by such party in a written notice to the other parties
hereto.

          It is understood and agreed that the representations and warranties
set forth in this Section 3.02 shall survive delivery of the respective
Custodial Loan Files to the Custodian (as the agent of the Indenture Trustee)
and shall inure to the benefit of the Securityholders, the Depositor, the
Servicer, the Indenture Trustee, the Owner Trustee and the Issuer. Upon
discovery by the Loan Originator, the Depositor, the Servicer, the Indenture
Trustee or the Trust of a breach of any of the foregoing representations and
warranties that materially and adversely affects the value of any Loan or the
interests of the Securityholders in any Loan or in the Securities, the party
discovering such breach shall give prompt written notice (but in no event later
than two Business Days following such discovery) to the other parties. The
obligations of the Loan Originator set forth in Sections 2.05 and 3.06 hereof to
cure any breach or to substitute for or repurchase an affected Loan shall
constitute the sole remedies available hereunder to the Securityholders, the
Depositor, the Servicer, the Indenture Trustee or the Trust respecting a breach
of the representations and warranties contained in this Section 3.02. The fact
that the Initial Noteholder has conducted or has failed to conduct any partial
or complete due diligence investigation of the Loan Files shall not affect the
Securityholders, rights to demand repurchase or substitution as provided under
this Agreement.

          Section 3.3 Representations, Warranties and Covenants of the Servicer.

          The Servicer hereby represents and warrants to and covenants with the
other parties hereto and the Securityholders that as of the Closing Date and as
of each Transfer Date:

          (1) The Servicer is a corporation duly organized, validly existing and
in good standing under the laws of the State of California and (i) is duly
qualified, in good standing and licensed to carry on its business in each state
where any Mortgaged Property is located, and (ii) is in compliance with the laws
of any such state, in both cases, to the extent necessary to ensure the
enforceability of the Loans in accordance with the terms thereof and to perform
its duties under each

-47-



--------------------------------------------------------------------------------



 



Basic Document to which it is a party and had at all relevant times, full
corporate power to own its property, to carry on its business as currently
conducted, to service the Loans and to enter into and perform its obligations
under each Basic Document to which it is a party;

          (2) The execution and delivery by the Servicer of each Basic Document
to which it is a party and its performance of and compliance with the terms
thereof will not violate the Servicer’s articles of incorporation or by-laws or
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default) under, or result in the breach or acceleration of
any material contract, agreement or other instrument to which the Servicer is a
party or which are s applicable to the Servicer or any of its assets;

          (3) The Servicer has the full power and authority to enter into and
consummate all transactions contemplated by each Basic Document to which it is a
party, has duly authorized the execution, delivery and performance of each Basic
Document to which it is a. party and has duly executed and delivered each Basic
Document to which it is a party. Each Basic Document to which it is a party,
assuming due authorization, execution and delivery by each of the other parties
thereto, constitutes a valid, legal and binding obligation of the Servicer,
enforceable against it in accordance with the terms hereof, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization,
receivership, moratorium or other similar laws relating to or affecting the
rights of creditors generally, and by general equity principles (regardless of
whether such enforcement is considered in a proceeding in equity or at law);

          (4) The Servicer is not in violation of, and the execution and
delivery of each Basic Document to which it is a party by the Servicer and its
performance and compliance with the terms of each Basic Document to which it is
a party will not constitute a violation with respect to, any order or decree of
any court or any order or regulation of any federal, state, municipal or
governmental agency having jurisdiction, which violation would materially and
adversely affect the condition (financial or otherwise) or operations of the
Servicer or materially and adversely affect the performance of its duties under
any Basic Document to which it is a party;

          (5) There are no actions or proceedings against, or investigations of,
the Servicer currently pending with regard to which the Servicer has received
service of process and no action or proceeding against, or investigation of, the
Servicer is, to the knowledge of the Servicer, threatened or otherwise pending
before any court, administrative agency or other tribunal that (A) if determined
adversely to the Servicer, would prohibit its entering into any Basic Document
to which it is a party, (B) seek to prevent the consummation of any of the
transactions contemplated by any Basic Document to which it is a party or (C) if
determined adversely to the Servicer, would prohibit or materially and adversely
affect the performance by the Servicer of its obligations under, or the validity
or enforceability of, any Basic Document to which it is a party or the
Securities;

-48-



--------------------------------------------------------------------------------



 



          (6) No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Servicer of, or compliance by the Servicer with, any Basic
Document to which it is a party or the Securities, or for the consummation of
the transactions contemplated by any Basic Document to which it is a party,
except for such consents, approvals, authorizations and orders, if any, that
have been obtained prior to such date;

          (7) The information, reports, financial statements, exhibits and
schedules famished in writing by or on behalf of the Servicer to the Initial
Noteholder in connection with the negotiation, preparation or delivery of the
Basic Documents to which it is a party or delivered pursuant thereto, when taken
as a whole, do not contain any untrue statement of material fact or omit. to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. All written
information furnished after the date hereof by or on behalf of the Servicer to
the Initial Noteholder in connection with the Basic Documents to which it is a
party and the transactions contemplated thereby will be true, complete and
accurate in every material respect, or (in the case of projections) based on
reasonable estimates, on the date as of which such information is stated or
certified.

          (8) The Servicer is solvent and will not be rendered insolvent as a
result of the performance of its obligations pursuant to under the Basic
Documents to which it is a party;

          (9) The Servicer acknowledges and agrees that the Servicing
Compensation represents reasonable compensation for the performance of its
services hereunder and that the entire Servicing Compensation shall be treated
by the Servicer, for accounting purposes, as compensation for the servicing and
administration of the Loans pursuant to this Agreement; and

          (10) The Servicer is an Eligible Servicer and covenants to remain an
Eligible Servicer or, if not an Eligible Servicer, each Subservicer is an
Eligible Servicer and the Servicer covenants to cause each Subservicer to be an
Eligible Servicer.

          It is understood and agreed that the representations, warranties and
covenants set forth in this Section 3.03 shall survive delivery of the
respective Custodial Loan Files to the Indenture Trustee or the Custodian on its
behalf and shall inure to the benefit of the Depositor, the Securityholders, the
Indenture Trustee and the Issuer. Upon discovery by the Loan Originator, the
Depositor, the Servicer, the Indenture Trustee, the Owner Trustee or the Issuer
of a breach of any of the foregoing representations, warranties and covenants
that materially and adversely affects the value of any Loans or the interests of
the Securityholders therein, the party discovering such breach shall give prompt
written notice (but in no event later than two Business Days following such
discovery) to the other parties. The fact that the Initial Noteholder has
conducted or has failed to conduct any partial or complete due diligence
investigation shall not affect the Securityholders, rights to exercise their
remedies as provided under this Agreement.

-49-



--------------------------------------------------------------------------------



 



          Section 3.4 Reserved.

          Section 3.5 Representations and Warranties Regarding Loans.

          The Loan Originator makes each of the representations and warranties
set forth on Exhibit E hereto with respect to each Loan, provided, however, that
with respect to each Loan transferred to the Issuer by a QSPE Affiliate, to the
extent that the Loan Originator has at the time of such transfer actual
knowledge of any facts or circumstances that would render any of such
representations and warranties materially false, the Loan Originator shall
notify the Initial Noteholder of such facts or circumstances and, in such event,
shall have no obligation to make such materially false representation and
warranty. In addition, the Loan Originator represents and warrants with respect
to each Loan sold by a QSPE Affiliate that the Loan Originator has not been
required to pay any amount to or on behalf of such QSPE Affiliate that lowered
the recourse to the Loan Originator available to such QSPE Affiliate below the
maximum recourse to the Loan Originator available to such QSPE Affiliate under
the terms of any loan purchase agreement providing for recourse by that QSPE
Affiliate to the Loan Originator.

          Section 3.6 Purchase and Substitution.

          (1) It is understood and agreed that the representations and
warranties set forth in Exhibit E hereto shall survive the conveyance of the
Loans to the Indenture Trustee on behalf of the Issuer, and the delivery of the
Securities to the Securityholders. Upon discovery by the Depositor, the
Servicer, the Loan Originator, the Custodian, the Issuer, the Indenture Trustee
or any Securityholder of a breach of any o such representations and warranties
or the representations and warranties of the Loan Originator set forth in
Section 3.02 which materially and adversely affects the value or enforceability
of any Loan or the interests of the Securityholders in any Asset
(notwithstanding that such representation and warranty was made to the Loan
Originator’s best knowledge) or which, as a result of the attributes of the
aggregate Loan Pool, constitutes a breach of the representations and warranties
set forth in Exhibit E, the party discovering such breach shall give prompt
written notice to the others. The Loan Originator shall within 5 Business Days
of the earlier of the Loan Originator’s discovery or the Loan Originator’s
receiving notice of any breach of a representation or warranty, promptly cure
such breach in all material respects. If within 5 Business Days after the
earlier of the Loan Originator’s discovery of such breach or the Loan
Originator’s receiving notice thereof such breach has not been remedied by the
Loan Originator and such breach materially and adversely affects the interests
of the Securityholders in the related Loan (an “Unqualified Loan”), the Loan
Originator shall promptly upon receipt of written instructions from the Majority
Noteholders either (i) remove such Unqualified Loan from the Trust (in which
case it shall become a Deleted Loan) and substitute one or more Qualified
Substitute Loans in the manner and subject to the conditions set forth in this
Section 3.06 or (ii) purchase such Unqualified Loan at a purchase price equal to
the Repurchase Price with respect to such Unqualified Loan by depositing or
causing to be deposited such Repurchase Price in the Collection Account.

-50-



--------------------------------------------------------------------------------



 



          Any substitution of Loans pursuant to this Section 3.06(a) shall be
accompanied by payment by the Loan Originator of the Substitution Adjustment, if
any, (x) if no Overcollateralization Shortfall exists on the date of such
substitution (after giving effect to such substitution), remitted to the
Noteholders in accordance with Section 5.01(c)(4)(i) or (Y) otherwise to be
deposited in the Collection Account pursuant to Section 5.01(b)(1) hereof.

          (2) As to any Deleted Loan for which the Loan Originator substitutes a
Qualified Substitute Loan or Loans, the Loan Originator shall effect such
substitution by delivering to the Indenture Trustee and Initial Noteholder a
certification executed by a Responsible Officer of the Loan Originator to the
effect that the Substitution Adjustment, if any, has been (x) if no
Overcollateralization Shortfall exists on the date of such substitution (after
giving effect to such substitution), remitted to the Noteholders in accordance
with Section 5.01(c)(4)(i), or (y) otherwise deposited in the Collection
Account. As to any Deleted Loan for which the Loan Originator substitutes a
Qualified Substitute Loan or Loans, the Loan Originator shall effect such
substitution by delivering to the Custodian the documents constituting the
Custodial Loan File for such Qualified Substitute Loan or Loans.

          The Servicer shall deposit in the Collection Account all payments
received in connection with each Qualified Substitute Loan after the date of
such substitution. Monthly Payments received with respect to Qualified
Substitute Loans on or before the date of substitution will be retained by the
Loan Originator. The Trust will be entitled to all payments received on the
Deleted Loan on or before the date of substitution and the Loan Originator shall
thereafter be entitled to retain all amounts subsequently received in respect of
such Deleted Loan. The Loan Originator shall give written notice to the Issuer,
the Servicer (if the Loan Originator is not then acting as such), the Indenture
Trustee and Initial Noteholder that such substitution has taken place and the
Servicer shall amend the Loan Schedule to reflect (i) the removal of such
Deleted Loan from the terms of this Agreement and (ii) the substitution of the
Qualified Substitute Loan. The Servicer shall promptly deliver to the Issuer,
the Loan Originator, the Indenture Trustee and Initial Noteholder, a copy of the
amended Loan Schedule. Upon such substitution, such Qualified Substitute Loan or
Loans shall be subject to the terms of this Agreement in all respects, and the
Loan Originator shall be deemed to have made with respect to such Qualified
Substitute Loan or Loans, as of the date of substitution, the covenants,
representations and warranties set forth in Exhibit E hereto. On the date of
such substitution, the Loan Originator will (x) if no Overcollateralization
Shortfall exists as of the date of substitution (after giving effect to such
substitution), remit to the Noteholders as provided in Section 5.01(c)(4)(i) or
(y) otherwise deposit into the Collection Account, in each case an amount equal
to the related Substitution Adjustment, if any. In addition, on the date of such
substitution, the Servicer shall cause the Indenture Trustee to release the
Deleted Loan from the lien of the Indenture and the Servicer will cause such
Qualified Substitute Loan to be pledged to the Indenture Trustee under the
Indenture as part of the Trust Estate.

          (3) With respect to all Unqualified Loans or other Loans repurchased
by the Loan Originator pursuant to this Agreement, upon the deposit of the
Repurchase Price therefor into the Collection Account, (i) the Issuer shall
assign to the Loan Originator, without representation or warranty, all of the
Issuer’s right, title and interest in and to such Unqualified Loan, which right,
title

-51-



--------------------------------------------------------------------------------



 



and interest were conveyed to the Issuer pursuant to Section 2.01 hereof and
(ii) the Indenture Trustee shall assign to the Loan Originator, without
recourse, representation or warranty, all the Indenture Trustee’s right, title
and interest in and to such Unqualified Loans or Loans, which right, title and
interest were conveyed to the Indenture Trustee pursuant to Section 2.01 hereof
and the Indenture. The Issuer and the Indenture Trustee shall, at the expense of
the Loan Originator, take any actions as shall be reasonably requested by the
Loan Originator to effect the repurchase of any such Loans and to have the
Custodian return the Custodial Loan File of the deleted Loan to the Servicer.

          (4) It is understood and agreed that the obligations of the Loan
Originator set forth in this Section 3.06 to cure, purchase or substitute for a
Unqualified Loan constitute the sole remedies hereunder of the Depositor, the
Issuer, the Indenture Trustee, the Owner Trustee and the Securityholders
respecting a breach of the representations and warranties contained in Sections
3.02 hereof and in Exhibit E hereto. Any cause of action against the Loan
Originator relating to or arising out of a defect in a Custodial Loan File or
against the Loan Originator relating to or arising out of a breach of any
representations and warranties made in Sections 3.02 hereof and in Exhibit E
hereto shall accrue as to any Loan upon (i) discovery of such defect or breach
by any party and notice thereof to the Loan Originator or notice thereof by the
Loan Originator to the Indenture Trustee, (ii) failure by the Loan Originator to
cure such defect or breach or purchase or substitute such Loan as specified
above, and (iii) demand upon the Loan Originator, as applicable, by the Issuer
or the Majority Noteholders for all amounts payable in respect of such Loan.

          (5) Neither the Issuer nor the Indenture Trustee shall have any duty
to conduct any affirmative investigation other than as specifically set forth in
this Agreement as to the occurrence of any condition requiring the repurchase or
substitution of any Loan pursuant to this Section or the eligibility of any Loan
for purposes of this Agreement.

          Section 3.7 Dispositions.

          (1) The Majority Noteholders may at any time in its sole discretion,
and from time to time, require that the Issuer redeem all or any portion of the
Note Principal Balance of the Notes by paying the Note Redemption Amount with
respect to the Note Principal Balance to be redeemed. In connection with any
such redemption, the Issuer shall effect Dispositions at the direction of the
Majority Noteholders in accordance with this Agreement, including in accordance
with this Section 3.07.

          (2) (i) In consideration of the consideration received from the
Depositor under the Loan Purchase and Contribution Agreement, the Loan
Originator hereby agrees and covenants that in connection with each Disposition
it shall effect the following:

-52-



--------------------------------------------------------------------------------



 



     (1) make such representations and warranties concerning the Loans as of the
“cut-off date” of the related Disposition to the Disposition Participants as may
be necessary to effect the Disposition and such additional representations and
warranties as may be necessary, in the reasonable opinion of any of the
Disposition Participants, to effect such Disposition; provided, that, to the
extent that the Loan Originator has at the time of the Disposition actual
knowledge of any facts or circumstances that would render any of such
representations and warranties materially false, the Loan Originator may notify
the Disposition Participants of such facts or circumstances and, in such event,
shall have no obligation to make such materially false representation and
warranty;

     (2) supply such information, opinions of counsel, letters from law and/or
accounting firms and other documentation and certificates regarding the
origination of the Loans as any Disposition Participant shall reasonably request
to effect a Disposition and enter into such indemnification agreements customary
for such transaction relating to or in connection with the Disposition as the
Disposition Participants may reasonably require;

     (3) make itself available for and engage in good faith consultation with
the Disposition Participants concerning information to be contained in any
document, agreement, private placement memorandum, or filing with the Securities
and Exchange Commission relating to the Loan Originator or the Loans in
connection with a Disposition and shall use reasonable efforts to compile any
information and prepare any reports and certificates, into a form, whether
written or electronic, suitable for inclusion in such documentation;

     (4) to implement the foregoing and to otherwise effect a Disposition, enter
into, or arrange for its Affiliates to enter into insurance and indemnity
agreements, underwriting or placement agreements, servicing agreements, purchase
agreements and any other documentation which may reasonably be required of or
reasonably deemed appropriate by the Disposition Participants in order to effect
a Disposition; and

     (5) take such further actions as may be reasonably necessary to effect the
foregoing;

provided, that notwithstanding anything to the contrary, (a) the Loan Originator
shall have no liability for the Loans arising from or relating to the ongoing
ability of the related Borrowers to pay under the Loans; (b) none of the
indemnities hereunder shall constitute an unconditional guarantee by the Loan
Originator of collectibility of the Loans; (c) the Loan Originator shall have no
obligation with respect to the financial inability of any Borrower to pay
principal, interest or other amount

-53-



--------------------------------------------------------------------------------



 



owing by such Borrower under a Loan; and (d) the Loan Originator shall only be
required to enter into documentation in connection with Dispositions that is
consistent with the prior public securitizations of affiliates of the Loan
Originator, provided that to the extent an Affiliate of the Initial Noteholder
acts as “depositor” or performs a similar function in a Securitization,
additional indemnities and informational representations and warranties are
provided which are consistent with those in the Basic Documents and may upon
request of the Loan Originator be set forth in a separate agreement between an
Affiliate of the Initial Noteholder and the Loan Originator.

     (2) In the event of any Disposition to the Loan Originator or any of its
Affiliates (except in connection with a Securitization or a Disposition to a
QSPE Affiliate), the purchase price paid by the Loan Originator or any such
Affiliate shall be the “fair market value” of the Loans subject to such
Disposition (as determined by the Market Value Agent based upon recent sales of
comparable loans or such other objective criteria as may be approved for
determining “fair market value” by a “Big Five” national accounting firm).

     (3) As long as no Event of Default or Default shall have occurred and be
continuing under this Agreement or the Indenture, the Servicer may continue to
service the Loans included in any Disposition subject to any applicable
“term-to-term” servicing provisions in Section 9.01 (c) and subject to any
required amendments to the related servicing provisions as may be necessary to
effect the related Disposition including but not limited to the obligation to
make recoverable principal and interest advances on the Loans.

          After the termination of the Revolving Period, the Loan Originator,
the Issuer and the Depositor shall use commercially reasonable efforts to effect
a Disposition at the direction of the Market Value Agent.

          (3) The Issuer shall effect Dispositions at the direction of the
Majority Noteholders in accordance with the terms of this Agreement and the
Basic Documents. In connection therewith, the Trust agrees to assist the Loan
Originator in such Dispositions and accordingly it shall, at the request and
direction of the Majority Noteholders:

     (1) transfer, deliver and sell all or a portion of the Loans, as of the
“cut-off dates” of the related Dispositions, to such Disposition Participants as
may be necessary to effect the Dispositions; provided, that any such sale shall
be for “fair market value,” as determined by the Market Value Agent in its
reasonable discretion;

     (2) deposit the cash Disposition Proceeds into the Distribution Account
pursuant to Section 5.01(c)(2)(D);

-54-



--------------------------------------------------------------------------------



 



     (3) to the extent that a Securitization creates any Retained Securities, to
accept such Retained Securities as a part of the Disposition Proceeds in
accordance with the terms of this Agreement; and

     (4) take such further actions, including executing and delivering
documents, certificates and agreements, as may be reasonably necessary to effect
such Dispositions.

          (4) The Servicer hereby covenants that it will take such actions as
may be reasonably necessary to effect Dispositions as the Disposition
Participants may request and direct, including without limitation providing the
Loan Originator such information as may be required to make representations and
warranties required hereunder, and covenants that it will make such
representations and warranties regarding its servicing of the Loans hereunder as
of the Cut-off Date of the related Disposition as reasonably required by the
Disposition Participants.

          (5) [reserved]

          (6) The Majority Noteholders may effect Whole Loan Sales upon written
notice to the Servicer of its intent to cause the Issuer to effect a Whole Loan
Sale at least 5 Business Days in advance thereof. The Disposition Agent shall
serve as agent for Whole Loan Sales and will receive a reasonable fee for such
services provided that no such fee shall be payable if (i) the Loan Originator
or its Affiliates purchase such Loans, and (ii) no Event of Default or Default
shall have occurred. The Loan Originator or its Affiliates may concurrently bid
to purchase Loans in a Whole Loan Sale; provided, however, that neither the Loan
Originator nor any such Affiliates shall pay a price in excess of the fair
market value thereof as reasonably determined by the Market Value Agent. In the
event that the Loan Originator does not bid in any such Whole Loan Sale, it
shall have a right of first refusal to purchase the Loans offered for sale at
the price offered by the highest bidder. The Disposition Agent shall conduct any
Whole Loan Sale subject to the Loan Originator’s right of first refusal and
shall promptly notify the Loan Originator of the amount of the highest bid. The
Loan Originator shall have five (5) Business Days following its receipt of such
notice to exercise its right of first refusal by notifying the Disposition Agent
in writing.

          (7) Except as otherwise expressly set forth under this Section 3.07,
the parties’ rights and obligations under this Section 3.07 shall continue
notwithstanding the occurrence of an Event of Default.

          (8) The Disposition Participants (and the Majority Noteholders to the
extent directing the Disposition Participants) shall be independent contractors
to the Issuer and shall have no fiduciary obligations to the Issuer or any of
its Affiliates. In that connection, the Disposition Participants shall not be
liable for any error of judgment made in good faith and shall not be liable with
respect to any action they take or omits to take in good faith in the
performance of their duties.

-55-



--------------------------------------------------------------------------------



 



          Section 3.8 Servicer Put; Servicer Call.

          (1) Servicer Put. The Servicer shall (within 48 hours) purchase, upon
the written demand of the Majority Noteholders, any Put/Call Loan. Provided that
the Servicer may, upon receipt of such notice, elect to repurchase such Put/Call
Loan pursuant to (b) below, in which case such repurchase shall be deemed a
Servicer Call.

          (2) Servicer Call. The Servicer may repurchase any Put/Call Loan at
any time. Such Servicer Calls shall be solely at the option of the Servicer.
Prior to exercising a Servicer Call, the Servicer shall deliver written notice
to the Majority Noteholders and the Indenture Trustee which notice shall
identify each Loan to be purchased and the Repurchase Price therefor; provided,
however, that the Servicer may irrevocably waive its right to repurchase any
Put/Call Loan as soon as reasonably practicable following its receipt of notice
of the occurrence of any event or events giving rise to such Loan being a
Put/Call Loan.

          (3) In connection with each Servicer Put, the Servicer shall remit for
deposit into the Collection Account, the Repurchase Price for the Loans to be
repurchased. In connection with each Servicer Call, the Servicer shall deposit
into the Collection Account the Repurchase Price for the Loans to be purchased.
The aggregate Repurchase Price of all Loans transferred pursuant to Section
3.08(a) shall in no event exceed the Unfunded Transfer Obligation at the time of
any Servicer Put.

          Section 3.9 Modification of Underwriting Guidelines.

          The Loan Originator shall give the Initial Noteholder prompt written
notification of any modification or change to the Underwriting Guidelines. If
the Noteholder objects in writing to any modification or change to the
Underwriting Guidelines within 15 days after receipt of such notice, no Loans
may be conveyed to the Issuer pursuant to this Agreement unless such Loans have
been originated pursuant to the Underwriting Guidelines without giving effect to
such modification or change. Notwithstanding anything contained in this
Agreement to the contrary, any Loan conveyed to the Issuer pursuant to this
Agreement pursuant to a modification or change to the Underwriting Guidelines
that has been rejected by the Initial Noteholder or which the Initial Noteholder
did not receive notice of, such Loan shall be deemed an Unqualified Loan and be
repurchased or substituted for in accordance with Section 3.06.

ARTICLE 4

-56-



--------------------------------------------------------------------------------



 



ADMINISTRATION AND SERVICING OF THE LOANS

          Section 4.1 Servicer’s Servicing Obligations.

          The Servicer, as independent contract servicer, shall service and
administer the Loans in accordance with the terms and provisions set forth in
the Servicing Addendum, which Servicing Addendum is incorporated herein by
reference.

ARTICLE 5

ESTABLISHMENT OF TRUST ACCOUNTS; TRANSFER OBLIGATION

          Section 5.1 Collection Account and Distribution Account.

          (1) (1) Establishment of Collection Account. The Servicer, for the
benefit of the Noteholders, shall cause to be established and maintained one or
more Collection Accounts (collectively, the “Collection Account”), which shall
be separate Eligible Accounts entitled “Option One Owner Trust 2001-2 Collection
Account, Wells Fargo Bank Minnesota, National Association, as Indenture Trustee,
for the benefit of the Option One Owner Trust 2001-2 Mortgage-Backed Notes.” The
Collection Account shall be maintained with a depository institution and shall
satisfy the requirements set forth in the definition of Eligible Account. Funds
in the Collection Account shall be invested in accordance with Section 5.03
hereof. Net investment earnings shall not be considered part of funds available
in the Collection Account.

     (1) Establishment of Distribution Account. The Servicer, for the benefit of
the Noteholders, shall cause to be established and maintained, one or more
Distribution Accounts (collectively, the “Distribution Account”), which shall be
separate Eligible Accounts, entitled “Option One Owner Trust 2001-2 Distribution
Account, Wells Fargo Bank Minnesota, National Association, as Indenture Trustee,
for the benefit of the Option One Owner Trust 2001-2 Mortgage-Backed Notes.” The
Distribution Account shall be maintained with a depository institution and shall
satisfy the requirements set forth in the definition of Eligible Account. Funds
in the Distribution Account shall be invested in accordance with Section 5.03
hereof. The Servicer may, at its option, maintain one account to serve as both
the Distribution Account and the Collection Account, in which case, the account
shall be entitled “Option One Owner Trust 2001-2 Collection/Distribution
Account, Wells Fargo Bank Minnesota, National Association, as Indenture Trustee,
for the benefit of the Option One Owner Trust 2001-2 Mortgage-Backed Notes.” If
the Servicer makes such an election, all references herein or in any other Basic
Document to either the Collection Account or the Distribution Account shall mean
the Collection Account/Distribution Account described in the preceding sentence.

-57-



--------------------------------------------------------------------------------



 



     (2) The Servicer will inform the Indenture Trustee of the location of any
accounts held in the Indenture Trustee’s name, including any location to which
an account is transferred.

          (2) (1) Deposits to Collection Account. The Servicer shall deposit or
cause to be deposited (without duplication):

     (1) all payments on or in respect of each Loan collected on or after the
related Transfer Cut-off Date or with respect to each Loan purchased from a QSPE
Affiliate, all such payments allocable to such Loan on or after the related
Transfer Date (net, in each case, of any Servicing Compensation retained
therefrom) within two (2) Business Days after receipt thereof;

     (2) all Net Liquidation Proceeds within two (2) Business Days after receipt
thereof;

     (3) all Mortgage Insurance Proceeds within two (2) Business Days after
receipt thereof;

     (4) all Released Mortgaged Property Proceeds within two (2) Business Days
after receipt thereof;

     (5) any amounts payable in connection with the repurchase of any Loan and
the amount of any Substitution Adjustment pursuant to Sections 2.05 and 3.06
hereof concurrently with payment thereof;

     (6) any Repurchase Price payable in connection with a Servicer Call
pursuant to Section 3.08 hereof concurrently with payment thereof;

     (7) the deposit of the Termination Price under Section 10.02 hereof
concurrently with payment thereof,

     (8) [reserved];

     (9) [reserved];

-58-



--------------------------------------------------------------------------------



 



     (10) any payments received under Hedging Instruments or the return of
amounts by the Hedging Counterparty pledged pursuant to prior Hedge Funding
Requirements in accordance with the last sentence of this Section 5.01(b)(1);
and

     (11) any Repurchase Price payable in connection with a Servicer Put
remitted by the Servicer pursuant to Section 3.08.

          Except as otherwise expressly provided in Section 5.01(c)(4)(i), the
Servicer agrees that it will cause the Loan Originator, Borrower or other
appropriate Person paying such amounts, as the case may be, to remit directly to
the Servicer for deposit into the Collection Account all amounts referenced in
clauses (i) through (xi) to the extent such amounts are in excess of a Monthly
Payment on the related Loan. To the extent the Servicer receives any such
amounts, it will deposit them into the Collection Account on the same Business
Day as receipt thereof.

     (3) Withdrawals From Collection Account; Deposits to Distribution Account.

     (1) Withdrawals From Collection Account — Reimbursement Items. The Paying
Agent shall periodically but in any event on each Determination Date, make the
following withdrawals from the Collection Account prior to any other
withdrawals, in no particular order of priority:

     (1) to withdraw any amount not required to be deposited in the Collection
Account or deposited therein in error, including Servicing Compensation;

     (2) to withdraw the Servicing Advance Reimbursement Amount; and

     (3) to clear and terminate the Collection Account in connection with the
termination of this Agreement.

     (2) Deposits to Distribution Account — Payment Dates.

     (1) On the Business Day prior to each Payment Date, the Paying Agent shall
deposit into the Distribution Account such amounts as are required from the
Transfer Obligation Account pursuant to Sections 5.05(e), 5.05(f), 5.05(g) and
5.05(h).

-59-



--------------------------------------------------------------------------------



 



     (2) After making all withdrawals specified in Section 5.01(c)(1) above, on
each Remittance Date, the Paying Agent (based on information provided by the
Servicer for such Payment Date), shall withdraw the Monthly Remittance Amount
(or, with respect to an additional Payment Date pursuant to
Section 5.01(c)(4)(ii), all amounts on deposit in the Collection Account on such
date up to the amount necessary to make the payments due on the related Payment
Date in accordance with Section 5.01(c)(3)) from the Collection Account not
later than 5:00 P.M., New York City time and deposit such amount into the
Distribution Account.

     (3) On each Payment Date, the Servicer shall cause to be deposited in the
Distribution Account all payments on the Advance Note made on or before such
Payment Date and not previously distributed pursuant to Section 5.01(c)(3).

     (4) The Servicer shall deposit or cause to be deposited in the Distribution
Account any cash Disposition Proceeds pursuant to Section 3.07. To the extent
the Servicer receives such amounts, it will deposit them into the Distribution
Account on the same Business Day as receipt thereof.

     (3) Withdrawals From Distribution Account — Payment Dates. On each Payment
Date, to the extent funds are available in the Distribution Account, the Paying
Agent (based on the information provided by the Servicer contained in the
Servicer’s Remittance Report for such Payment Date) shall make withdrawals
therefrom for application in the following order of priority:

     (1) to distribute on such Payment Date the following amounts in the
following order: (a) to the Indenture Trustee, an amount equal to the Indenture
Trustee Fee and all unpaid Indenture Trustee Fees from prior Payment Dates and
all amounts owing to the Indenture Trustee pursuant to Section 6.07 of the
Indenture and not paid by the Servicer or the Depositor up to an amount not to
exceed $25,000 per annum, (b) to the Custodian, an amount equal to the Custodian
Fee and all unpaid Custodian Fees from prior Payment Dates, (c) to the Servicer,
(x) an amount equal to the Servicing Compensation and all unpaid Servicing
Compensation from prior Payment Dates (to the extent not retained from
collections or remitted to the Servicer pursuant to Section 5.01(c)) and (y) all
Nonrecoverable Servicing Advances not previously reimbursed and (d) to the
Servicer, in trust for the Owner Trustee, an amount equal to the Owner Trustee
Fee and all unpaid Owner Trustee Fees from prior Payment Dates;

     (2) to distribute on such Payment Date, the Hedge Funding Requirement to
the appropriate Hedging Counterparties; provided, that only cash on or in
respect of fixed rate Loans (including cash Disposition Proceeds received
therefrom) and amounts deposited in

-60-



--------------------------------------------------------------------------------



 



the Distribution Account pursuant to Section 5.05(g) shall be distributed for
such purpose and; provided, further, that amounts distributed pursuant to clause
(i) above to the extent not attributable to a specific Loan shall be deemed paid
from fixed rate Loans, pro rata based on their aggregate Principal Balances
relative to the Pool Principal Balance on such Payment Date;

     (3) to the holders of the Notes pro rata, the sum of the Unfunded Fee
Amount for such Payment Date, the Interest Payment Amount for such Payment Date
and the Interest Carry-Forward Amount for the preceding Payment Date;

     (4) to the holders of the Notes pro rata, the Overcollateralization
Shortfall for such Payment Date; provided, however, that if (a) a Rapid
Amortization Trigger shall have occurred and not been Deemed Cured or (b) an
Event of Default under the Indenture or Default shall have occurred, the holders
of the Notes shall receive, in respect of principal, all remaining amounts on
deposit in the Distribution Account;

     (5) to the appropriate Person, amounts in respect of Issuer/Depositor
Indemnities (as defined in the Trust Agreement) and Due Diligence Fees until
such amounts are paid in full;

     (6) to the Transfer Obligation Account, all remaining amounts until the
balance therein equals the Transfer Obligation Target Amount;

     (7) to the Indenture Trustee all amounts owing to the Indenture Trustee
pursuant to Section 6.07 of the Indenture and not paid pursuant to clause
(i) above; and

     (8) to the holders of the Trust Certificates, in accordance with
Section 5.2(6) of the Trust Agreement, all amounts remaining therein.

     (4) (i) If the Loan Originator or the Servicer, as applicable, repurchases,
purchases or substitutes a Loan pursuant to Section 2.05, 3.06, 3.08(a), 3.08(6)
or 3.08(c), then the Noteholders and the Issuer shall deem such date to be an
additional Payment Date and the Issuer shall provide written notice to the
Indenture Trustee and the Paying Agent of such additional Payment Date at least
one Business Day prior to such Payment Date. On such additional Payment Date,
the Loan Originator or the Servicer, in satisfaction of its obligations under
2.05, 3.06, 3.08(a) 3.08(6) or 3.08(c) and in satisfaction of the obligations of
the Issuer and the Paying Agent to distribute such amounts to the Noteholders
pursuant to Section 5.01(c), shall remit to the Noteholders, on behalf of the
Issuer and the Paying Agent, an amount equal to the Repurchase Prices and any
Substitution Adjustments (as applicable)

-61-



--------------------------------------------------------------------------------



 



to be paid by the Loan Originator or the Servicer by 12:00 p.m. New York City
time, as applicable, under such Section, on such Payment Date, and the Note
Principal Balance will be reduced accordingly. Such amounts shall be deemed
deposited into the Collection Account and the Distribution Account, as
applicable, and such amounts will be deemed distributed pursuant to the terms of
Section 5.01(c). Upon notice of an additional Payment Date to the Paying Agent
and the Indenture Trustee as provided above, the Paying Agent shall provide the
Loan Originator or the Servicer (as applicable) information necessary so that
remittances to the Noteholders pursuant to this clause (4)(i) may be made by the
Loan Originator or the Servicer, as applicable, in compliance with
Section 5.02(a) hereof.

     (1) To the extent that there is deposited in the Collection Account or the
Distribution Account any amounts referenced in Section 5.01(b)(1)(vii) and
5.01(c)(2)(D), the Majority Noteholders and the Issuer may agree, upon
reasonable written notice to the Paying Agent and the Indenture Trustee, to
additional Payment Dates. The Issuer and the Majority Noteholder shall give the
Paying Agent and the Indenture Trustee at least one (1) Business Day’s written
notice prior to such additional Payment Date and such notice shall specify each
amount in Section 5.01(c) to be withdrawn from the Collection Account and
Distribution Account on such day.

     (2) To the extent that there is deposited in the Distribution Account any
amounts referenced in Section 5.05(f), the Majority Noteholders may, in their
sole discretion, establish an additional Payment Date by written notice
delivered to the Paying Agent and the Indenture Trustee at least one Business
Day prior to such additional Payment Date. On such additional Payment Date, the
Paying Agent shall pay the sum of the Overcollateralization Shortfall to the
Noteholders in respect of principal on the Notes.

          Notwithstanding that the Notes have been paid in full, the Indenture
Trustee, the Paying Agent and the Servicer shall continue to maintain the
Distribution Account hereunder until this Agreement has been terminated.

          Section 5.2 Payments to Securityholders.

          (1) All distributions made on the Notes on each Payment Date or
pursuant to Section 5.04(b) of the Indenture will be made on a pro rata basis
among the Noteholders of record of the Notes on the next preceding Record Date
based on the Percentage Interest represented by their respective Notes, without
preference or priority of any kind, and, except as otherwise provided in the
next succeeding sentence, shall be made by wire transfer of immediately
available funds to the account of such Noteholder, if such Noteholder shall own
of record Notes having a Percentage Interest (as defined in the Indenture) of at
least 20% and shall have so notified the Paying Agent and the Indenture Trustee,
5 Business Days prior to the related Record Date and otherwise by check mailed
to the address of such Noteholder appearing in the Notes Register. The final
distribution on

-62-



--------------------------------------------------------------------------------



 



each Note will be made in like manner, but only upon presentment and surrender
of such Note at the location specified in the notice to Noteholders of such
final distribution.

          (2) All distributions made on the Trust Certificates on each Payment
Date or pursuant to Section 5.04(b) of the Indenture will be made in accordance
with the Percentage Interest among the holders of the Trust Certificates of
record on the next preceding Record Date based on their Percentage Interests (as
defined in the Trust Agreement) on the date of distribution, without preference
or priority of any kind, and, except as otherwise provided in the next
succeeding sentence, shall be made by wire transfer of immediately available
funds to the account of each such holder, if such holder shall own of record a
Trust Certificate in an original denomination aggregating at least 25% of the
Percentage Interests and shall have so notified the Paying Agent and the
Indenture Trustee 5 Business Days prior to the related Record Date, and
otherwise by check mailed to the address of such Certificateholder appearing in
the Certificate Register. The final distribution on each Trust Certificate will
be made in like manner, but only upon presentment and surrender of such Trust
Certificate at the location specified in the notice to holders of the Trust
Certificates of such final distribution. Any amount distributed to the holders
of the Trust Certificates on any Payment Date shall not be subject to any claim
or interest of the Noteholders. In the event that at any time there shall be
more than one Certificateholder, the Indenture Trustee shall be entitled to
reasonable additional compensation from the Servicer for any increases in its
obligations hereunder.

          Section 5.3 Trust Accounts; Trust Account Property.

          (1) Control of Trust Accounts. Each of the Trust Accounts established
hereunder has been pledged by the Issuer to the Indenture Trustee under the
Indenture and shall be subject to the lien of the Indenture. Amounts distributed
from each Trust Account in accordance with the terms of this Agreement shall be
released for the benefit of the Securityholders from the Trust Estate upon such
distribution thereunder or hereunder. The Indenture Trustee shall possess all
right, title and interest in and to all funds on deposit from time to time in
the Trust Accounts and in all proceeds thereof (including all income thereon)
and all such funds, investments, proceeds and income shall be part of the Trust
Account Property and the Trust Estate. If, at any time, any Trust Account ceases
to be an Eligible Account, the Indenture Trustee shall, within ten Business Days
(or such longer period, not to exceed 30 calendar days, with the prior written
consent of the Majority Noteholders) (i) establish a new Trust Account as an
Eligible Account, (ii) terminate the ineligible Trust Account, and
(iii) transfer any cash and investments from such ineligible Trust Account to
such new Trust Account.

          With respect to the Trust Accounts, the Issuer and the Indenture
Trustee agree, that each such Trust Account shall be subject to the sole and
exclusive dominion, custody and control of the Indenture Trustee for the benefit
of the Noteholders, and, except as may be consented to in writing by the
Majority Noteholders, the Indenture Trustee shall have sole signature and
withdrawal authority with respect thereto.

-63-



--------------------------------------------------------------------------------



 



          The Servicer (unless it is also the Paying Agent) shall not be
entitled to make any withdrawals or payments from the Trust Accounts.

          (2) (1) Investment of Funds. Funds held in the Collection Account, the
Distribution Account and the Transfer Obligation Account may be invested (to the
extent practicable and consistent with any requirements of the Code) in
Permitted Investments, as directed by the Servicer prior to the occurrence of an
Event of Default and by the Majority Noteholders thereafter, in writing or
facsimile transmission confirmed in writing by the Servicer or Majority
Noteholders, as applicable. In the event the Indenture Trustee has not received
such written direction, such Funds shall be invested in any Permitted Investment
described in clause (i) of the definition of Permitted Investments. In any case,
funds in the Collection Account, the Distribution Account and the Transfer
Obligation Account must be available for withdrawal without penalty, and any
Permitted Investments must mature or otherwise be available for withdrawal, one
Business Day prior to the next Payment Date and shall not be sold or disposed of
prior to its maturity subject to Subsection (b)(2) of this Section. All interest
and any other investment earnings on amounts or investments held in the
Collection Account, the Distribution Account and the Transfer Obligation Account
shall be paid to the Servicer immediately upon receipt by the Indenture Trustee.
All Permitted Investments in which funds in the Collection Account, the
Distribution Account or the Transfer Obligation Account are invested must be
held by or registered in the name of “Wells Fargo Bank Minnesota, National
Association, as Indenture Trustee, in trust for the Option One Owner Trust
2001-2 Mortgage-Backed Notes.”

     (1) Insufficiency and Losses in Trust Accounts. If any amounts are needed
for disbursement from the Collection Account, the Distribution Account or the
Transfer Obligation Account held by or on behalf of the Indenture Trustee and
sufficient uninvested funds are not available to make such disbursement, the
Indenture Trustee shall cause to be sold or otherwise converted to cash a
sufficient amount of the investments in the Collection Account, the Distribution
Account or the Transfer Obligation Account, as the case may be. The Indenture
Trustee shall not be liable for any investment loss or other charge resulting
therefrom, unless such loss or charge is caused by the failure of the Indenture
Trustee to perform in accordance with written directions provided pursuant to
this Section 5.03.

          If any losses are realized in connection with any investment in the
Collection Account, the Distribution Account or the Transfer Obligation Account
pursuant to this Agreement during a period in which the Servicer has the right
to direct investments pursuant to Section 5.03(b), then the Servicer shall
deposit the amount of such losses (to the extent not offset by income from other
investments in the Collection Account, the Distribution Account or the Transfer
Obligation Account, as the case may be) into the Collection Account, the
Distribution Account or the Transfer Obligation Account, as the case may be,
immediately upon the realization of such loss. All interest and any other
investment earnings on amounts held in the Collection Account, the Distribution
Account and the Transfer Obligation Account shall be taxed to the Issuer and for
federal and state income tax purposes the Issuer shall be deemed to be the owner
of the Collection Account, the Distribution Account and/or the Transfer
Obligation Account, as the case may be.

-64-



--------------------------------------------------------------------------------



 



          (3) Subject to Section 6.01 of the Indenture, the Indenture Trustee
shall not in any way be held liable by reason of any insufficiency in any Trust
Account held by the Indenture Trustee resulting from any investment loss on any
Permitted Investment included therein.

          (4) With respect to the Trust Account Property, the Indenture Trustee
acknowledges and agrees that:

     (1) any Trust Account Property that is held in deposit accounts shall be
held solely in the Eligible Accounts, subject to the last sentence of Subsection
(a) of this Section 5.03; and each such Eligible Account shall be subject to the
sole and exclusive dominion, custody and control of the Indenture Trustee; and,
without limitation on the foregoing, the Indenture Trustee shall have sole
signature authority with respect thereto;

     (2) any Trust Account Property that constitutes Physical Property shall be
delivered to the Indenture Trustee in accordance with paragraphs (a) and (b) of
the definition of “Delivery” in Section 1.01 hereof and shall be held, pending
maturity or disposition, solely by the Indenture Trustee or a securities
intermediary (as such term is defined in Section 8-102(a)(14) of the UCC) acting
solely for the Indenture Trustee;

     (3) any Trust Account Property that is a book-entry security held through
the Federal Reserve System pursuant to federal book-entry regulations shall be
delivered in accordance with paragraph (c) of the definition of “Delivery” in
Section 1.01 hereof and shall be maintained by the Indenture Trustee, pending
maturity or disposition, through continued book-entry registration of such Trust
Account Property as described in such paragraph; and

     (4) any Trust Account Property that is an “uncertificated security” under
Article 8 of the UCC and that is not governed by clause (3) above shall be
delivered to the Indenture Trustee in accordance with paragraph (d) of the
definition of “Delivery” in Section 1.01 hereof and shall be maintained by the
Indenture Trustee, pending maturity or disposition, through continued
registration of the Indenture Trustee’s (or its nominee’s) ownership of such
security.

          Section 5.4 Advance Account.

          (1) The Servicer shall cause to be established and maintained in its
name, an Advance Account (the “Advance Account”), which need not be a segregated
account. The Advance Account shall be maintained with any financial institution
the Servicer elects.

-65-



--------------------------------------------------------------------------------



 



          (2) Deposits and Withdrawals. Amounts in respect of Additional Note
Principal Balances purchased on Transfer Dates related to Loans shall be
deposited in and withdrawn from the Advance Account as provided in
Sections 2.01(c) and 2.06 hereof and Section 3.01 of the Note Purchase
Agreement.

          Section 5.5 Transfer Obligation Account.

          (1) The Servicer, for the benefit of the Noteholders, shall cause to
be established and maintained in the name of the Indenture Trustee a Transfer
Obligation Account (the “Transfer Obligation Account”), which shall be a
separate Eligible Account and may be interest-bearing, entitled “Option One
Owner Trust 2001-2 Transfer Obligation Account, Wells Fargo Bank Minnesota,
National Association, as Indenture Trustee, for the benefit of the Option One
Owner Trust 2001-2 Mortgage-Backed Notes.” The Indenture Trustee shall have no
monitoring or calculation obligation with respect to withdrawals from the
Transfer Obligation Account. Amounts in the Transfer Obligation Account shall be
invested in accordance with Section 5.03.

          (2) In accordance with Section 5.06, the Loan Originator shall deposit
into the Transfer Obligation Account any amounts as may be required thereby.

          (3) On each Payment Date, the Paying Agent will deposit in the
Transfer Obligation Account any amounts required to be deposited therein
pursuant to Section 5.01(c)(3)(vi).

          (4) On the date of each Disposition, the Paying Agent shall withdraw
from the Transfer Obligation Account such amount on deposit therein in respect
of the payment of Transfer Obligations as may be requested by the Disposition
Agent in writing to effect such Disposition.

          (5) On each Payment Date, the Paying Agent shall withdraw from the
Transfer Obligation Account and deposit into the Distribution Account on such
Payment Date the lesser of (x) the amount then on deposit in the Transfer
Obligation Account and (y) the Interest Carry-Forward Amount as of such date.

          (6) If with respect to any Business Day there exists an
Overcollateralization Shortfall, the Paying Agent, upon the written direction of
the Servicer or the Initial Noteholder shall withdraw from the Transfer
Obligation Account and deposit into the Distribution Account on such Business
Day the lesser of the amount then on deposit in the Transfer Obligation Account
and the amount of such Overcollateralization Shortfall as of such date.

          (7) If with respect to any Payment Date there shall exist a Hedge
Funding Requirement, the Paying Agent, upon the written direction of the
Servicer or the Initial Noteholder

-66-



--------------------------------------------------------------------------------



 



shall withdraw from the Transfer Obligation Account and deposit into the
Distribution Account on the Business Day prior to such Payment Date the lesser
of (x) the amount then on deposit in the Transfer Obligation Account (after
making all other required withdrawals therefrom with respect to such Payment
Date) and (y) the amount of such Hedge Funding Requirement as of such date.

          (8) In the event of the occurrence of an Event of Default under the
Indenture, the Paying Agent shall withdraw all remaining funds from the Transfer
Obligation Account and apply such funds in satisfaction of the Notes as provided
in Section 5.04(b) of the Indenture.

          (9) (i) The Paying Agent shall return to the Loan Originator (as the
Loan Originator shall agree) all amounts on deposit in the Transfer Obligation
Account (after making all other withdrawals pursuant to this Section 5.05) until
the Majority Noteholders provide written notice to the Indenture Trustee (with a
copy to the Loan Originator and the Servicer) of the occurrence of a default or
event of default (however defined) under any Basic Document with respect to the
Issuer, the Depositor, the Loan Originator or any of their Affiliates and
(ii) upon the date of the termination of this Agreement pursuant to Article X,
the Paying Agent shall withdraw any remaining amounts from the Transfer
Obligation Account and remit all such amounts to the Loan Originator.

          Section 5.6 Transfer Obligation.

          (1) In consideration of the transactions contemplated by the Basic
Documents, the Loan Originator agrees and covenants with the Depositor that:

     (i) In connection with each Disposition it shall fund, or cause to be
funded, reserve funds, pay credit enhancer fees, pay, or cause to be paid,
underwriting fees, fund any difference between the cash Disposition Proceeds and
the aggregate Note Principal Balance at the time of such Disposition, and make,
or cause to be made, such other payments as may be, in the reasonable opinion of
the Disposition Agent, commercially reasonably necessary to effect Dispositions,
in each case to the extent that Disposition Proceeds are insufficient to pay
such amounts;

     (ii) In connection with Hedging Instruments, on the Business Day prior to
each Payment Date, it shall deliver to the Servicer for deposit into the
Transfer Obligation Account any Hedge Funding Requirement (to the extent amounts
available on the related Payment Date pursuant to Section 5.01 are insufficient
to make such payment), when as and if due to any Hedging Counterparty;

     (iii) if any Interest Carry-Forward Amount shall occur, it shall deposit
into the Transfer Obligation Account any such Interest Carry-Forward Amount on
or before the Business Day preceding such related Payment Date;

-67-



--------------------------------------------------------------------------------



 



     (iv) If on any Business Day, there exists an Overcollateralization
Shortfall, upon the written direction of the Initial Noteholder, it shall, on
such Business Day deposit into the Transfer Obligation Account the full amount
of the Overcollateralization Shortfall as of such date, provided, that in the
event that notice of such Overcollateralization Shortfall is provided to the
Loan Originator after 3:00 p.m. New York City time, the Loan Originator shall
make such deposit on the following Business Day; and

     (v) Notwithstanding anything to the contrary herein, in the event of the
occurrence of an Event of Default under the Indenture, the Loan Originator shall
promptly deposit into the Transfer Obligation Account the entire amount of the
Unfunded Transfer Obligation;

provided, that notwithstanding anything to the contrary contained herein, the
Loan Originator’s cumulative payments under or in respect of the Transfer
Obligations (after subtracting therefrom any amounts returned to the Loan
Originator pursuant to Section 5.05(i)(i)) together with the Servicer’s payments
in respect of any Servicer Puts shall not in the aggregate exceed the Unfunded
Transfer Obligation.

          (b) The Loan Originator agrees that the Noteholders, as ultimate
assignee of the rights of the Depositor under this Agreement and the other Basic
Documents, may enforce the rights of the Depositor directly against the Loan
Originator.

ARTICLE 6

STATEMENTS AND REPORTS; SPECIFICATION OF TAX MATTERS

          Section 6.1 Statements.

          (1) No later than 12 noon (New York City time) on each Remittance
Date, the Servicer shall deliver to the Indenture Trustee and the Initial
Noteholder by facsimile, the receipt and legibility of which shall be confirmed
by telephone, and with hard copy thereof to be delivered no later than one
(1) Business Day after such Remittance Date, the Servicer’s Remittance Report,
setting forth the date of such Report (day, month and year), the name of the
Issuer (i.e., “Option One Owner Trust 2001-2”), and the date of this Agreement,
all in substantially the form set out in Exhibit B hereto. Furthermore, on each
Remittance Date, the Servicer shall deliver to the Indenture Trustee and the
Initial Noteholder a magnetic tape or computer disk providing, with respect to
each Loan in the Loan Pool as of the last day of the related Remittance Period
(i) if such Loan is an ARM, the current Loan Interest Rate; (ii) the Principal
Balance with respect to such Loan; (iii) the date of the last Monthly Payment
paid in full; and (iv) such other information as may be reasonably requested by
the Initial Noteholder and the Indenture Trustee. In addition, no later than
12:00 noon (New York City time) on the 15th day of each calendar month (or if
such day is not a Business Day, the preceding Business Day), the Custodian shall
prepare and provide to the Servicer and the Indenture Trustee by facsimile, the
Custodian Fee Notice for the Payment Date falling in such calendar month.

-68-



--------------------------------------------------------------------------------



 



          (2) (i) No later than 12 noon (New York City time) on each Remittance
Date, the Servicer shall prepare (or cause to be prepared) and provide to the
Indenture Trustee electronically or via fax, receipt confirmed by telephone, the
Initial Noteholder and each Noteholder, a statement (the “Payment Statement”),
stating each date and amount of a purchase of Additional Note Principal Balance
(day, month and year), the name of the Issuer (i.e., “Option One Owner Trust
2001-2”), the date of this Agreement and the following information:

     (1) the aggregate amount of collections in respect of principal of the
Loans received by the Servicer during the preceding Remittance Period;

     (2) the aggregate amount of collections in respect of interest on the Loans
received by the Servicer during the preceding Remittance Period;

     (3) all Mortgage Insurance Proceeds received by the Servicer during the
preceding Remittance Period and not required to be applied to restoration or
repair of the related Mortgaged Property or returned to the Borrower under
applicable law or pursuant to the terms of the applicable Mortgage Insurance
Policy;

     (4) all Net Liquidation Proceeds deposited by the Servicer into the
Collection Account during the preceding Remittance Period;

     (5) all Released Mortgaged Property Proceeds deposited by the Servicer into
the Collection Account during the preceding Remittance Period;

     (6) the aggregate amount of all Servicing Advances made by the Servicer
during the preceding Remittance Period;

     (7) the aggregate of all amounts deposited into the Distribution Account in
respect of the repurchase of Unqualified Loans and the repurchase of Loans
pursuant to Section 2.05 hereof during the preceding Remittance Period;

     (8) the aggregate Principal Balance of all Loans for which a Servicer Call
was exercised during the preceding Remittance Period;

     (9) the aggregate Principal Balance of all Loans for which a Servicer Put
was exercised during the preceding Remittance Period;

-69-



--------------------------------------------------------------------------------



 



     (10) the aggregate amount of all payments received under Hedging
Instruments during the preceding Remittance Period;

     (11) the aggregate amount of all withdrawals from the Distribution Account
pursuant to Section 5.01(c)(1)(i) hereof during the preceding Remittance Period;

     (12) the aggregate amount of cash Disposition Proceeds received during the
preceding Remittance Period;

     (13) withdrawals from the Collection Account in respect of the Servicing
Advance Reimbursement Amount with respect to the related Payment Date;

     (14) [reserved];

     (15) the number and aggregate Principal Balance of all Loans that are
(i) 30-59 days Delinquent, (ii) 60-89 days Delinquent, (iii) 90 or more days
Delinquent as of the end of the related Remittance Period;

     (16) the aggregate amount of Liquidated Loan Losses incurred (i) during the
preceding Remittance Period, and (ii) during the preceding three Remittance
Periods;

     (17) the aggregate of the Principal Balances of all Loans in the Loan Pool
as of the end of the related Remittance Period;

     (18) the aggregate amount of all deposits into the Distribution Account
from the Transfer Obligation Account pursuant to Sections 5.05(e), 5.05(f),
5.05(g), and 5.05(h) on the related Payment Date;

     (19) the aggregate amount of distributions in respect of Servicing
Compensation to the Servicer, and unpaid Servicing Compensation from prior
Payment Dates for the related Payment Date;

     (20) the aggregate amount of distributions in respect of Indenture Trustee
Fees and unpaid Indenture Trustee Fees from prior Payment Dates for the related
Payment Date;

-70-



--------------------------------------------------------------------------------



 



     (21) the aggregate amount of distributions in respect of the Custodian Fee
and unpaid Custodian Fees from prior Payment Dates for the related Payment Date;

     (22) the aggregate amount of distributions in respect of the Owner Trustee
Fees and unpaid Owner Trustee Fees from prior Payment Dates and for the related
Payment Date;

     (23) the Unfunded Transfer Obligation and Overcollateralization Shortfall
on such Payment Date for the related Payment Date;

     (24) the aggregate amount of distributions to the Transfer Obligation
Account for the related Payment Date;

     (25) the aggregate amount of distributions in respect of Trust/Depositor
Indemnities for the related Payment Date;

     (26) the aggregate amount of distributions to the holders of the Trust
Certificates for the related Payment Date;

     (27) the Note Principal Balance of the Notes as of the last day of the
related Remittance Period (without taking into account any Additional Note
Principal Balance between the last day of such Remittance Period and the related
Payment Date) before and after giving effect to distributions made to the
holders of the Notes for such Payment Date;

     (28) the Pool Principal Balance as of the end of the preceding Remittance
Period; and

     (29) whether a Performance Trigger or a Rapid Amortization Trigger shall
exist with respect to such Payment Date.

Such Payment Statement shall also be provided on the Remittance Date to the
Initial Noteholder and Indenture Trustee in the form of a magnetic tape,
computer disk or other electronic form mutually agreed to by and between the
Initial Noteholder, the Indenture Trustee and the Servicer. The Indenture
Trustee shall have no duty to monitor the occurrence of a Performance Trigger,
Rapid Amortization Trigger or any events resulting in withdrawals from the
Transfer Obligation Account.

-71-



--------------------------------------------------------------------------------



 



          (3) Within 45 days of the end of each financial quarter, the Loan
Originator shall prepare and deliver to the Initial Noteholder a quarterly
compliance certificate and board report in the form of Exhibit G attached
hereto.

          Section 6.2 Specification of Certain Tax Matters.

          The Paying Agent shall comply with all requirements of the Code and
applicable state and local law with respect to the withholding from any
distributions made to any Securityholder of any applicable withholding taxes
imposed thereon and with respect to any applicable reporting requirements in
connection therewith, giving due effect to any applicable exemptions from such
withholding and effective certifications or forms provided by the recipient. Any
amounts withheld pursuant to this Section 6.02 shall be deemed to have been
distributed to the Securityholders, as the case may be, for all purposes of this
Agreement. The Indenture Trustee shall have no responsibility for preparing or
filing any tax returns.

          Section 6.3 Valuation of Loans, Hedge Value and Retained Securities
Value; Market Value Agent.

          (1) The Initial Noteholder hereby irrevocably appoints, and the Issuer
hereby consents to the appointment of, the Market Value Agent as agent on behalf
of the Noteholders to determine the Market Value of each Loan, the Hedge Value
of each Hedging Instrument and the Retained Securities Value of all Retained
Securities.

          (2) Except as otherwise set forth in Section 3.07, the Market Value
Agent shall determine the Market Value of each Loan, for purposes of the Basic
Documents, in its sole judgment. In determining the Market Value of each Loan,
the Market Value Agent may consider any information that it may deem relevant
and shall base such determination primarily on the lesser of its estimate of the
projected proceeds from such Loan’s inclusion in (i) a Securitization (inclusive
of the projected Retained Securities Value of any Retained Securities to be
issued in connection with such Securitization) and (ii) a Whole Loan Sale, in
each case net of such Loan’s ratable share of all costs and fees associated with
such Disposition, including, without limitation, any “costs of issuance, sale,
underwriting and funding reserve accounts. The Market Value Agent’s
determination, in its sole judgment, of Market Value shall be conclusive and
binding upon the parties hereto, absent manifest error (including without
limitation, any error contemplated in Section 2.08).

          (3) On each Business Day the Market Value Agent shall determine in its
sole judgment the Hedge Value of each Hedging Instrument as of such Business
Day. In making such determination the Market Value Agent may rely exclusively on
quotations provided by the Hedging Counterparty, by leading dealers in
instruments similar to such Hedging Instrument, which leading dealers may
include the Market Value Agent and its Affiliates and such other sources of
information as the Market Value Agent may deem appropriate.

-72-



--------------------------------------------------------------------------------



 



          (4) On each Business Day, the Market Value Agent shall determine in
its sole judgment the Retained Securities Value of the Retained Securities, if
any, expected to be issued pursuant to such Securitization as of the closing
date of such Securitization. In making such determination the Market Value Agent
may rely exclusively on quotations provided by leading dealers in instruments
similar to such Retained Securities, which leading dealers may include the
Market Value Agent and its Affiliates and such other sources of information as
the Market Value Agent may deem appropriate.

ARTICLE 7

HEDGING

          Section 7.1 Hedging Instruments.

          (1) On each Transfer Date, the Trust shall enter into such Hedging
Instruments as the Market Value Agent, on behalf of the Majority Noteholders
shall reasonably determine are necessary, in order to hedge the interest rate
risk with respect to the Loans being purchased on such Transfer Date. The Market
Value Agent shall determine, in its sole discretion, whether any Hedging
Instrument conforms to the requirements of Section 7.01(b), (c) and (d).

          (2) Each Hedging Instrument shall expressly provide that in the event
of a Disposition or other removal of the Loan from the Trust, such portion of
the Hedging Instrument shall terminate as the Disposition Agent deems
appropriate to facilitate the hedging of the risks specified in Section 7.01(a).
In the event that the Hedging Instrument is not otherwise terminated, it shall
contain provisions that allow the position of the Trust to be assumed by an
Affiliate of the Trust upon the liquidation of the Trust. The terms of the
assignment documentation and the credit quality of the successor to the Trust
shall be subject to the Hedging Counterparty’s approval.

          (3) Any Hedging Instrument that provides for any payment obligation on
the part of the Issuer must (i) be without recourse to the assets of the Issuer,
(ii) contain a non-petition covenant provision in the form of Section 11.13,
(iii) limit payment dates thereunder to Payment Dates and (iv) contain a
provision limiting any cash payments due on any day under such Hedging
Instrument solely to funds available therefor in the Collection Account on such
day pursuant to Section 5.01(c)(3)(ii) hereof and funds available therefor in
the Transfer Obligation Account.

          (4) Each Hedging Instrument must (i) provide for the direct payment of
any amounts thereunder to the Collection Account pursuant to
Section 5.01(b)(1)(x), (ii) contain an

-73-



--------------------------------------------------------------------------------



 



assignment of all of the Issuer’s rights (but none of its obligations) under
such Hedging Instrument to the Indenture Trustee and shall include an express
consent to the Hedging Counterparty to such assignment, (iii) provide that in
the event of the occurrence of an Event of Default, such Hedging Instrument
shall terminate upon the direction of the Majority Noteholders, (iv) prohibit
the Hedging Counterparty from “setting-off’ or “netting” other obligations of
the Issuer or its Affiliates against such Hedging Counterparty’s payment
obligations thereunder, (v) provide that the appropriate portion of the Hedging
Instrument will terminate upon the removal of the related Loans from the Trust
Estate and (vi) have economic terms that are fixed and not subject to alteration
after the date of assumption or execution.

          (5) If agreed to by the Majority Noteholders, the Issuer may pledge
its assets in order to secure its obligations in respect of Hedge Funding
Requirements, provided that such right shall be limited solely to Hedging
Instruments for which an Affiliate of the Initial Noteholder is a Hedging
Counterparty.

          (6) The aggregate notional amount of all Hedging Instruments shall not
exceed the Note Principal Balance as of the date on which each Hedging
Instrument is entered into by the Issuer and a Hedging Counterparty.

ARTICLE 8

THE SERVICER

          Section 8.1 Indemnification; Third Party Claims.

          (1) The Servicer shall indemnify the Loan Originator, the Owner
Trustee, the Trust, the Depositor, the Indenture Trustee and the Noteholders,
their respective officers, directors, employees, agents and “control persons,”
as such term is used under the Act and under the Securities Exchange Act of 1934
as amended (each a “Servicer Indemnified Party”) and hold harmless each of them
against any and all claims, losses, damages, penalties, fines, forfeitures,
reasonable legal fees and related costs, judgments, and other costs and expenses
resulting from any claim, demand, defense or assertion based on or grounded
upon, or resulting from, a breach of any of the Servicer’s representations and
warranties and covenants contained in this Agreement or in any way relating to
the failure of the Servicer to perform its duties and service the Loans in
compliance with the terms of this Agreement except to the extent such loss
arises out of such Servicer Indemnified Party’s gross negligence or willful
misconduct; provided, however, that if the Servicer is not liable pursuant to
the provisions of Section 8.01 (b) hereof for its failure to perform its duties
and service the Loans in compliance with the terms of this Agreement, then the
provisions of this Section 8.01 shall have no force and effect with respect to
such failure.

-74-



--------------------------------------------------------------------------------



 



          (2) None of the Loan Originator, the Depositor or the Servicer or any
of their respective Affiliates, directors, officers, employees or agents shall
be under any liability to the Owner Trustee, the Issuer, the Indenture Trustee
or the Securityholders for any action taken, or for refraining from the taking
of any action, in good faith pursuant to this Agreement, or for errors in
judgment; provided, however, that this provision shall not protect the Loan
Originator, the Depositor, the Servicer or any of their respective Affiliates,
directors, officers, employees, agents against the remedies provided herein for
the breach of any warranties, representations or covenants made herein, or
against any expense or liability specifically required to be borne by such party
without right of reimbursement pursuant to the terms hereof, or against any
expense or liability which would otherwise be imposed by reason of misfeasance,
bad faith or negligence in the performance of the respective duties of the
Servicer, the Depositor or the Loan Originator, as the case may be. The Loan
Originator, the Depositor, the Servicer and any of their respective Affiliates,
directors, officers, employees, agents may rely in good faith on any document of
any kind which, prima facie, is properly executed and submitted by any Person
respecting any matters arising hereunder.

          (3) The Loan Originator agrees to indemnify and hold harmless the
Depositor and the Noteholders, as the ultimate assignees from the Depositor
(each an “Originator Indemnified Party,” together with the Servicer Indemnified
Parties, the “Indemnified Parties”), from and against any loss, liability,
expense, damage, claim or injury arising out of or based on (i) any breach of
any representation, warranty or covenant of the Loan Originator, the Servicer or
their Affiliates, in any Basic Document, including, without limitation, the
origination or prior servicing of the Loans by reason of any acts, omissions, or
alleged acts or omissions arising out of activities of the Loan Originator, the
Servicer or their Affiliates, and (ii) any untrue statement by the Loan
Originator, the Servicer or its Affiliates of any material fact or any such
Person’s failure to state a material fact necessary to make such statements not
misleading with respect to any such Person’s statements contained in any Basic
Document, including, without limitation, any Officer’s Certificate, statement,
report or other document or information prepared by any such Person and
furnished or to be furnished by it pursuant to or in connection with the
transactions contemplated thereby and not corrected prior to completion of the
relevant transaction including, without limitation, such written information as
may have been and may be furnished in connection with any due diligence
investigation with respect to the Loans or any such Person’s business,
operations or financial condition, including reasonable attorneys’ fees and
other costs or expenses incurred in connection with the defense of any actual or
threatened action, proceeding or claim; provided that the Loan Originator shall
not indemnify an Originator Indemnified Party to the extent such loss,
liability, expense, damage or injury is due to either an Originator Indemnified
Party’s willful misfeasance, bad faith or negligence or by reason of an
Originator Indemnified Party’s reckless disregard of its obligations hereunder;
provided, further, that the Loan Originator shall not be so required to
indemnify an Originator Indemnified Party or to otherwise be liable to an
Originator Indemnified Party for any losses in respect of the performance of the
Loans, the creditworthiness of the Borrowers under the Loans, changes in the
market value of the Loans or other similar investment risks associated with the
Loans arising from a breach of any representation or warranty set forth in
Exhibit E hereto, a remedy for the breach of which is provided in Section 3.06
hereof. The provisions of this indemnity shall run directly to and be
enforceable by an Originator Indemnified Party subject to the limitations
hereof.

-75-



--------------------------------------------------------------------------------



 



          (4) With respect to a claim subject to indemnity hereunder made by any
Person against an Indemnified Party (a “Third Party Claim”), such Indemnified
Party shall notify the related indemnifying parties (each an “Indemnifying
Party”) in writing of the Third Party Claim within a reasonable time after
receipt by such Indemnified Party of written notice of the Third Party Claim
unless the Indemnifying Parties shall have previously obtained actual knowledge
thereof. Thereafter, the Indemnified Party shall deliver to the Indemnifying
Parties, within a reasonable time after the Indemnified Party’s receipt thereof,
copies of all notices and documents (including court papers) received by the
Indemnified Party relating to the Third Party Claim. No failure to give such
notice or deliver such documents shall effect the rights to indemnity hereunder.
Each Indemnifying Party shall promptly notify the Indenture Trustee and the
Indemnified Party (if other than the Indenture Trustee) of any claim of which it
has been notified and shall promptly notify the Indenture Trustee and the
Indemnified Party (if applicable) of its intended course of action with respect
to any claim.

          (5) If a Third Party Claim is made against an Indemnified Party, while
maintaining control over its own defense, the Indemnified Party shall cooperate
and consult fully with the Indemnifying Party in preparing such defense, and the
Indemnified Party may defend the same in such manner as it may deem appropriate,
including settling such claim or litigation after giving notice to the
Indemnifying Party of such terms and the Indemnifying Party will promptly
reimburse the Indemnified Party upon written request; provided, however, that
the Indemnified Party may not settle any claim or litigation without the consent
of the Indemnifying Party; provided, further, that the Indemnifying Party shall
have the right to reject the selection of counsel by the Indemnified Party if
the Indemnifying Party reasonably determines that such counsel is inappropriate
in light of the nature of the claim or litigation and shall have the right to
assume the defense of such claim or litigation if the Indemnifying Party
determines that the manner of defense of such claim or litigation is
unreasonable.

          Section 8.2 Merger or Consolidation of the Servicer.

          The Servicer shall keep in full effect its existence, rights and
franchises as a corporation, and will obtain and preserve its qualification to
do business as a foreign corporation and maintain such other licenses and
permits in each jurisdiction necessary to protect the validity and
enforceability of each Basic Document to which it is a party and each of the
Loans and to perform its duties under each Basic Document to which it is a
party; provided, however, that the Servicer may merge or consolidate with any
other corporation upon the satisfaction of the conditions set forth in the
following paragraph.

          Any Person into which the Servicer may be merged or consolidated, or
any corporation resulting from any merger, conversion or consolidation to which
the Servicer shall be a party, or any Person succeeding to the business of the
Servicer, shall be an Eligible Servicer and shall be the successor of the
Servicer, as applicable hereunder, without the execution or filing of any paper
or any further act on the part of any of the parties hereto, anything herein to
the contrary

-76-



--------------------------------------------------------------------------------



 



notwithstanding. The Servicer shall send notice of any such merger, conversion,
consolidation or succession to the Indenture Trustee and the issuer.

          Section 8.3 Limitation on Liability of the Servicer and Others.

          The Servicer and any director, officer, employee or agent of the
Servicer may rely on any document of any kind which it in good faith reasonably
believes to be genuine and to have been adopted or signed by the proper
authorities respecting any matters arising hereunder. Subject to the terms of
Section 8.01 hereof, the Servicer shall have no obligation to appear with
respect to, prosecute or defend any legal action which is not incidental to the
Servicer’s duty to service the Loans in accordance with this Agreement.

          Section 8.4 Servicer Not to Resign; Assignment.

          The Servicer shall not resign from the obligations and duties hereby
imposed on it except (a) with the consent of the Majority Noteholders or
(b) upon determination that its duties hereunder are no longer permissible under
applicable law. Any such determination pursuant to clause (b) of the preceding
sentence permitting the resignation of the Servicer shall be evidenced by an
Independent opinion of counsel to such effect delivered (at the expense of the
Servicer) to the Indenture Trustee and the Majority Noteholders. No resignation
of the Servicer shall become effective until a successor servicer, appointed
pursuant to the provisions of Section 9.02 hereof shall have assumed the
Servicer’s responsibilities, duties, liabilities (other than those liabilities
arising prior to the appointment of such successor) and obligations under this
Agreement.

          Except as expressly provided herein, the Servicer shall not assign or
transfer any of its rights, benefits or privileges hereunder to any other
Person, or delegate to or subcontract with, or authorize or appoint any other
Person to perform any of the duties, covenants or obligations to be performed by
the Servicer hereunder and any agreement, instrument or act purporting to effect
any such assignment, transfer, delegation or appointment shall be void.

          The Servicer agrees to cooperate with any successor Servicer in
effecting the transfer of the Servicer’s servicing responsibilities and rights
hereunder pursuant to the first paragraph of this Section 8.04, including,
without limitation, the transfer to such successor of all relevant records and
documents (including any Loan Files in the possession of the Servicer) and all
amounts received with respect to the Loans and not otherwise permitted to be
retained by the Servicer pursuant to this Agreement. In addition, the Servicer,
at its sole cost and expense, shall prepare, execute and deliver any and all
documents and instruments to the successor Servicer including all Loan Files in
its possession and do or accomplish all other acts necessary or appropriate to
effect such termination and transfer of servicing responsibilities.

          Section 8.5 Relationship of Servicer to Issuer and the Indenture
Trustee.

-77-



--------------------------------------------------------------------------------



 



          The relationship of the Servicer (and of any successor to the Servicer
as servicer under this Agreement) to the Issuer, the Owner Trustee and the
Indenture Trustee under this Agreement is intended by the parties hereto to be
that of an independent contractor and not of a joint venturer, agent or partner
of the issuer, the Owner Trustee or the Indenture Trustee.

          Section 8.6 Servicer May Own Securities.

          Each of the Servicer and any Affiliate of the Servicer may in its
individual or any other capacity become the owner or pledgee of Securities with
the same rights as it would have if it were not the Servicer or an Affiliate
thereof except as otherwise specifically provided herein; provided, however,
that at any time that Option One or any of its Affiliates is the Servicer,
neither the Servicer nor any of its Affiliates (other than an Affiliate which is
a corporation whose purpose is limited to holding securities and related
activities and which cannot incur recourse debt) may be a Noteholder. Securities
so owned by or pledged to the Servicer or such Affiliate shall have an equal and
proportionate benefit under the provisions of this Agreement, without
preference, priority, or distinction as among all of the Securities; provided,
however, that any Securities owned by the Servicer or any Affiliate thereof,
during the time such Securities are owned by them, shall be without voting
rights for any purpose set forth in this Agreement unless the Servicer or such
Affiliate owns all outstanding Securities of the related class. The Servicer
shall notify the Indenture Trustee promptly after it or any of its Affiliates
becomes the owner or pledgee of a Security.

          Section 8.7 Indemnification of the Indenture Trustee and Initial
Noteholder.

          The Servicer agrees to indemnify the Indenture Trustee and its
employees, officers, directors and agents, and reimburse its reasonable
out-of-pocket expenses in accordance with Section 6.07 of the Indenture as if it
was a signatory thereto. The Servicer agrees to indemnify the Initial Noteholder
in accordance with Section 9.01 of the Note Purchase Agreement as if it were
signatory thereto.

ARTICLE 9

SERVICER EVENTS OF DEFAULT

          Section 9.1 Servicer Events of Default.

          (1) In case one or more of the following Servicer Events of Default by
the Servicer shall occur and be continuing, that is to say:

     (1) any failure by Servicer to deposit into the Collection Account or the
Distribution Account or any failure by the Servicer to make payments therefrom
in accordance with Section 5.01; or

-78-



--------------------------------------------------------------------------------



 



     (2) any failure on the part of the Servicer duly to observe or perform in
any material respect any other of the material covenants or agreements on the
part of the Servicer, contained in any Basic Document to which it is a party,
which continues unremedied for a period of 30 days (or, in the case of payment
of insurance premiums, for a period of 15 days) after the date on which written
notice of such failure, requiring the same to be remedied, shall have been given
to the Servicer by any other party hereto or to the Servicer (with copy to each
other party hereto), by Holders of 25% of the Percentage Interests of the Notes
or the Trust Certificates; or

     (3) any breach on the part of the Servicer of any representation or
warranty contained in any Basic Document to which it is a party that materially
and adversely affects the interests of any of the parties hereto or any
Securityholder and which continues unremedied for a period of 30 days after the
date on which notice of such breach, requiring the same to be remedied, shall
have been given to the Servicer by any other party hereto or to the Servicer
(with copy to each other party hereto), by the Initial Noteholder or Holders of
25% of the Percentage Interests (as defined in the Indenture) of the Notes; or

     (4) there shall have been commenced before a court or agency or supervisory
authority having jurisdiction in the premises an involuntary proceeding against
the Servicer under any present or future federal or state bankruptcy, insolvency
or similar law for the appointment of a conservator, receiver, liquidator,
trustee or similar official in any bankruptcy, insolvency, readjustment of debt,
marshaling of assets and liabilities or similar proceedings, or for the
winding-up or liquidation of its affairs, which action shall not have been
dismissed for a period of 60 days; or

     (5) the Servicer shall consent to the appointment of a conservator,
receiver, liquidator, trustee or similar official in any bankruptcy, insolvency,
readjustment of debt, marshaling of assets and liabilities or similar
proceedings of or relating to it or of or relating to all or substantially all
of its property; or

     (6) the Servicer (or the Loan Originator if the Servicer is not Option One)
fails to comply with the Financial Covenants; or

     (7) the Servicer ceases to be a 100% indirect wholly-owned subsidiary of
H&R Block Inc.; or

     (8) the Servicer shall admit in writing its inability to pay its debts
generally as they become due, file a petition to take advantage of any
applicable bankruptcy, insolvency

-79-



--------------------------------------------------------------------------------



 



or reorganization statute, make an assignment for the benefit of its creditors,
voluntarily suspend payment of its obligations, or take any corporate action in
furtherance of the foregoing.

          (2) Then, and in each and every such case, so long as a Servicer Event
of Default shall not have been remedied, the Indenture Trustee or the Majority
Noteholders, by notice in writing to the Servicer may, in addition to whatever
rights such Person may have at law or in equity to damages, including injunctive
relief and specific performance, may terminate all the rights and obligations of
the Servicer under this Agreement and in and to the Loans and the proceeds
thereof, as servicer under this Agreement. Upon receipt by the Servicer of such
written notice, all authority and power of the Servicer under this Agreement,
whether with respect to the Loans or otherwise, shall, subject to Section 9.02
hereof, pass to and be vested in a successor servicer, and the successor
servicer is hereby authorized and empowered to execute and deliver, on behalf of
the Servicer, as attorney-in-fact or otherwise, any and all documents and other
instruments and do or cause to be done all other acts or things necessary or
appropriate to effect the purposes of such notice of termination, including, but
not limited to, the transfer and endorsement or assignment of the Loans and
related documents. The Servicer agrees to cooperate with the successor servicer
in effecting the termination of the Servicer’s responsibilities and rights
hereunder, including, without limitation, the transfer to the successor servicer
for administration by it of all amounts which shall at the time be credited by
the Servicer to each Collection Account or thereafter received with respect to
the Loans.

          (3) Upon the occurrence of (i) an Event of Default or Default under
any of the Basic Documents, (ii) a Servicer Event of Default under this
Agreement, (iii) a Rapid Amortization Trigger or (iv) a material adverse change
in the business or financial conditions of the Servicer (each, a “Term Event”),
the Servicer’s right to service the Loans pursuant to the terms of this
Agreement shall be in effect for an initial period commencing on the date on
which such Term Event occurred and shall automatically terminate at 5:00 p.m.,
New York City time, on the last business day of the calendar month in which such
Term Event occurred (the “Initial Term”). Thereafter, the Initial Term shall be
extendible in the sole discretion of the Initial Noteholder by written notice
(each, a “Servicer Extension Notice”) of the Noteholder for successive one-month
terms (each such term ending at 5:00 p.m., New York City time (“EST”), on the
last business day of the related month). Following a Term Event, the Servicer
hereby agrees that the Servicer shall be bound for the duration of the Initial
Term and the term covered by any such Servicer Extension Notice to act as the
Servicer pursuant to this Agreement. Following a Term Event, the Servicer agrees
that if, as of 3:00 p.m. (EST) on the last business day of any month, the
Servicer shall not have received a Servicer Extension Notice from the Initial
Noteholder, the Servicer shall give written notice of such non-receipt to the
Initial Noteholder by 4:00 p.m. (EST). Following a Term Event, the failure of
the Initial Noteholder, to deliver a Servicer Extension Notice by 5:00 p.m.
(EST) shall result in the automatic and immediate termination of the Servicer
(the “Termination Date”). Notwithstanding these time frames, the Servicer and
the Initial Noteholder shall comply with all applicable laws in connection with
such transfer and the Servicer shall continue to service the Loans until
completion of such transfer.

          Section 9.2 Appointment of Successor.

-80-



--------------------------------------------------------------------------------



 



          On and after the date the Servicer receives a notice of termination
pursuant to Section 9.01 hereof or is automatically terminated pursuant to
Section 9.01 (c) hereof, or the Owner Trustee receives the resignation of the
Servicer evidenced by an Opinion of Counsel or accompanied by the consents
required by Section 8.04 hereof, or the Servicer is removed as servicer pursuant
to this Article IX or Section 4.01 of the Servicing Addendum, then, the Majority
Noteholders shall appoint a successor servicer to be the successor in all
respects to the Servicer in its capacity as Servicer under this Agreement and
the transactions set forth or provided for herein and shall be subject to all
the responsibilities, duties and liabilities relating thereto placed on the
Servicer by the terms and provisions hereof, provided, however, that the
successor servicer shall not be liable for any actions of any servicer prior to
it.

          The successor servicer shall be obligated to make Servicing Advances
hereunder. As compensation therefor, the successor servicer appointed pursuant
to the following paragraph, shall be entitled to all funds relating to the Loans
which the Servicer would have been entitled to receive from the Collection
Account pursuant to Section 5.01 hereof as if the Servicer had continued to act
as servicer hereunder, together with other Servicing Compensation in the form of
assumption fees, late payment charges or otherwise as provided in Section 4.15
of the Servicing Addendum. The Servicer shall not be entitled to any termination
fee if it is terminated pursuant to Section 9.01 hereof but shall be entitled to
any accrued and unpaid Servicing Compensation to the date of termination.

          Any collections received by the Servicer after removal or resignation
shall be endorsed by it to the Indenture Trustee and remitted directly to the
successor servicer. The compensation of any successor servicer appointed shall
be the Servicing Fee, together with other Servicing Compensation provided for
herein. The Indenture Trustee, the Issuer, any Custodian, the Servicer and any
such successor servicer shall take such action, consistent with this Agreement,
as shall be reasonably necessary to effect any such succession. Any costs or
expenses incurred by the Indenture Trustee in connection with the termination of
the Servicer and the succession of a successor servicer shall be an expense of
the outgoing Servicer and, to the extent not paid thereby, an expense of such
successor servicer. The Servicer agrees to cooperate with the Indenture Trustee
and any successor servicer in effecting the termination of the Servicer’s
servicing responsibilities and rights hereunder and shall promptly provide the
successor servicer all documents and records reasonably requested by it to
enable it to assume the Servicer’s functions hereunder and shall promptly also
transfer to the successor servicer all amounts which then have been or should
have been deposited in any Trust Account maintained by the Servicer or which are
thereafter received with respect to the Loans. Upon the occurrence of an Event
of Default, the Majority Noteholders shall have the right to order the
Servicer’s Loan Files and all other files of the Servicer relating to the Loans
and all other records of the Servicer and all documents relating to the Loans
which are then or may thereafter come into the possession of the Servicer or any
third party acting for the Servicer to be delivered to such custodian or
servicer as it selects and the Servicer shall deliver to such custodian or
servicer such assignments as the Majority Noteholders shall request. No
successor servicer shall be held liable by reason of any failure to make, or any
delay in making, any distribution hereunder or any portion thereof caused by
(i) the failure of the Servicer to deliver, or any delay in delivering, cash,
documents or records to it or (ii) restrictions imposed by any regulatory
authority having jurisdiction over the Servicer hereunder. No appointment of a
successor to the Servicer hereunder shall be effective until written notice of
such proposed appointment shall have been provided to the

-81-



--------------------------------------------------------------------------------



 



Initial Noteholder, the Indenture Trustee, the Issuer and the Depositor, the
Majority Noteholders and the Issuer shall have consented in writing thereto.

          In connection with such appointment and assumption, the Majority
Noteholder may make such arrangements for the compensation of such successor
servicer out of payments on the Loans as they and such successor servicer shall
agree.

          Section 9.3 Waiver of Defaults.

          The Majority Noteholders may waive any events permitting removal of
the Servicer as servicer pursuant to this Article IX. Upon any waiver of a past
default, such default shall cease to exist and any Servicer Event of Default
arising therefrom shall be deemed to have been remedied for every purpose of
this Agreement. No such waiver shall .extend to any subsequent or other default
or impair any right consequent thereto except to the extent expressly so waived.

          Section 9.4 Accounting Upon Termination of Servicer.

          Upon termination of the Servicer under this Article IX, the Servicer
shall, at its own expense:

          (1) deliver to its successor or, if none shall yet have been
appointed, to the Indenture Trustee the funds in any Trust Account maintained by
the Servicer;

          (2) deliver to its successor or, if none shall yet have been
appointed, to the Custodian all Loan Files and related documents and statements
held by it hereunder and a Loan portfolio computer tape;

          (3) deliver to its successor or, if none shall yet have been
appointed, to the Indenture Trustee and to the Issuer and the Securityholders a
full accounting of all funds, including a statement showing the Monthly Payments
collected by it and a statement of monies held in trust by it for payments or
charges with respect to the Loans; and

          (4) execute and deliver such instruments and perform all acts
reasonably requested in order to effect the orderly and efficient transfer of
servicing of the Loans to its successor and to more fully and definitively vest
in such successor all rights, powers, duties, responsibilities, obligations and
liabilities of the Servicer under this Agreement.

ARTICLE 10

-82-



--------------------------------------------------------------------------------



 



TERMINATION; PUT OPTION

          Section 10.1 Termination.

          (1) This Agreement shall terminate upon either: (A) the later of
(i) the satisfaction and discharge of the Indenture and the provisions thereof,
to the Noteholders of all amounts due and owing in accordance with the
provisions hereof or (ii) the disposition of all funds with respect to the last
Loan and final payment of the Advance Note and the remittance of all funds due
hereunder and the payment of all amounts due and payable, including, in both
cases, without limitation, indemnification payments payable pursuant to any
Basic Document to the Indenture Trustee, the Owner Trustee, the Issuer, the
Servicer and the Custodian, written notice of the occurrence of either of which
shall be provided to the Indenture Trustee by the Servicer; or (B) the mutual
consent of the Servicer, the Depositor and all Securityholders in writing and
delivered to the Indenture Trustee by the Servicer.

          (2) The Securities shall be subject to an early redemption or
termination at the option of the Servicer and the Majority Noteholders in the
manner and subject to the provisions of Section 10.04 of this Agreement.

          (3) Except as provided in this Article X, none of the Depositor, the
Servicer nor any Certificateholder or Noteholder shall be entitled to revoke or
terminate the Trust.

          Section 10.2 Optional Termination.

          (1) The Servicer may, at its option, effect an early termination of
the Trust on any Payment Date on or after the Clean-up Call Date. The Servicer
shall effect such early termination by providing notice thereof to the Indenture
Trustee and Owner Trustee and by purchasing all of the Loans and the Advance
Note at a purchase price, payable in cash, equal to or greater than the
Termination Price. The expense of any Independent appraiser required in
connection with the calculation and payment of the Termination Price under this
Section 10.02 shall be a nonreimbursable expense of the Servicer.

          Any such early termination by the Servicer shall be accomplished by
depositing into the Collection Account on the third Business Day prior to the
Payment Date on which the purchase is to occur the amount of the Termination
Price to be paid. The Termination Price and any amounts then on deposit in the
Collection Account (other than any amounts withdrawable pursuant to Section
5.01(c)(1) hereof) shall be deposited in the Distribution Account and
distributed by the Indenture Trustee pursuant to Section 5.01(c)(3) of this
Agreement and Section 9.1 of the Trust Agreement on the next succeeding Payment
Date; and any amounts received with respect to the

-83-



--------------------------------------------------------------------------------



 



Loans and Foreclosure Properties subsequent to the final Payment Date shall
belong to the purchaser thereof.

          Section 10.3 Notice of Termination.

          Notice of termination of this Agreement or of early redemption and
termination of the Issuer pursuant to Section 10.01 shall be sent by the
Indenture Trustee to the Noteholders in accordance with Section 10.02 of the
Indenture.

          Section 10.4 Put Option.

          The Majority Noteholders may, at their option, effect a put of the
entire outstanding Note Principal Balance, or any portion thereof, to the Trust
on any date by exercise of the Put Option. The Majority Noteholders shall effect
such put by providing notice thereof in accordance with Section 10.05 of the
Indenture.

          Unless otherwise agreed by the Majority Noteholders, on the third
Business Day prior to the Put Date the Issuer shall deposit the Note Redemption
Amount into the Distribution Account and, if the Put Date occurs after the
termination of the Revolving Period and constitutes a put of the entire
outstanding Note Principal Balance, any amounts then on deposit in the
Collection Account (other than any amounts withdrawable pursuant to
Section 5.01(c)(1) hereof) shall be deposited in the Distribution Account and
distributed by the Paying Agent pursuant to Section 5.01(c)(3) of this Agreement
on the Put Date; and any amounts received with respect to the Loans and
Foreclosure Properties subsequent to the Put Date shall belong to the Issuer.

ARTICLE 11

MISCELLANEOUS PROVISIONS

          Section 11.1 Acts of Securityholders.

          Except as otherwise specifically provided herein and except with
respect to Section 11.02(b), whenever action, consent or approval of the
Securityholders is required under this Agreement, such action, consent or
approval shall be deemed to have been taken or given on behalf of, and shall be
binding upon, all Securityholders if the Majority Noteholders agree to take
such, action or give such consent or approval.

          Section 11.2 Amendment.

-84-



--------------------------------------------------------------------------------



 



          (1) This Agreement may be amended from time to time by the Depositor,
the Servicer, the Loan Originator, the Indenture Trustee and the Issuer by
written agreement with notice thereof to the Securityholders, without the
consent of any of the Securityholders, to cure any error or ambiguity, to
correct or supplement any provisions hereof which may be defective or
inconsistent with any other provisions hereof or to add any other provisions
with respect to matters or questions arising under this Agreement; provided,
however, that such action will not adversely affect in any material respect the
interests of the Securityholders, as evidenced by an Opinion of Counsel to such
effect provided at the expense of the party requesting such Amendment.

          (2) This Agreement may also be amended from time to time by the
Depositor, the Servicer, the Loan Originator, the Indenture Trustee and the
Issuer by written agreement, with the prior written consent of the Majority
Noteholders, for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of this Agreement, or of modifying
in any manner the rights of the Securityholders; provided, however, that no such
amendment shall (i) reduce in any manner the amount of, or delay the timing of,
collections of payments on Loans or distributions which are required to be made
on any Security, without the consent of the holders of 100% of the Securities,
(ii) adversely affect in any material respect the interests of any of the
holders of the Securities in any manner other than as described in clause (i),
without the consent of the holders of 100% of the Securities, or (iii) reduce
the percentage of the Securities, the consent of which is required for any such
amendment, without the consent of the holders of 100% of the Securities.

          (3) It shall not be necessary for the consent of Securityholders under
this Section to approve the particular form of any proposed amendment, but it
shall be sufficient if such consent shall approve the substance thereof.

          Prior to the execution of any amendment to this Agreement, the Issuer
and the Indenture Trustee shall be entitled to receive and rely upon an Opinion
of Counsel provided at the expense of the party requesting such amendment
stating that the execution of such amendment is authorized or permitted by this
Agreement. The Issuer and the Indenture Trustee may, but shall not be obligated
to, enter into any such amendment which affects the Issuer’s own rights, duties
or immunities of the Issuer or the Indenture Trustee, as the case may be, under
this Agreement.

          Section 11.3 Recordation of Agreement.

          To the extent permitted by applicable law, this Agreement, or a
memorandum thereof if permitted under applicable law, is subject to recordation
in all appropriate public offices for real property records in all of the
counties or other comparable jurisdictions in which any or all of the Mortgaged
Property is situated, and in any other appropriate public recording office or
elsewhere, such recordation to be effected by the Servicer at the
Securityholders’ expense on direction of the Majority Noteholders but only when
accompanied by an Opinion of Counsel to the effect that such

-85-



--------------------------------------------------------------------------------



 



recordation materially and beneficially affects the interests of the
Securityholders or is necessary for the administration or servicing of the
Loans.

          Section 11.4 Duration of Agreement.

          This Agreement shall continue in existence and effect until terminated
as herein provided.

          Section 11.5 Governing Law.

          THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS, WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.

          Section 11.6 Notices.

          All demands, notices and communications hereunder shall be in writing
and shall be deemed to have been duly given if (i) delivered personally, mailed
by overnight mail, certified mail or registered mail, postage prepaid, or
(ii) transmitted by telecopy, upon telephone confirmation of receipt thereof, as
follows: (1) in the case of the Depositor, to Option One Loan Warehouse
Corporation, 3 Ada, Irvine, California 92618, or such other addresses or
telecopy or telephone numbers as may hereafter be furnished to the
Securityholders and the other parties hereto in writing by the Depositor; (2) in
the case of the Trust, to Option One Owner Trust 2001-2, c/o Wilmington Trust
Company, One Rodney Square North, 1100 North Market Street, Wilmington, Delaware
19890, Attention: Corporate Trust Administration, telephone number:
(302) 651-1000, telecopy number: (302) 636-4144, or such other address or
telecopy or telephone numbers as may hereafter be furnished to the Noteholders
and the other parties hereto in writing by the Trust; (3) in the case of the
Loan Originator, to Option One Mortgage Corporation, 3 Ada, Irvine, California
92618, Attention: William O’Neill, telecopy number: (949) 790-7540, telephone
number: (949) 790-7504 or such other addresses or telecopy or telephone numbers
as may hereafter be furnished to the Securityholders and the other parties
hereto in writing by the Loan Originator, (4) in the case of the Servicer, to
Option One Mortgage Corporation 3 Ada, Irvine, California 92618, Attention:
William O’Neill, telecopy number: (949) 790-7540, telephone number:
(949) 790-7504 or such other addresses or telecopy or telephone numbers as may
hereafter be furnished to the Securityholders and the other parties hereto in
writing by the Servicer; and (5) in the case of the Indenture Trustee, at the
Corporate Trust Office, as defined in the Indenture, any such notices shall be
deemed to be effective with respect to any party hereto upon the receipt of such
notice or telephone confirmation thereof by such party, except; provided, that
notices to the Securityholders shall be effective upon mailing or personal
delivery.

          Section 11.7 Severability of Provisions.

-86-



--------------------------------------------------------------------------------



 



          If any one or more of the covenants, agreements, provisions or terms
of this Agreement shall be held invalid for any reason whatsoever, then such
covenants, agreements, provisions or terms shall be deemed severable from the
remaining covenants, agreements, provisions or terms of this Agreement and shall
in no way affect the validity or enforceability of the other covenants,
agreements, provisions or terms of this Agreement.

          Section 11.8 No Partnership.

          Nothing herein contained shall be deemed or construed to create any
partnership or joint venture between the parties hereto and the services of the
Servicer shall be rendered as an independent contractor.

          Section 11.9 Counterparts.

          This Agreement may be executed in one or more counterparts and by the
different parties hereto on separate counterparts, each of which, when so
executed, shall be deemed to be an original; such counterparts, together, shall
constitute one and the same Agreement.

          Section 11.10 Successors and Assigns.

          This Agreement shall inure to the benefit of and be binding upon the
Servicer, the Loan Originator, the Depositor, the Indenture Trustee, the Issuer
and the Securityholders and their respective successors and permitted assigns.

          Section 11.11 Headings.

          The headings of the various Sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

          Section 11.12 Actions of Securityholders.

          (1) Any request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Agreement to be given or taken by
Securityholders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Securityholders in person or by an
agent duly appointed in writing; and except as herein otherwise expressly
provided, such action shall become effective when such instrument or instruments
are delivered to the Depositor, the Servicer or the Issuer. Proof of execution
of any such instrument or of a writing appointing any such agent shall be
sufficient for any purpose of this Agreement and conclusive in favor of the
Depositor, the Servicer and the Issuer if made in the manner provided in this
Section 11.12.

-87-



--------------------------------------------------------------------------------



 



          (2) The fact and date of the execution by any Securityholder of any
such instrument or writing may be proved in any reasonable manner which the
Depositor, the Servicer or the Issuer may deem sufficient.

          (3) Any request, demand, authorization, direction, notice, consent,
waiver or other act by a Securityholder shall bind every holder of every
Security issued upon the registration of transfer thereof or in exchange
therefor or in lieu thereof, in respect of anything done, or omitted to be done,
by the Depositor, the Servicer or the Issuer in reliance thereon, whether or not
notation of such action is made upon such Security.

          (4) The Depositor, the Servicer or the Issuer may require additional
proof of any matter referred to in this Section 11.12 as it shall deem
necessary.

          Section 11.13 Non-Petition Agreement.

          Notwithstanding any prior termination of any Basic Document, the Loan
Originator, the Servicer, the Depositor and the Indenture Trustee each severally
and not jointly covenants that it shall not, prior to the date which is one year
and one day after the payment in full of the all of the Notes, acquiesce,
petition or otherwise, directly or indirectly, invoke or cause the Trust or the
Depositor to invoke the process of any governmental authority for the purpose of
commencing or sustaining a case against the Issuer or Depositor under any
Federal or state bankruptcy, insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Issuer or Depositor or any substantial part of their respective property
or ordering the winding up or liquidation of the affairs of the Issuer or the
Depositor.

          Section 11.14 Holders of the Securities.

          (1) Any sums to be distributed or otherwise paid hereunder or under
this Agreement to the holders of the Securities shall be paid to such holders
pro rata based on their Percentage Interests;

          (2) Where any act or event hereunder is expressed to be subject to the
consent or approval of the holders of the Securities, such consent or approval
shall be capable of being given by the holder or holders evidencing in the
aggregate not less than 51% of the Percentage Interests.

          Section 11.15 Due Diligence Fees; Due Diligence.

-88-



--------------------------------------------------------------------------------



 



          The Loan Originator acknowledges that the Initial Noteholder has the
right to perform continuing due diligence reviews with respect to the Loans, for
purposes of verifying compliance with the representations, warranties and
specifications made hereunder, or otherwise, and the Loan Originator agrees that
upon reasonable prior notice (with no notice being required upon the occurrence
of an Event of Default) to the Loan Originator, the Initial Noteholder, the
Indenture Trustee and Custodian or its authorized representatives will be
permitted during normal business hours to examine, inspect, and make copies and
extracts of, the Loan Files and any and all documents, records, agreements,
instruments or information relating to such Loans in the possession or under the
control of the Servicer and the Indenture Trustee. The Loan Originator also
shall make available to the Initial Noteholder a knowledgeable financial or
accounting officer for the purpose of answering questions respecting the Loan
Files and the Loans. Without limiting the generality of the foregoing, the Loan
Originator acknowledges that the Initial Noteholder may purchase Notes based
solely upon the information provided by the Loan Originator to the Initial
Noteholder in the Loan Schedule and the representations, warranties and
covenants contained herein, and that the Initial Noteholder, at its option, has
the right at any time to conduct a partial or complete due diligence review on
some or all of the Loans securing such purchase, including without limitation
ordering new credit reports and new appraisals on the related Mortgaged
Properties and otherwise re-generating the information used to originate such
Loan. The Initial Noteholder may underwrite such Loans itself or engage a
mutually agreed upon third party underwriter to perform such underwriting. The
Loan Originator agrees to cooperate with the Initial Noteholder and any third
party underwriter in connection with such underwriting, including, but not
limited to, providing the Initial Noteholder and any third party underwriter
with access to any and all documents, records, agreements, instruments or
information relating to such Loans in the possession, or under the control, of
the Servicer. The Loan Originator further agrees that the Loan Originator shall
reimburse the Initial Noteholder for any and all reasonable out-of-pocket costs
and expenses incurred by the Initial Noteholder in connection with the Initial
Noteholder’s activities pursuant to this Section 11.15 hereof (the “Due
Diligence Fees”), provided that, unless an Event of Default shall occur, the
aggregate reimbursement obligation of the Loan Originator under this Agreement
shall be limited to $25,000 per annum. In addition to the obligations set forth
in Section 11. 17 of this Agreement, the Initial Noteholder agrees (on behalf of
itself and its Affiliates, directors, officers, employees and representatives)
to use reasonable precaution to keep confidential, in accordance with its
customary procedures for handling confidential information and in accordance
with safe and sound practices, and not to disclose to any third party, any
non-public information supplied to it or otherwise obtained by it hereunder with
respect to the Loan Originator or any of its Affiliates (including, but not
limited to, the Loan File); provided, however, that nothing herein shall
prohibit the disclosure of any such information to the extent required by
statute, rule, regulation or judicial process; provided, further that, unless
specifically prohibited by applicable law or court order, the Initial Noteholder
shall, prior to disclosure thereof, notify the Loan Originator of any request
for disclosure of any such non-public information. The Initial Noteholder
further agrees not to use any such non-public information for any purpose
unrelated to this Agreement and that the Initial Noteholder shall not disclose
such nonpublic information to any third party underwriter in connection with a
potential Disposition without obtaining a written agreement from such third
party underwriter to comply with the confidentiality provisions of this
Section 11.15.

          Section 11.16 No Reliance.

-89-



--------------------------------------------------------------------------------



 



          Each of the Loan Originator, the Depositor and the Issuer hereby
acknowledges that it has not relied on the Initial Noteholder or any of its
officers, directors, employees, agents and “control persons” as such term is
used under the Act and under the Securities Exchange Act of 1934, as amended,
for any tax, accounting, legal or other professional advice in connection with
the transactions contemplated by the Basic Documents, that each of the Loan
Originator, the Depositor and the Issuer has retained and been advised by such
tax, accounting, legal and other professionals as it has deemed necessary in
connection with the transactions contemplated by the Basic Documents and that
the Initial Noteholder makes no representation or warranty, and shall have no
liability with respect to, the tax, accounting or legal treatment or
implications relating to the transactions contemplated by the Basic Documents.

          Section 11.17 Confidential Information.

          In addition to the confidentiality requirements set forth in
Section 11.15 of the Agreement, each Noteholder, as well as the Indenture
Trustee and the Disposition Agent (each of said parties singularly referred to
herein as a “Receiving Party” and collectively referred to herein as the
“Receiving Parties”), agrees to hold and treat all Confidential Information (as
defined below) in confidence and in accordance with this Section. Such
Confidential Information will not, without the prior written consent of the
Servicer and the Loan Originator, be disclosed or used by such Receiving Parties
or their subsidiaries, Affiliates, directors, officers, members, employees,
agents or controlling persons (collectively, the “Information Recipients”) other
than for the purpose of making a decision to purchase or sell Notes or taking
any other permitted action under this Agreement or any other Basic Document.
Each Receiving Party agrees to disclose Confidential Information only to its
Information Recipients who need to know it for the purpose of making a decision
to purchase or sell Notes or taking any other permitted action under this
Agreement or any other Basic Document (including in connection with the
servicing of the Loans and in connection with any servicing transfers) and who
are informed by such Receiving Party of its confidential nature and who agree to
be bound by the terms of this Section 11.17. Disclosure that is not in violation
of the Right to Financial Privacy Act, the Gramm-Leach-Bliley Act or other
applicable law by such Receiving Party of any Confidential Information at the
request of its outside auditors or governmental regulatory authorities in
connection with an examination of a Receiving Party by any such authority shall
not constitute a breach of its obligations under this Section 11.17 and shall
not require the prior consent of the Servicer and the Loan Originator.

          Each Receiving Party shall be responsible for any breach of this
Section 11.17 by its Information Recipients. The Initial Noteholder may use
Confidential Information for internal due diligence purposes in connection with
its analysis of the transactions contemplated by the Basic Documents. The
Disposition Agent may disclose Confidential Information to the Disposition
Participants as required to effect Dispositions. This Section 11.17 shall
terminate upon the occurrence of an Event of Default; provided, however, that
such termination shall not relieve the Receiving Parties or their respective
Information Recipients from the obligation to comply with the Gramm-Leach-Bliley
Act or other applicable law with respect to their use or disclosure of
Confidential Information following the occurrence of an Event of Default.

-90-



--------------------------------------------------------------------------------



 



          As used herein, “Confidential Information” means non-public personal
information (as defined in the Gramm-Leach-Bliley Act and its enabling
regulations issued by the Federal Trade Commission) regarding Borrowers.
Confidential Information shall not include information which (i) is or becomes
generally available to the public other than as a result of a disclosure by a
Receiving Party or any Information Recipients; (ii) was available to a Receiving
Party on a non-confidential basis prior to its disclosure to such Receiving
Party by the Servicer or the Loan Originator; (iii) is required to be disclosed
by a governmental authority or related governmental agencies or as otherwise
required by law; (iv) becomes available to a Receiving Party on a
non-confidential basis from a Person other than the Servicer or the Loan
Originator who, to the best knowledge of such Receiving Party, is not otherwise
bound by a confidentiality agreement with the Servicer or the Loan Originator
and is not otherwise prohibited from transmitting the information to such
Receiving Party.

          Section 11.18 Conflicts.

          Notwithstanding anything contained in the Basic Documents to the
contrary, in the event of the conflict between the terns of this Agreement and
any other Basic Document, the terms of this Agreement shall control.

          Section 11.19 Limitation on Liability.

          It is expressly understood and agreed by the parties hereto that
(a) this Agreement is executed and delivered by Wilmington Trust Company, not
individually or personally, but solely as Owner Trustee of Option One Owner
Trust 2001-2, in the exercise of the powers and authority conferred and vested
in it, (b) each of the representations, undertakings and agreements herein made
on the part of the Issuer is made and intended not as personal representations,
undertakings and agreements by Wilmington Trust Company but is made and intended
for the purpose for binding only the Issuer, (c) nothing herein contained shall
be construed as creating any liability on Wilmington Trust Company, individually
or personally, to perform any covenant either expressed or implied contained
herein, all such liability, if any, being expressly waived by the parties hereto
and by any Person claiming by, through or under the parties hereto and (d) under
no circumstances shall Wilmington Trust Company be personally liable for the
payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Issuer under this Agreement or any other related documents.

          Section 11.20 No Agency.

          Nothing contained herein or in the Basic Documents shall be construed
to create an agency or fiduciary relationship between the Initial Noteholder or
the Majority Noteholders or any of their Affiliates and the Issuer, the
Depositor, the Loan Originator or the Servicer. None of the Initial Noteholder,
the Majority Noteholders or any of their Affiliates shall be liable for any acts
or actions affected in connection with a disposition of Loans, including without
limitation, any Securitization pursuant to Section 3.06, any Loan Originator Put
or Servicer Call pursuant to Section 3.07 hereof nor any Whole Loan Sale
pursuant to Section 3.10 hereof.

-91-



--------------------------------------------------------------------------------



 



(SIGNATURE PAGE FOLLOWS)

-92-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Issuer, the Depositor, the Servicer, the
Indenture Trustee and the Loan Originator have caused their names to be signed
by their respective officers thereunto duly authorized, as of the day and year
first above written, to this Amended and Restated Sale and Servicing Agreement.

              OPTION ONE OWNER TRUST 2001-2,
 
       

  BY:   Wilmington Trust Company not in its

      individual capacity but solely as Owner

      Trustee
 
       

  BY:   /s/ Patricia A. Evans

     

--------------------------------------------------------------------------------


      Name: Patricia A. Evans
Title: Assistant Vice President
 
            OPTION ONE LOAN WAREHOUSE
    CORPORATION, as Depositor
 
       

  BY:   /s/ Bob Fulton

     

--------------------------------------------------------------------------------


      Name: Bob Fulton
Title: Assistant Secretary
 
            OPTION ONE MORTGAGE CORPORATION, as     Loan Originator and Servicer
 
       

  BY:   /s/ Bob Fulton

     

--------------------------------------------------------------------------------


      Name: Bob Fulton
Title: Assistant Secretary
 
            WELLS FARGO BANK MINNESOTA, NATIONAL     ASSOCIATION, as Indenture
Trustee
 
       

  BY:   /s/ Reid Denny

     

--------------------------------------------------------------------------------


      Name: Reid Denny

      Title: V.P.

-93-